Exhibit 10.1

EXECUTION COPY

 

 

SECOND AMENDED AND RESTATED INVESTMENT AGREEMENT

dated as of May 25, 2010

between

STERLING FINANCIAL CORPORATION

and

THOMAS H. LEE EQUITY FUND VI, L.P.

THOMAS H. LEE PARALLEL FUND VI, L.P.

and

THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       Purchase; Closing   

1.1

  

Purchase

   10

1.2

  

Closing

   10

1.3

  

Treatment of Stock Plans

   15    ARTICLE II       Representations and Warranties   

2.1

  

Disclosure

   15

2.2

  

Representations and Warranties of the Company

   16

2.3

  

Representations and Warranties of the Investors

   37    ARTICLE III       Covenants   

3.1

  

Filings; Other Actions

   39

3.2

  

Expenses

   42

3.3

  

Access, Information and Confidentiality

   42

3.4

  

Conduct of the Business

   43    ARTICLE IV       Additional Agreements   

4.1

  

Agreement

   44

4.2

  

No Rights Agreement

   46

4.3

  

Gross-Up Rights

   46

4.4

  

Governance Matters

   48

4.5

  

Legend

   50

4.6

  

Reservation for Issuance

   51

4.7

  

Indemnity

   51

4.8

  

Exchange Listing

   53

4.9

  

Registration Rights

   54

4.10

  

Articles of Amendment

   66

4.11

  

Voting

   66

4.12

  

Additional Regulatory Matters

   67

4.13

  

Most Favored Nation

   67

 

-1-



--------------------------------------------------------------------------------

4.14

  

No Change in Control

   67

4.15

  

Listing Authorization

   68

4.16

  

Continued Listing Authorization

   68

4.17

  

Other Private Placements

   68

4.18

  

Certain Other Transactions

   68

4.19

  

Transfer Restrictions

   70    ARTICLE V       Termination   

5.1

  

Termination

   71

5.2

  

Effects of Termination

   71    ARTICLE VI       Miscellaneous   

6.1

  

Survival

   72

6.2

  

Amendment

   72

6.3

  

Waivers

   72

6.4

  

Counterparts and Facsimile

   72

6.5

  

Governing Law

   72

6.6

  

WAIVER OF JURY TRIAL

   73

6.7

  

Notices

   73

6.8

  

Entire Agreement, Etc

   74

6.9

  

Other Definitions

   74

6.10

  

Captions

   77

6.11

  

Severability

   77

6.12

  

No Third Party Beneficiaries

   78

6.13

  

Time of Essence

   78

6.14

  

Certain Adjustments

   78

6.15

  

Public Announcements

   78

6.16

  

Specific Performance

   78

6.17

  

No Recourse

   78

 

-2-



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:    Form of Series B Certificate Exhibit B:    Form of Warrant Exhibit
C:    Form of Opinion(s) Exhibit D:    Form of Amendment to Company Certificate
of Incorporation Exhibit E:    Agreed Plan

 

-3-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Location of
Definition

Affiliate    6.9(2) Agency    2.2(y)(2)(A) Agreed Plan    4.2 Agreement   
Preamble Articles of Incorporation    Recitals Beneficially Own/Beneficial
Owner/Beneficial Ownership    6.9(9) Benefit Plans    2.2(p)(1) BHC Act   
1.2(c)(2)(xii) Board Representative    4.4(f) Business Combination    6.9(11)(C)
business day    6.9(7) Capitalization Date    2.2(c) Cease and Desist Order   
2.2(n)(4) Change in Control    6.9(11) Charter Amendment Proposal    3.1(b) CIBC
Act    1.2(c)(1)(i) Closing    1.2(a) Closing Date    1.2(a) Code   
1.2(c)(2)(v) Common Stock/Common Shares    Recitals Company    Preamble Company
Financial Statements    2.2(f) Company Indemnified Parties    4.7(b) Common
Price Adjustment    Recitals Company Preferred Stock    2.2(c) Company Option   
2.2(c) Company Reports    2.2(g)(1) Company Restricted Stock    2.2(c) Company
Significant Agreement    2.2(k) Company Subsidiary/Company Subsidiaries   
2.2(b) Control/Controlling/Controlled by/under Common Control with    6.9(3) De
Minimis Claim    4.7(e) Disclosed Agreements    2.2(s)(2) Disclosure Schedule   
2.1(a) Employees    2.2(p)(1) Employment Agreements    4.14 Environmental Law   
2.2(u) ERISA    2.2(p)(1) ERISA Affiliate    2.2(p)(3) ERISA Plans    2.2(p)(2)
Exchange Act    2.2(g)(1)

 

-4-



--------------------------------------------------------------------------------

Term

  

Location of
Definition

FDIC    2.2(b) Federal Reserve    1.2(c)(2)(xi) GAAP    2.1(b) Governmental
Entity    1.2(c)(1)(i) Hazardous Substance    2.2(u) herein/hereof/hereunder   
6.9(6) Holder    4.9(k)(1) Holders’ Counsel    4.9(k)(2)
including/includes/included/include    6.9(5) Incumbent Directors    6.9(11)(A)
Indemnified Party    4.7(c) Indemnifying Party    4.7(c) Indemnitee    4.9(g)(1)
Information    3.3(b) Interim Financials    2.2(f) Insurer    2.2(y)(2)(C)
Intellectual Property    2.2(w) Investment    Recitals Investors    Preamble
Investor Indemnified Parties    4.7(a) IRS    2.2(i)(2)(i) IT Assets    2.2(w)
Liens    2.2(b) Loan Investor    2.2(y)(2)(B) Losses    4.7(a) Material Adverse
Effect    2.1(b) Material Event    4.9(a)(3)(C) NASDAQ    4.15 New Security   
4.3(a) Nominating Committee    4.4(a) Non-Qualifying Transaction    6.9(11)(C)
Observer    4.4(d) or    6.9(4) Other Private Placements    Recitals Parent
Corporation    6.9(11)(C) Par Value Change    1.2(c)(2)(xvii) Pending
Underwritten Offering    4.9(l) Pension Plan    2.2(p)(2) person    6.9(8)
Piggyback Registration    4.9(a)(4) Preferred Price Adjustment    Recitals
Previously Disclosed    2.1(c) Purchase Price    1.2(b)

 

-5-



--------------------------------------------------------------------------------

Term

  

Location of
Definition

Qualifying Ownership Interest    4.4(a) Recapitalization Transactions    2.2(v)
Register/registered/registration    4.9(k)(3) Registered    2.2(w) Registrable
Securities    4.9(k)(4) Registration Expenses    4.9(k)(5) Regulatory Agreement
   2.2(z) Required Approvals    2.2(e) Rule 144    4.9(k)(6) Rule 144A   
4.9(k)(6) Rule 158    4.9(k)(6) Rule 159A    4.9(k)(6) Rule 405    4.9(k)(6)
Rule 415    4.9(k)(6) Scheduled Black-out Period    4.9(k)(7) Scheduled
Intellectual Property    2.2(w)(1) SEC    2.1(c) Securities    Recitals
Securities Act    2.2(g)(1) Selling Expenses    4.9(k)(8) Series B Shares/Series
B Stock    Recitals Series B Stock Articles of Amendment    Recitals Series C
Shares/Series C Stock    Recitals Series D Shares/Series D Stock    Recitals
Shelf Registration Statement    4.9(a)(2) Special Registration    4.9(i) Stock
Plans    2.2(c) Stockholder Proposals    3.1(b) subsidiary    6.9(1) Surviving
Corporation    6.9(11)(C) Tax/Taxes    2.2(i) Tax Return/Tax Returns    2.2(i)
TARP Exchange    Recitals TARP Exchange Agreement    Recitals TARP Preferred
Stock    Recitals TARP Warrant    Recitals to the knowledge of the
Company/Company’s knowledge    6.9(10) Transaction Deadline    5.1(b)
Transaction Documents    Recitals Transaction Expenses    3.2 Treasury   
Recitals TruPS Exchange    1.2(c)(2)(iv) Unlawful Gains    2.2(n)(5)

 

-6-



--------------------------------------------------------------------------------

Term

  

Location of
Definition

Voting Debt    2.2(c) Voting Securities    4.1(a)(1) Warburg    Recitals Warburg
Investment    Recitals Warburg Investment Agreement    Recitals Warrant   
Recitals Washington Secretary    Recitals Written Agreement    2.2(n)(4)

 

-7-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED INVESTMENT AGREEMENT, dated as of May 25, 2010 (this
“Agreement”), between Sterling Financial Corporation, a Washington corporation
(the “Company”), and Thomas H. Lee Equity Fund VI, L.P., a Delaware limited
partnership ,Thomas H. Lee Parallel Fund VI, L.P., a Delaware limited
partnership, and Thomas H. Lee Parallel (DT) Fund VI, L.P., a Delaware limited
partnership (each, an “Investor” and collectively, the “Investors”).

RECITALS:

A. Second Amendment and Restatement of Investment Agreement. The Company and the
Investors entered into an Investment Agreement dated April 29, 2010, which was
amended, restated and superseded in its entirety by an Amended and Restated
Investment Agreement between the Company and the Investors dated May 5, 2010
(such Amended and Restated Investment Agreement, the “First Amended Investment
Agreement”). Pursuant to the First Amended Investment Agreement, the Investors
agreed among other things to purchase certain securities from the Company. The
Company and the Investors have subsequently agreed to modify the number of
securities that the Investors shall purchase from the Company and now,
therefore, wish to further amend and restate the First Amended Investment
Agreement as more fully set forth herein. This Agreement shall amend, restate
and supersede the First Amended Investment Agreement in its entirety.

B. The Investment. The Company intends to sell to the Investors, and the
Investors intend to purchase in the aggregate from the Company, as an investment
in the Company, the securities as described herein. The securities to be
purchased at the Closing (as defined below) are:

(i) 1,390,000 shares of Convertible Participating Voting Preferred Stock, Series
B, no par value per share and liquidation preference $4.60 per share, of the
Company, having the terms set forth in Exhibit A (the “Series B Stock” or
“Series B Shares”) each convertible, subject to the approval of the Stockholder
Proposals, into 460 shares (and, in the aggregate, 639,400,000 shares) of Common
Stock of the Company (the “Common Stock” or “Common Shares”), the price of which
Series B Shares shall be equal to the lesser of (x) $0.20 per Common Share on an
as converted basis and (y) the lowest price per Common Share on an as converted
basis sold in any of the Other Private Placements (the “Preferred Price
Adjustment”);

(ii) 55,600,000 shares of Common Stock, the price of which Common Shares shall
be equal to the lesser of (x) $0.20 per Common Share and (y) the lowest price
per Common Share sold in any of the Other Private Placements (the “Common Price
Adjustment”); and

(iii) a warrant (the “Warrant”) to purchase shares of Common Stock, having the
terms set forth in Exhibit B. Until the approval of each of the

 

-8-



--------------------------------------------------------------------------------

Stockholder Proposals is obtained, the Warrant shall settle in shares of
Series B Stock; thereafter, the Warrant shall settle in shares of Common Stock.
The purchase of the Series B Shares, Common Stock and Warrant by the Investors
is referred to herein as the “Investment.”

C. Other Private Placements. The Company intends to sell (i) to Warburg Pincus
Private Equity X, L.P. (“Warburg”), on the terms and subject to the conditions
set forth in the Investment Agreement between Warburg and the Company dated as
of the date hereof (the “Warburg Investment Agreement”), (a) 1,390,000 shares of
Series B Stock, (b) 55,600,000 shares of Common Stock and (c) a warrant to
purchase shares of Common Stock (together with the Warrant, the “Warrants”)
((a), (b) and (c) collectively, the “Warburg Investment”), and (ii) in one or
more private placement transactions to other investors (together with the
Warburg Investment, the “Other Private Placements”), up to 178,800,000 shares of
Common Stock and up to 4,470,000 shares of Convertible Participating Voting
Preferred Stock, Series D, no par value per share and liquidation preference
$4.60 per share, of the Company (the “Series D Stock” or “Series D Shares”),
such Series D Stock having substantially identical rights, preferences and
privileges as the Series B Shares, except that the Series D Stock shall not bear
cumulative dividends in the event the Stockholder Proposals shall not have been
approved within 120 days of the Closing Date, with the closing of the Other
Private Placements to occur simultaneously with the Closing of this transaction.

D. TARP Exchange. The United States Department of Treasury (the “Treasury”)
holds (i) 303,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock,
Series A (the “TARP Preferred Stock”) and (ii) a warrant to purchase 6,437,677
shares of the Common Stock at an exercise price of $7.06 per share (the “TARP
Warrant”). On the terms and subject to the conditions set forth in Exchange
Agreement by and between the Company and Treasury dated as of April 29, 2010, as
last amended as of the date hereof (such Exchange Agreement as amended, the
“TARP Exchange Agreement”), the Company intends to exchange the TARP Preferred
Stock for Fixed Rate Cumulative Mandatorily Convertible Preferred Stock, Series
C (the “Series C Shares” or “Series C Stock”), which shares the Company shall
then convert into 378,750,000 shares of Common Stock (subject to adjustment as
provided therein), and to amend the warrant held by Treasury dated December 5,
2008 to among other things reduce the exercise price thereof to $0.20 per share
(collectively, the “TARP Exchange”).

E. The Securities. The term “Securities” refers collectively to (1) the shares
of Series B Stock purchased under this Agreement, (2) the Warrant issued under
this Agreement, (3) the Common Stock issued under this Agreement and (4) any
securities (including shares of Common Stock and Series B Stock) into which any
of the foregoing are converted, exchanged or exercised in accordance with the
terms thereof and of this Agreement, as applicable. When issued, the Series B
Stock shall have the designations, relative rights, preferences, voting powers
and limitations set forth in articles of amendment substantially in the form
attached as Exhibit A (the “Series B Stock Articles of Amendment”), which will
amend the Company’s Articles of Restatement of Restated

 

-9-



--------------------------------------------------------------------------------

Articles of Incorporation, as amended on September 21, 2009 by the Articles of
Amendment of Restated Articles of Incorporation (the “Articles of
Incorporation”), by filing the Series B Stock Articles of Amendment with the
Secretary of State of the State of Washington (the “Washington Secretary”). When
issued, the Warrant shall be evidenced by a certificate substantially in the
form attached as Exhibit B.

F. Transaction Documents. The term “Transaction Documents” refers collectively
to this Agreement, the Warrant and the Series B Stock Articles of Amendment.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties hereby amend
and restate the First Amended Investment Agreement in its entirety as follows:

ARTICLE I

Purchase; Closing

1.1 Purchase. On the terms and subject to the conditions set forth herein, the
Investors shall (i) purchase from the Company, and the Company shall sell to the
Investors, a number of shares of Series B Shares as set forth in Section 1.2(b)
and (ii) receive from the Company, and the Company shall deliver to the
Investors, the Warrant.

1.2 Closing. (a) Unless this Agreement has been terminated pursuant to Article
V, and subject to the satisfaction (or to the extent permitted, the waiver) of
the conditions set forth in Article I, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Davis Polk & Wardwell LLP located at 450 Lexington Avenue, New York, NY
10017, or remotely via the electronic or other exchange of documents and
signature pages, as soon as practicable (the “Closing Date”), but in no event
later than the second business day after the satisfaction or waiver of the
conditions set forth in Article I (excluding conditions that, but their terms,
cannot be satisfied until the Closing, but the Closing shall be subject to the
satisfaction or waiver of those conditions), or at such other place or such
other date as agreed to by the parties hereto.

(b) Subject to the satisfaction or waiver on the Closing Date of the conditions
to the Closing in Section 1.2(c), the Preferred Price Adjustment, the Common
Price Adjustment and the adjustments set forth in Section 4.18, if any, at the
Closing, the Company shall deliver to the Investors (1)(i) certificates
representing 1,390,000 shares of Series B Stock, (ii) certificates representing
55,600,000 shares of Common Stock and (iii) one or more certificates
representing the Warrant exercisable to purchase (a) if each of the Stockholder
Proposals has not been approved, 377,717 shares of Series B Stock and (b) if
each has been so approved, 173,750,000 shares of Common Stock against
(2) payment by wire transfer of immediately available United States funds to a
bank account designated by the Company for an aggregate purchase price of
$139,000,000 (the “Purchase Price”).

 

-10-



--------------------------------------------------------------------------------

(c) Closing Conditions. (1) The respective obligation of each of the Investors
and the Company to consummate the Closing is subject to the fulfillment or
written waiver by the Investors and the Company prior to the Closing of the
following conditions:

(i) all approvals and authorizations of, filings and registrations with, and
notifications to all governmental or regulatory authorities, agencies, courts,
commissions or other entities, whether federal, state, local or foreign, or
applicable self-regulatory organizations (each, a “Governmental Entity”),
required to consummate the Closing (including, but not limited to, (x) the
approval of the Federal Reserve of the Investors’ notice filed pursuant to the
Change in Bank Control Act of 1978, as amended (the “CIBC Act”) and (y) the
granting by the Federal Reserve of the Investors’ exemption request under the
Depository Institution Management Interlocks Act with respect to the Board
Representative) shall have been obtained or made and shall be in full force and
effect provided, however, that, with respect to the Investors, no such approval,
authorization, filing, registration or notification by a Governmental Authority
shall impose any restraint or condition that would be expected to impair in any
respect the benefits to the Investors of the transactions contemplated by this
Agreement (it being acknowledged by the Investors that the conditions imposed on
them in the passivity letter previously provided to the Company are deemed not
to impair the benefits to the Investors in any respect under this proviso); and

(ii) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or shall prohibit or
restrict the Investors or their respective Affiliates from owning, voting, or,
subject to receipt of approval of the Stockholder Proposals, converting or
exercising any Securities in accordance with the terms thereof and no lawsuit
has been commenced by a Governmental Entity or a third party seeking to effect
any of the foregoing.

(2) The obligation of the Investors to consummate the Closing is also subject to
the fulfillment or written waiver prior to the Closing (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment of those conditions) of each of the following conditions and
subject to the matters set forth in Section 1.2(c) of the Disclosure Schedule:

(i) the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date (except (1) to the extent such representations and warranties are
made as of a specified date, in which case, subject to clause (2) below, such
representations and warranties shall be true and correct in all respects as of
such date and (2) with respect to each of the representations and warranties of
the Company in this Agreement (other than Section 2.2(b) (but only with respect
to

 

-11-



--------------------------------------------------------------------------------

the last sentence thereof), Section 2.2(c) (which shall be true and correct
except to a de minimis extent that is addressed to the Investors’ reasonable
satisfaction at the Closing pursuant to Section 6.14), Section 2.2(e),
Section 2.2(q), Section 2.2(j)(3), Section 2.2(aa) and Section 2.2(bb)), where
the failure to be true and correct (without regard to any materiality or
Material Adverse Effect qualifications contained therein), individually or in
the aggregate, would not be reasonably likely to have a Material Adverse Effect
with respect to the Company);

(ii) the Company shall have performed in all material respects all obligations
required to be performed by it at or prior to Closing under this Agreement;

(iii) the Company shall have exchanged the TARP Preferred Stock for 303,000
shares of Series C Stock and the Company shall have elected to convert, and
provided timely notice in connection with such election to the holder of the
Series C Stock, such Series C Stock into 378,750,000 shares of Common Stock,
subject to adjustment, in accordance with the terms and conditions set forth in
the TARP Exchange Agreement (or otherwise on terms and conditions satisfactory
to the Investors in their reasonable judgment), which exchange and conversion
shall have occurred on the same day as the Closing Date;

(iv) the exchange, repurchase, redemption or other similar transaction or
payments of any distributions thereon, in each case, if any, of or with respect
to, as applicable, any of the trust preferred securities issued by certain
vehicles associated with the Company shall, to the extent (x) consummated or
(y) the Company having entered into an agreement or understanding in relation
thereto on or prior to the Closing (a “TruPS Exchange”), be on terms and
conditions reasonably satisfactory to the Investors;

(v) since the date of this Agreement, (a) there shall have been no material
change to any rules under Sections 382, 383 or 384 of the U.S. Internal Revenue
Code of 1986, as amended and the Treasury Regulations promulgated thereunder
(the “Code”), that adversely affect the application of Sections 382, 383 or 384
of the Code to any net operating losses, unrealized built-in losses or other tax
attributes of the Company and any Affiliate (if relevant) that exist on or after
the Closing Date, or (b) an Ownership Change (as defined by Section 382(g) of
the Code), in the Investors’ reasonable judgment, has not occurred and will not
occur as a result of the transactions contemplated herein;

(vi) (a) the Company shall receive gross proceeds of an aggregate amount not
less than $720 million and not more than $730 million, prior to or
contemporaneously with the Closing, from the Other Private Placements and the
Investment (assuming, for purposes of this clause (a), that the Investment has
been consummated) and (b) the Other Private Placements shall have been conducted
as set forth in this Agreement (or otherwise on terms and conditions
satisfactory to the Investors in their reasonable judgment);

 

-12-



--------------------------------------------------------------------------------

(vii) any Required Approvals (other than those of any Governmental Entity)
required to consummate the transactions contemplated by this Agreement shall
have been made or been obtained and shall be in full force and effect as of the
Closing Date; provided, however, that no such Required Approval (other than
those of any Governmental Entity) shall impose any restraint or condition that
would be expected to impair in any respect the benefits to the Investors of the
transactions contemplated by this Agreement (it being acknowledged by the
Investors that the conditions imposed on them in the passivity letter previously
provided to the Company are deemed not to impair the benefits to the Investors
in any respect under this proviso);

(viii) at the Closing, taking into account the transactions contemplated by this
Agreement and assuming the full conversion of the Series B Stock and Series D
Stock into shares of Common Stock, the Other Private Placements and the TARP
Exchange, the Company’s Tier 1 leverage ratio shall be no lower than 9.5%;

(ix) following the date hereof, the Company shall not have agreed to enter into
or entered into (a) any agreement or transaction in order to raise capital or
(b) any transaction that resulted in, or would result in if consummated, a
Change in Control of the Company, in each case, other than in connection with
the Investment, the Other Private Placements and the TARP Exchange;

(x) since (and excluding) the date hereof, no Material Adverse Effect (within
the meaning of clauses (1) and (2)(x) of the definition thereof) shall have
occurred with respect to the Company and be continuing;

(xi) the Board of Governors of the Federal Reserve System (the “Federal
Reserve”) shall not have notified the Company or the Investors that it has
changed any of the following positions:

(1) the Series B Shares and the Series D Shares, following conversion, shall
qualify as unrestricted Tier 1 capital pursuant to the Capital Adequacy
Guidelines for Bank Holding Companies, 12 C.F.R., Appendix A to Part 225; and

(2) the Company’s capital structure immediately after the Closing will otherwise
comply with the “predominance” of voting common equity provisions of 12 C.F.R.,
Appendix A to Part 225;

(xii) the Investors shall have received, from the Federal Reserve written
confirmation, satisfactory to them in their reasonable judgment, to the effect
that neither the Investors nor any of their respective Affiliates (which for
purposes of this paragraph shall include all “affiliates” as defined in the Bank
Holding

 

-13-



--------------------------------------------------------------------------------

Company Act of 1956 (the “BHC Act”) or Regulation Y of the Federal Reserve)
shall be deemed to “control” the Company or any Company Subsidiary after the
Closing for purposes of the BHC Act by reason of the consummation of the
transactions contemplated by this Agreement; it being acknowledged by the
Investors that the conditions imposed on it in the passivity letter previously
provided to the Company are deemed reasonable;

(xiii) at the Closing, the Company shall have caused the Investors to receive,
substantially in the forms attached hereto as Exhibit C, opinions of Davis,
Polk & Wardwell LLP and Witherspoon, Kelley, Davenport & Toole, P.S., counsel to
the Company;

(xiv) as of the Closing Date, Sterling Savings Bank and Golf Savings Bank,
collectively, shall have at least $2,750,000,000 in core deposits (including,
money market, demand, checking, savings and transactional accounts and excluding
secured governmental deposits and certificates of deposits) and at least
$2,800,000,000 in certificates of deposits, excluding governmental and brokered
deposits;

(xv) the Investors shall have received a certificate, dated the Closing Date,
signed on behalf of the Company by a senior executive officer certifying to the
effect that the conditions set forth in Sections 1.2(c)(2)(i) and (ii) have been
satisfied or waived;

(xvi) the consummation of the transactions contemplated by this Agreement, the
Other Private Placements, any TruPs Exchange and the TARP Exchange shall qualify
as a recapitalization for financial accounting purposes under GAAP;

(xvii) the par value of the Company’s capital securities, including the Common
Stock and the Series B Stock, shall be changed to $0.00 per share (the “Par
Value Change”);

(xviii) following the date hereof, neither the Federal Reserve nor the FDIC
shall have notified the Company or the Investors that they will impose on the
Investors or the Company any requirements that would reasonably be expected, in
the Investors’ discretion, to impair any economic benefits to the Investors or
materially affect the Company’s business going forward; and

(xix) the Investors shall in good faith be satisfied that there is no change or
pending or proposed change in any banking or bank holding company law, rule or
regulation that could reasonably be expected to adversely affect the economic
returns the Investors make in connection with the Investment or adversely affect
the Company’s business going forward in any material respect.

 

-14-



--------------------------------------------------------------------------------

(3) The obligation of the Company to consummate the Closing is also subject to
the fulfillment or written waiver prior to the Closing of the following
conditions:

(i) the representations and warranties of the Investors set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of this Agreement and on and as of the Closing Date as though made on and
as of the Closing Date (except to the extent such representations and warranties
are made as of a specified date, in which case such representations and
warranties shall be true and correct in all material respects as of such date);

(ii) each Investor has performed in all material respects all obligations
required to be performed by it at or prior to Closing under Section 3.1;

(iii) the Company shall have received a certificate signed on behalf of the
Investors by a senior executive officer certifying to the effect that the
conditions set forth in Sections 1.2(c)(3)(i) and (ii) have been satisfied; and

(iv) two (2) business days prior to the Closing Date, the Company shall have
received from the Investors a schedule allocating the Securities to be issued to
each Investor and the corresponding Purchase Price allocable to each Investor.

1.3 Treatment of Stock Plans. The Company shall take all actions necessary to
ensure the continuation of the Company Options and other awards issued under the
Stock Plans in accordance with their terms as exist on the date hereof.

ARTICLE II

Representations and Warranties

2.1 Disclosure. (a) On or prior to the date of this Agreement, each of the
Company and the Investors delivered to the other a schedule (“Disclosure
Schedule”) setting forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to the Investors, or to one or more of
its covenants contained in Article III; provided, however, that notwithstanding
anything in this Agreement to the contrary, the mere inclusion of an item in
such schedule shall not be deemed an admission that such item represents a
material exception or material fact, event or circumstance or that such item has
had or would reasonably be expected to have a Material Adverse Effect on the
Company or the Investors, as applicable.

(b) “Material Adverse Effect” means, with respect to the Investors, only clause
(2) that follows, or, with respect to the Company, both clauses (1) and (2) that
follow, any circumstance, event, change, development or effect that,
individually or in

 

-15-



--------------------------------------------------------------------------------

the aggregate (1) is or would reasonably be expected to be material and adverse
to the financial position, results of operations, business, assets or
liabilities, properties, results of operations or condition (financial or
otherwise) of the Company and its Subsidiaries taken as a whole, respectively,
or (2) would or would reasonably be expected to (x) materially impair the
ability of either the Investors or the Company, respectively, to perform its
obligations under this Agreement or (y) otherwise materially impede the
consummation of the Closing and the other transactions contemplated by this
Agreement; provided, however, that in determining whether a Material Adverse
Effect has occurred under clause (1), any effect shall be excluded to the extent
that it results from (A) changes, after the date of this Agreement, in the U.S.
generally accepted accounting principles (“GAAP”), (B) general changes in the
economy or the industries in which the Company and its Subsidiaries operate,
(C) any acts of war, terrorism, insurrection or civil disobedience, (D) any
change in law applicable to the Company or Subsidiaries (not including any
changes in banking or bank holding company laws, rules and regulations),
(E) actions or omissions of the Company expressly required by the terms of this
Agreement or taken with the prior written consent of the Investors (other than
the Par Value Change), (F) changes in the market price or trading volumes of the
Common Stock or the Company’s other securities (but not the underlying causes of
such changes) or (G) the failure of the Company to meet any internal or public
projections, forecasts, estimates or guidance (but not the underlying causes of
such failure), in each case, to the extent that such circumstances, events,
changes, developments or effects described in any of the foregoing clauses (A),
(B), (C) or (D) do not have a disproportionate effect on the Company and the
Company Subsidiaries, taken as a whole (relative to other participants in the
industries, markets or geographic areas in which the Company and its
Subsidiaries compete).

(c) “Previously Disclosed” with regard to (1) any party means information set
forth on its Disclosure Schedule corresponding to the provision of this
Agreement, to which such information relates; provided that information which,
on its face, reasonably should indicate to the reader that it relates to another
provision of this Agreement shall also be deemed to be Previously Disclosed with
respect to such other provision, and (2) the Company, includes information
publicly disclosed by the Company in the Company Reports filed by it with or
furnished to the Securities and Exchange Commission (the “SEC”) and publicly
available prior to the date of this Agreement (excluding any risk factor
disclosures contained in such documents under the heading “Risk Factors” and any
disclosure of risks included in any “forward-looking statements” disclaimer or
other statements that are similarly non-specific and are predictive or
forward-looking in nature).

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants as of the date of this Agreement
and as of the Closing Date (except to the extent made only as of a specified
date, in which case as of such date) to the Investors that:

(a) Organization and Authority. The Company is a corporation duly organized and
validly existing under the laws of the State of Washington, is duly qualified to
do business and is in good standing in all other jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and failure to be so qualified would have a Material Adverse
Effect on the Company and has corporate power and authority to own its
properties and assets and to carry on its business as it is now being conducted.
The Company is duly registered as a bank holding company under the BHC Act. The
Company has furnished to the Investors true, correct and complete copies of the
Company’s Articles of Incorporation and bylaws as amended through the date of
this Agreement.

 

-16-



--------------------------------------------------------------------------------

(b) Company’s Subsidiaries. The Company has Previously Disclosed a true,
complete and correct list of all of its subsidiaries as of the date of this
Agreement (individually, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”), all shares of the outstanding capital stock of each of which are
owned directly or indirectly by the Company. No equity security of any Company
Subsidiary is or may be required to be issued by reason of any option, warrant,
scrip, preemptive right, right to subscribe to, gross-up right, call or
commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Company Subsidiary, and
there are no contracts, commitments, understandings or arrangements by which any
Company Subsidiary is bound to issue additional shares of its capital stock, or
any option, warrant or right to purchase or acquire any additional shares of its
capital stock. All of such shares so owned by the Company are duly authorized
and validly issued, fully paid and nonassessable and are owned by it free and
clear of any lien, adverse right or claim, charge, option, pledge, covenant,
title defect, security interest or other encumbrances of any kind (“Liens”),
with no personal liability attaching to the ownership thereof. Each Company
Subsidiary is an entity duly organized, validly existing, duly qualified to do
business and, to the extent applicable, in good standing under the laws of its
jurisdiction of incorporation, and has corporate or other appropriate
organizational power and authority to own or lease its properties and assets and
to carry on its business as it is now being conducted, in each case, except as
would not reasonably be expected to have a Material Adverse Effect on the
Company. Except in respect of the Company Subsidiaries, the Company does not own
beneficially, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture. Sterling Savings Bank
is duly organized and validly existing as a Washington-state chartered bank,
Golf Savings Bank is duly organized and validly existing as a Washington-state
chartered savings bank and each of their respective deposit accounts are insured
by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest extent
permitted by the Federal Deposit Insurance Act and the rules and regulations of
the FDIC thereunder, and all premiums and assessments required to be paid in
connection therewith have been paid when due. The Company beneficially owns all
of the outstanding capital securities and has sole Control of Sterling Savings
Bank and Golf Savings Bank.

 

-17-



--------------------------------------------------------------------------------

(c) Capitalization. The authorized capital stock of the Company consists of
750,000,000 shares of Common Stock and 10,000,000 shares of preferred stock, par
value $1.00 per share (the “Company Preferred Stock”). As of the close of
business on May 20, 2010 (the “Capitalization Date”), there were 52,190,859
shares of Common Stock outstanding and 303,000 shares of Company Preferred Stock
outstanding, consisting of 303,000 shares of TARP Preferred Stock. Since the
Capitalization Date and through the date of this Agreement, except in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby, including the Other Private Placements and the TARP Exchange, the
Company has not (i) issued or authorized the issuance of any shares of Common
Stock or Company Preferred Stock, or any securities convertible into or
exchangeable or exercisable for shares of Common Stock or Company Preferred
Stock, (ii) reserved for issuance any shares of Common Stock or Company
Preferred Stock or (iii) repurchased or redeemed, or authorized the repurchase
or redemption of, any shares of Common Stock or Company Preferred Stock. As of
the close of business on the Capitalization Date, other than in respect of the
Series B Stock, the Series C Stock and the Common Stock issuable upon conversion
of the Series C Stock, the Series D Stock, the Company’s Series E Participating
Cumulative Preferred Stock, the Warrants and the TARP Warrant and awards
outstanding under or pursuant to the Benefit Plans in respect of which an
aggregate of 4,226,917 shares of Common Stock have been reserved for issuance,
no shares of Common Stock or Company Preferred Stock were reserved for issuance.
All of the issued and outstanding shares of Common Stock and Company Preferred
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the stockholders
of the Company may vote (“Voting Debt”) are issued and outstanding.
Section 2.2(c) of the Disclosure Schedule sets forth the following information
with respect to each outstanding option to purchase shares of Common Stock (a
“Company Option”) or right to acquire shares of stock (“Company Restricted
Stock”) under the Company’s 1998 Long-Term Incentive Plan, 2001 Long-Term
Incentive Plan, 2003 Long-Term Incentive Plan and the 2007 Long-Term Incentive
Plan (the “Stock Plans”) which is true and correct as of the date of this
Agreement: (i) the name and, to the knowledge of the Company, the country and
state of residence of each holder of Company Options; (ii) the number of shares
of Company Common Stock subject to such Company Option, and as applicable for
each Company Option, the date of grant, exercise price, number of shares vested
or not otherwise subject to repurchase rights, reacquisition rights or other
applicable restrictions as of the date hereof, vesting schedule or schedule
providing for the lapse of repurchase rights, reacquisition rights or other
applicable restrictions, the type of Company Option and the Company Stock Plan
or other plan under which such Company Options were granted or purchased; and
(iii) whether, in the case of a Company Option, such Company Option is an
Incentive Stock Option (within the meaning of the Code). The Company has made
available to the Investors copies of each form of stock option agreements
evidencing outstanding Company Options and has also delivered any other stock
option agreements to the extent there are variations from the form of agreement,
specifically identifying the holder(s) to whom such variant forms apply. An

 

-18-



--------------------------------------------------------------------------------

aggregate of 375,254 shares of Common Stock are held for the benefit of
participants in the Company’s Amended and Restated Deferred Compensation Plan
and the 2005 Deferred Compensation Plan, all of which are issued and outstanding
as of the Capitalization Date. As of the date of this Agreement, except for
(i) the outstanding Company Options described in this Section 2.2(c) and listed
on Section 2.2(c) of the Disclosure Schedule and (ii) as set forth elsewhere in
this Section 2.2(c), the Company does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of, or securities or
rights convertible into or exchangeable or exercisable for, any shares of Common
Stock or Company Preferred Stock or any other equity securities of the Company
or Voting Debt or any securities representing the right to purchase or otherwise
receive any shares of capital stock of the Company (including any rights plan or
agreement). The Company has Previously Disclosed all shares of Company capital
stock that have been purchased, redeemed or otherwise acquired, directly or
indirectly, by the Company or any Company Subsidiary since December 31, 2009 and
all dividends or other distributions have been declared, set aside, made or paid
to the stockholders of the Company since that date. Each Company Option under
the Stock Plans (i) was granted in compliance with all applicable laws and all
of the terms and conditions of the Stock Plans pursuant to which it was issued,
(ii) has an exercise price equal to or greater than the fair market value of a
share of Common Stock at the close of business on the date of such grant,
(iii) has a grant date identical to or following the date on which the Company’s
board of directors or compensation committee actually awarded such Company
Option, (iv) otherwise is exempt from or complies with Section 409A of the Code
so that the recipient of such Company Option is not subject to the additional
taxes and interest pursuant to Section 409A of the Code and (v) except for
disqualifying dispositions, qualifies for the tax and accounting treatment
afforded to such Company Option in the Company’s tax returns and the Company’s
financial statements, respectively.

(d) Authorization.

(1) The Company has the corporate power and authority to enter into or issue, as
applicable, this Agreement, the Common Stock, the Series B Stock and the Warrant
and to carry out its obligations hereunder and thereunder. The execution,
delivery and performance, as applicable, of this Agreement, the Common Stock,
the Series B Stock and the Warrant by the Company and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by the
Board of Directors. Subject to such approvals of all Governmental Entities as
may be required by statute or regulation, this Agreement, the Common Stock, the
Series B Stock and the Warrant have been duly and validly executed, issued and
delivered, as applicable, by the Company and, assuming due authorization,
execution and delivery of this Agreement by the Investors, are valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium,

 

-19-



--------------------------------------------------------------------------------

reorganizations, fraudulent transfer or similar laws relating to or affecting
creditors generally or by general equitable principles (whether applied in
equity or at law). No other corporate proceedings are necessary for the
execution, issuance and delivery, as applicable, by the Company of this
Agreement, the Common Stock, the Series B Stock and the Warrant, the performance
by it of its obligations hereunder and thereunder or the consummation by it of
the transactions contemplated hereby and thereby, subject to receipt of the
approval by the Company’s stockholders of the Stockholder Proposals. To the
Company’s knowledge, all shares of Common Stock entitled to vote on the
Stockholder Proposals shall be eligible to vote on such proposals. The Board of
Directors has resolved that the transactions contemplated hereby are in the best
interests of stockholders of the Company.

(2) Neither the execution, issue, delivery and performance, as applicable, by
the Company of this Agreement, the Common Stock, the Series B Stock and the
Warrant, nor the consummation of the transactions contemplated hereby and
thereby, nor compliance by the Company with any of the provisions thereof, shall
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any Lien, upon any of the
properties or assets of the Company or any Company Subsidiary under any of the
material terms, conditions or provisions of (A) its articles of incorporation or
bylaws (or similar governing documents) or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(ii) subject to compliance with the statutes and regulations referred to in
Section 2.2(e) below, violate any ordinance, permit, concession, grant,
franchise, law, statute, rule or regulation or any judgment, ruling, order,
writ, injunction or decree applicable to the Company or any Company Subsidiary
or any of their respective properties or assets except in the case of
clauses (i)(B) and (ii) for such violations, conflicts and breaches as would not
reasonably be expected to have a Material Adverse Effect on the Company.

(e) Consents. Section 2.2(e) of the Disclosure Schedule lists all material
governmental and any other material consents, approvals, authorizations,
applications, registrations and qualifications that are required to be obtained
in connection with or for the consummation of the transactions contemplated by
this Agreement (the “Required Approvals”). Other than the securities or blue sky
laws of the various states and the Required Approvals, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Company of the transactions contemplated by this Agreement.

 

-20-



--------------------------------------------------------------------------------

(f) Financial Statements. Each of the consolidated balance sheets of the Company
and the Subsidiaries and the related consolidated statements of income,
stockholders’ equity and cash flows, together with the notes thereto, included
in any Company Report filed with the SEC prior to the date of this Agreement,
and the unaudited consolidated balance sheets of the Company and the
Subsidiaries as of March 31, 2010 and the related consolidated statements of
income, stockholders’ equity and cash flows for the period ending March 31,
2010, together with the notes thereto and in the form Previously Disclosed to
the Investors (the “Interim Financials” and, collectively, the “Company
Financial Statements”), (1) have been prepared from, and are in accordance with,
the books and records of the Company and the Company Subsidiaries, (2) to the
extent filed with the SEC, complied as to form, as of their respective date of
such filing, in all material respects with applicable accounting requirements
and with the published rules and regulations of the SEC with respect thereto,
(3) have been prepared in accordance with GAAP applied on a consistent basis and
(4) present fairly in all material respects the consolidated financial position
of the Company and the Company Subsidiaries at the dates and the consolidated
results of operations, changes in stockholders’ equity and cash flows of the
Company and the Company Subsidiaries for the periods stated therein (subject to
the absence of notes and year-end audit adjustments in the case of the Interim
Financials).

(g) Reports.

(1) Since December 31, 2006, the Company and each Company Subsidiary have filed
all material reports, registrations, documents, filings, statements and
submissions together with any required amendments thereto, that it was required
to file with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and has paid all material fees and assessments due and payable in
connection therewith. As of their respective filing dates, the Company Reports
complied in all material respects with all statutes and applicable rules and
regulations of the applicable Governmental Entities, as the case may be. As of
the date of this Agreement, there are no outstanding comments from the SEC or
any other Governmental Entity with respect to any Company Report that were
enumerated within such report or otherwise were the subject of written
correspondence with respect thereto. The Company Reports, including the
documents incorporated by reference in each of them, each contained all the
information required to be included in it and, when it was filed and as of the
date of each such Company Report filed with or furnished to the SEC, or if
amended prior to the date of this Agreement, as of the date of such amendment,
did not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made in it, in light of
the circumstances under which they were made, not misleading and complied as to
form in all material respects with the applicable requirements of the Securities
Act

 

-21-



--------------------------------------------------------------------------------

of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of
1934, as amended (the “Exchange Act”). No executive officer of the Company has
failed in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002. Copies of all of the
Company Reports not otherwise publicly filed have, to the extent allowed by
applicable law, rule or regulation, been made available to the Investors by the
Company.

(2) The records, systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or accountants (including all means
of access thereto and therefrom), except for any nonexclusive ownership and
nondirect control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(g). The Company (A) has implemented and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the chief executive officer and the
chief financial officer of the Company by others within those entities, and
(B) has disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company’s outside auditors and the audit committee of the
Board of Directors (x) any significant deficiencies and material weaknesses in
the design or operation of internal control over financial reporting (as defined
in Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information, and (y) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting. As of the date of this Agreement,
the Company has no knowledge of any reason that its outside auditors and its
chief executive officer and chief financial officer shall not be able to give
the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due. Since December 31, 2006, (i) neither the
Company nor any Company Subsidiary nor, to the knowledge of the Company, any
director, officer, employee, auditor, accountant or representative of the
Company or any Company Subsidiary has received or otherwise had or obtained
knowledge of any material complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of the Company or any Company Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Company Subsidiary has
engaged in questionable accounting or auditing practices, and (ii) no attorney
representing the Company or any Company Subsidiary, whether or not employed

 

-22-



--------------------------------------------------------------------------------

by the Company or any Company Subsidiary, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the Board
of Directors or any committee thereof or to any director or officer of the
Company.

(h) Properties and Leases. The Company and the Company Subsidiaries have good
and marketable title to all real properties and all other properties and assets
owned by them (other than any assets the Company has repossessed), in each case,
free from Liens that would affect the value thereof or interfere with the use
made or to be made thereof by them in any material respect. The Company and the
Company Subsidiaries own or lease all properties as are necessary to their
operations as now conducted. All leases of real property and all other leases
material to the Company or any Company Subsidiary pursuant to which the Company
or such Company Subsidiary, as lessee, leases real or personal property are
valid and effective in accordance with their respective terms, and there is not,
under any such lease, any existing default by the Company or such Company
Subsidiary or any event which, with notice or lapse of time or both, would
constitute such a default except for such as would not reasonably be expected to
have a Material Adverse Effect.

(i) Taxes. (1) Each of the Company and the Company Subsidiaries has filed all
material federal, state, county, local and foreign Tax Returns, including
information returns, required to be filed by it and all such filed Tax Returns
are, true, complete and correct in all material respects, and paid all material
Taxes owed by it and no Taxes owed by it or assessments received by it are
delinquent. (2) (i) No Tax Returns of the Company and the Company Subsidiaries
referred to in subsection (1) above have been the subject of an audit by the
Internal Revenue Service (the “IRS”) or the appropriate state, local or foreign
taxing authority for the period for assessment where the statute of limitations
remains open; (ii) all deficiencies asserted or assessments made as a result of
any such audits have been paid in full and (iii) no claim has ever been made by
an authority in a jurisdiction where the Company and the Company Subsidiaries do
not file Tax Returns that the Company and the Company Subsidiaries are or may be
subject to taxation by that jurisdiction. (3) Neither the Company nor any
Company Subsidiary has waived any statute of limitations with respect to Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency, in each case, that is still in effect, or has pending a request for
any such extension or waiver. (4) Neither the Company nor any Company Subsidiary
is a party to any pending action or proceeding, nor to the Company’s knowledge
is any such action or proceeding threatened by any Governmental Entity, for the
assessment or collection of Taxes, interest, penalties, assessments or
deficiencies that could reasonably be likely to have a Material Adverse Effect
on the Company and no issue has been raised by any federal, state, local or
foreign taxing authority in connection with an audit or examination of the Tax
returns, business or properties of the Company or any Company Subsidiary which
has not been settled, resolved and fully satisfied, or adequately reserved for
(other than those issues that are not reasonably likely to have a Material
Adverse Effect on the Company). (5) Except as is not reasonably likely to have a
Material Adverse Effect on the Company, each of the

 

-23-



--------------------------------------------------------------------------------

Company and the Company Subsidiaries has withheld and paid all Taxes that it is
required to withhold from amounts owing to employees, creditors or other third
parties. (6) Neither the Company nor any Company Subsidiary has been informed by
any jurisdiction that the jurisdiction believes that the Company or any Company
Subsidiary was required to file any material Tax return that was not filed.
(7) Neither the Company nor any Company Subsidiary has entered into any “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2),
or any other transaction requiring disclosure under analogous provisions of
state, local or foreign law. (8) Neither the Company nor any Company Subsidiary
has liability for the Taxes of any person other than the Company or any Company
Subsidiary under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local or foreign law). (9) Neither the Company nor any Company
Subsidiary is currently subject to a Section 382 Limitation, as defined in
Section 382 of the Code. (10) Neither the Company nor any Company Subsidiary is
a party to or is otherwise bound by or has any obligation under any Tax
allocation or sharing agreement. (11) Neither the Company nor any Company
Subsidiary is a party to any agreement, contract, arrangement, or plan that
could result, separately or in the aggregate, in the payment of any “excess
parachute payment” within the meaning of Section 280G of the Code (or any
corresponding provision of state, local, or foreign Tax law). (12) Neither the
Company nor any Company Subsidiary has been a “distributing corporation” or a
“controlled corporation” in a distribution of stock intended to qualify for
Tax-free treatment under Section 355(a) of the Code: (i) at any time during the
two-year period prior to the date hereof, (ii) at any time during the period
commencing on the date hereof and ending on the Closing Date or (iii) which
could otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with and
including the transactions contemplated by this Agreement. (13) The Company does
not have any 5-Percent Shareholders (as defined by Section 382(k)(7) of the
Code). (14) No Ownership Change (as defined by Section 382(g) of the Code) has
occurred since December 31, 2009. (15) The Company is not aware of any state of
facts currently existing or contemplated that would give rise to the imposition
of any limitations under Section 382 of the Code on the use of any net operating
loss carryforwards, built-in losses or other tax attributes at any time
following the Closing. (16) The transactions described herein occurring on the
Closing Date and any other transactions contemplated by this Agreement (as if
such other transactions had occurred immediately after the Closing Date and, for
the avoidance of doubt, including the effect of a subsequent exercise of any
Warrants or other “options,” as defined in Treas. Reg. § 1.382-4, issued in
connection with such transactions that would increase the cumulative ownership
percentage point change), will not cause an Ownership Change (as defined by
Section 382(g) of the Code).

For the purposes of this Agreement, the term “Tax” (including, with correlative
meaning, the term “Taxes”) shall mean (1) any and all domestic or foreign,
federal, state, local or other taxes of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social

 

-24-



--------------------------------------------------------------------------------

security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added, (2) liability for the payment of any
amounts of the type described in clause (1) as a result of being or having been
a member of an affiliated, consolidated, combined or unitary group, and
(3) liability for the payment of any amounts as a result of being party to any
tax sharing agreement or as a result of any express or implied obligation to
indemnify any other person with respect to the payment of any amounts of the
type described in clause (1) or (2). For the purposes of this Agreement, the
term “Tax Return” (including, with correlative meaning, the term “Tax Returns”)
shall mean all federal, state, local and foreign returns and reports (including
elections, declarations, disclosures, schedules, estimates and information
returns and any amendments thereto) required to be filed or delivered pursuant
to applicable tax laws.

(j) Absence of Certain Changes. Since December 31, 2009, (1) the Company and the
Company Subsidiaries have conducted their respective businesses in all material
respects in the ordinary course, consistent with prior practice, (2) except for
publicly disclosed ordinary dividends on the Common Stock and outstanding
Company Preferred Stock, the Company has not made or declared any distribution
in cash or in kind to its stockholders or issued or repurchased any shares of
its capital stock or other equity interests, (3) through (and including) the
date of this Agreement, no Material Adverse Effect has occurred with respect to
the Company and is continuing and (4) there has not been (i) any capital
expenditure or series of related capital expenditures made by or on behalf of
the Company or the Company Subsidiaries in excess of $2,000,000; or (ii) any
capital investment or acquisition of the securities or assets of, or series of
related capital investments or acquisitions, any other person by or on behalf of
the Company or the Company Subsidiaries involving more than $2,000,000 and, in
the case of both clauses (i) and (ii), outside of the ordinary course of
business consistent with past practice.

(k) Commitments and Contracts. The Company has Previously Disclosed or provided
to the Investors or their representatives true, correct and complete copies of
each of the following to which the Company or any Company Subsidiary is a party
or subject as of the date of this Agreement (whether written or oral, express or
implied) (each, a “Company Significant Agreement”):

(1) any material employment contract or understanding (including any
understandings or obligations with respect to severance or termination pay,
liabilities or fringe benefits) with any present or former officer, director,
employee or consultant (other than those that are terminable at will by the
Company or such Company Subsidiary);

(2) any material plan, contract or understanding providing for any bonus,
pension, option, deferred compensation, retirement payment, profit sharing or
similar arrangement with respect to any present or former officer, director,
employee or consultant;

(3) any material labor contract or agreement with any labor union;

 

-25-



--------------------------------------------------------------------------------

(4) any contract containing covenants that limit the ability of the Company or
any Company Subsidiary to compete in any line of business or with any person or
which involve any restriction of the geographical area in which, or method by
which or with whom, the Company or any Company Subsidiary may carry on its
business (other than as may be required by law or applicable regulatory
authorities);

(5) any other contract or agreement which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K;

(6) any joint venture, partnership, strategic alliance or other similar contract
(including any franchising agreement, but in any event excluding introducing
broker agreements); and any contract relating to the acquisition or disposition
of any material business or material assets (whether by merger, sale of stock or
assets or otherwise), which acquisition or disposition is not yet complete or
where such contract contains continuing material obligations or contains
continuing indemnity obligations of the Company or any of the Company
Subsidiaries;

(7) any contract with any Governmental Entity that imposes any material
obligation or restriction on the Company or the Company Subsidiaries;

(8) any contract relating to indebtedness for borrowed money, letters of credit,
capital lease obligations, obligations secured by a Lien or interest rate or
currency hedging agreements (including guarantees in respect of any of the
foregoing, but in any event excluding trade payables, securities transactions
and brokerage agreements arising in the ordinary course of business consistent
with past practice, intercompany indebtedness and immaterial leases for
telephones, copy machines, facsimile machines and other office equipment) in
excess of $2,000,000, except for those issued in the ordinary course of
business;

(9) any real property lease and any other lease with annual rental payments
aggregating $1,000,000 or more; and

(10) any material agreement, contract or understanding with any current or
former director, officer, employee, consultant, financial adviser, broker,
dealer, or agent providing for any rights of indemnification in favor of such
person or entity, except for those entered into in the ordinary course of
business.

Each of the Company Significant Agreements is valid and binding on the Company
and the Company Subsidiaries, as applicable, and in full force and effect. The
Company and each of the Company Subsidiaries, as applicable, are in all material
respects in compliance with and have in all material respects performed all
obligations required to be performed by them to date under each Company
Significant Agreement. Neither the Company nor any of the Company Subsidiaries
knows of, or has received notice of, any material violation or default (or any
condition which with the passage of time or the

 

-26-



--------------------------------------------------------------------------------

giving of notice would cause such a violation of or a default) by any party
under any Company Significant Agreement. To the Company’s knowledge, as of the
date of this Agreement, there are no material transactions or series of related
transactions, agreements, arrangements or understandings, nor are there any
currently proposed material transactions, or series of related transactions
between the Company or any Company Subsidiaries, on the one hand, and the
Company, any current or former director or executive officer of the Company or
any Company Subsidiaries or any person who Beneficially Owns 5% or more of the
Common Shares (or any of such person’s immediate family members or Affiliates)
(other than Company Subsidiaries), on the other hand.

(l) Offering of Securities. Neither the Company nor any person acting on its
behalf has taken any action (including, any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Securities to be issued pursuant to this
Agreement or any other Transaction Document under the Securities Act and the
rules and regulations of the SEC promulgated thereunder) which might subject the
offering, issuance or sale of any of such Securities to the registration
requirements of the Securities Act.

(m) Litigation and Other Proceedings; No Undisclosed Liabilities.

(1) There is no pending or, to the knowledge of the Company, threatened, claim,
action, suit, investigation or proceeding, against the Company or any Company
Subsidiary, nor is the Company or any Company Subsidiary subject to any order,
judgment or decree, in each case, except as would not reasonably be expected to
have a Material Adverse Effect on the Company.

(2) Neither the Company nor any of the Company Subsidiaries has any liabilities
or obligations of any nature (absolute, accrued, contingent or otherwise) which
are not properly reflected or reserved against in the financial statements
described in Section 2.2(f) to the extent required to be so reflected or
reserved against in accordance with GAAP, except for liabilities that have
arisen since December 31, 2009 in the ordinary and usual course of business and
consistent with past practice and that have not had a Material Adverse Effect.

(n) Compliance with Laws and Other Matters; Insurance. The Company and each
Company Subsidiary:

(1) in the conduct of its business is in material compliance with all, and the
condition and use of its properties does not violate or infringe, in any
material respect, any applicable material domestic (federal, state or local) or
foreign laws, statutes, ordinances, licenses, rules, regulations, policies or
guidelines, judgments, demands, writs, injunctions, orders or decrees applicable
thereto or to employees conducting its business, including the Troubled Asset
Relief Program, the Emergency Economic Stabilization Act of 2008, the
Sarbanes-Oxley Act of 2002, the Equal Credit Opportunity Act, the Fair Housing

 

-27-



--------------------------------------------------------------------------------

Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, all other applicable
fair lending laws or other laws relating to discrimination and the Bank Secrecy
Act, and, as of the date hereof, each of Sterling Savings Bank and Golf Savings
Bank has a Community Reinvestment Act rating of “satisfactory” or better;

(2) has all material permits, licenses, franchises, authorizations, orders and
approvals of, and has made all filings, applications and registrations with,
Governmental Entities that are required in order to permit it to own or lease
its properties and assets and to carry on its business as presently conducted
and that are material to the business of the Company or such Company Subsidiary;
and all such material permits, licenses, certificates of authority, orders and
approvals are in full force and effect and, to the knowledge of the Company, no
material suspension or cancellation of any of them is threatened, and all such
filings, applications and registrations are current;

(3) currently is complying in all material respects with, and is not under
investigation with respect to or, to the knowledge of the Company, has been
threatened to be charged with or given notice of any material violation of, all
applicable federal, state, local and foreign laws, regulations, rules,
judgments, injunctions or decrees;

(4) has, except (i) for statutory or regulatory restrictions of general
application, (ii) the Written Agreement, between Sterling Financial Corporation
and the Federal Reserve Bank of San Francisco, dated December 24, 2009 (the
“Written Agreement”), and (iii) the Stipulation and Consent to the Issuance of
an Order to Cease and Desist, between Sterling Savings Bank and the Federal
Deposit Insurance Corporation and the Washington Department of Financial
Institutions, dated October 9, 2009 (the “Cease and Desist Order”), not been
placed under any material restriction by a Governmental Entity on its business
or properties, and except for routine examinations by applicable Governmental
Entities, as of the date of this Agreement, received no notification or
communication from any Governmental Entity that an investigation by any
Governmental Entity with respect to the Company or any of the Company
Subsidiaries is pending or threatened;

(5) has not, since December 31, 2006 nor to its knowledge, has any other person
on behalf of the Company or any Company Subsidiary that qualifies as a
“financial institution” under the U.S. Anti-Money Laundering laws, knowingly
acted, by itself or in conjunction with another, in any act in connection with
the concealment of any currency, securities or other proprietary interest that
is the result of a felony as defined in the U.S. Anti-Money Laundering laws
(“Unlawful Gains”), nor knowingly accepted, transported, stored, dealt in or
brokered any sale, purchase or any transaction of other nature for Unlawful
Gains;

 

-28-



--------------------------------------------------------------------------------

(6) to the extent it qualifies as a “financial institution” under the U.S.
Anti-Money Laundering laws, has implemented in all material respects such
anti-money laundering mechanisms and kept and filed all material reports and
other necessary material documents as required by, and otherwise complied in all
material respects with, the U.S. Anti-Money Laundering laws and the rules and
regulations thereunder; and

(7) is presently insured, and during each of the past three calendar years (or
during such lesser period of time as the Company has owned such Company
Subsidiary) has been insured, for reasonable amounts with financially sound and
reputable insurance companies against such risks as companies engaged in a
similar business would, in accordance with good business practice, customarily
be insured.

(o) Labor. Employees of the Company and the Company Subsidiaries are not
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees. No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or threatened to be brought or filed with the National Labor
Relations Board or any other labor relations tribunal or authority, nor have
there been in the last three years. There are no organizing activities, strikes,
work stoppages, slowdowns, labor picketing lockouts, material arbitrations or
material grievances, or other material labor disputes pending or threatened
against or involving the Company or any Company Subsidiary, nor have there been
for the last three years.

(p) Company Benefit Plans.

(1) All benefit and compensation plans, contracts, policies or arrangements
covering current or former employees of the Company and Company Subsidiaries
(the “Employees”) and current or former directors of the Company, including, but
not limited to, “employee benefit plans” within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
deferred compensation, stock option, stock purchase, stock appreciation rights,
stock based, incentive and bonus plans (the “Benefit Plans”) are listed on
Schedule 2.2(p)(1), and each Benefit Plan which has received a favorable opinion
letter from the Internal Revenue Service National Office, including any master
or prototype plan, has been separately identified. True and complete copies of
all Benefit Plans listed Schedule 2.2(p)(1) including, but not limited to, any
trust instruments, insurance contracts and, with respect to any employee stock
ownership plan, loan agreements forming a part of any Benefit Plans, and all
amendments thereto, have been made available to the Investors.

 

-29-



--------------------------------------------------------------------------------

(2) All Benefit Plans are in substantial compliance with ERISA, the Code and
other applicable laws. Each Benefit Plan which is subject to ERISA (the “ERISA
Plans”) that is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (“Pension Plan”) and that is intended to be qualified
under Section 401(a) of the Code, has received a favorable determination letter
from the IRS and the Company is not aware of any circumstances likely to result
in revocation of any such favorable determination letter or the loss of the
qualification of such Pension Plan under Section 401(a) of the Code. Neither the
Company nor any of the Company Subsidiaries has engaged in a transaction with
respect to any ERISA Plan that, assuming the taxable period of such transaction
expired as of the date hereof, could subject the Company or any Company
Subsidiary to a tax or penalty imposed by either Section 4975 of the Code or
Section 502(i) of ERISA in an amount which would be material. Neither the
Company nor any of the Company Subsidiaries has incurred or reasonably expects
to incur a material tax or penalty imposed by Section 4980F of the Code or
Section 502 of ERISA.

(3) Neither the Company, any Company Subsidiary nor any entity which is
considered one employer with the Company under Section 4001 of ERISA or
Section 414 of the Code (an “ERISA Affiliate”) (x) maintains or contributes to
or has within the past six years maintained or contributed to a Pension Plan
that is subject to Subtitles C or D of Title IV of ERISA or (y) maintains or has
an obligation to contribute to or has within the past six years maintained or
had an obligation to contribute to a multiemployer plan, as defined in
Section 3(37) of ERISA. All contributions required to be made under each Benefit
Plan, as of the date hereof, have been timely made and all obligations in
respect of each Benefit Plan have been properly accrued and reflected in the
Company Financial Statements.

(4) As of the date hereof, there is no material pending or, to the knowledge of
the Company threatened, litigation relating to the Benefit Plans. Neither the
Company nor any of the Company Subsidiaries has any obligations for retiree
health and life benefits under any ERISA Plan or collective bargaining
agreement. The Company or Company Subsidiaries may amend or terminate any such
retiree health and life plan at any time without incurring any liability
thereunder other than in respect of claims incurred prior to such amendment or
termination.

(5) None of the transactions contemplated by this Agreement, individually or in
the aggregate, shall give rise to a change in control under, or result in the
breach or the violation of, or the acceleration of any right under, or result in
any additional rights, or the triggering of any anti-dilution adjustment under
the Stock Plans or the Employment Agreements or any other contract or agreement
to which the Company or any Company Subsidiary is a party.

 

-30-



--------------------------------------------------------------------------------

(6) There has been no amendment to, announcement by the Company or any of the
Company Subsidiaries relating to, or change in employee participation or
coverage under, any Benefit Plan which would increase materially the expense of
maintaining such plan above the level of the expense incurred therefor for the
most recent fiscal year. Neither the execution of this Agreement, shareholder
approval of this Agreement nor the consummation of the transactions contemplated
hereby shall (v) entitle any Employee, officer or director of the Company or any
of the Company Subsidiaries to unemployment compensation or severance pay or any
increase in severance pay upon any termination of employment after the date
hereof; (w) increase any benefits otherwise payable under any Benefit Plan;
(x) accelerate the time of payment or vesting or result in any payment or
funding (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable or result in any other material obligation
pursuant to, any of the Benefit Plans; (y) limit or restrict the right of the
Company or, after the consummation of the transactions contemplated hereby, the
Investors to merge, amend or terminate any of the Benefit Plans or (z) result in
payments under any of the Benefit Plans which would not be deductible
Section 280G of the Code.

(q) Status of Securities. The shares of Common Stock, Series B Stock (upon
filing of the applicable Series B Stock Articles of Amendment with the
Washington Secretary) and the Warrant to be issued pursuant to this Agreement
have been duly authorized by all necessary corporate action of the Company. When
issued and sold against receipt of the consideration therefor as provided in
this Agreement or upon the exercise of the Warrant, as applicable, such shares
of Common Stock and Series B Stock shall be validly issued, fully paid and
nonassessable, shall not subject the holders thereof to personal liability,
shall have no par value and shall not be subject to preemptive rights of any
other stockholder of the Company. The shares of Common Stock issuable upon the
conversion of the Series B Stock and exercise of the Warrant shall, upon
approval of each of the Stockholder Proposals and filing of the applicable
Series B Stock Articles of Amendment with the Washington Secretary, have been
duly authorized by all necessary corporate action and, when so issued, upon such
conversion or exercise shall be validly issued, fully paid and nonassessable,
shall not subject the holders thereof to personal liability, shall have no par
value and shall not be subject to preemptive rights of any other stockholder of
the Company. The Warrant, when executed and delivered by the Company pursuant to
this Agreement, shall constitute a valid and legally binding agreement of the
Company enforceable in accordance with its terms (except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws relating to or affecting creditors
generally or by general equitable principles (whether applied in equity or at
law)).

 

-31-



--------------------------------------------------------------------------------

(r) Investment Company. Neither the Company nor any of the Company Subsidiaries
is or acts as the principal investment adviser to an “investment company” as
defined under the Investment Company Act of 1940, as amended, and neither the
Company nor any of the Company Subsidiaries sponsors any person that is such an
investment company.

(s) Risk Management; Derivatives.

(1) The Company and the Company Subsidiaries have in place risk management
policies and procedures sufficient in scope and operation to protect against
risks of the type and in amounts reasonably expected to be incurred by persons
of similar size and in similar lines of business as the Company and the Company
Subsidiaries.

(2) All material derivative instruments, including swaps, forwards, caps, floors
and option agreements, whether entered into for the Company’s own account, or
for the account of one or more of the Company Subsidiaries or their customers,
were entered into (i) only for purposes of mitigating identified risk and in the
ordinary course of business, (ii) in accordance with prudent practices and in
all material respects with all applicable laws, rules, regulations and
regulatory policies, and (iii) with counterparties believed by the Company to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms. Neither the Company nor the Company
Subsidiaries, nor any other party thereto, is in material breach of or has
materially defaulted under any such agreement or arrangement except as listed on
Schedule 2.2(s) (such agreements, the “Disclosed Agreements”).

(t) Foreign Corrupt Practices and International Trade Sanctions. Neither the
Company nor any Company Subsidiary, nor any of their respective directors,
officers, agents, employees or any other persons acting on their behalf (i) has
violated the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et seq., as
amended, or any other similar applicable foreign, federal, or state legal
requirement, (ii) has made or provided, or caused to be made or provided,
directly or indirectly, any payment or thing of value to a foreign official,
foreign political party, candidate for office or any other person knowing that
the person shall pay or offer to pay the foreign official, party or candidate,
for the purpose of influencing a decision, inducing an official to violate their
lawful duty, securing any improper advantage, or inducing a foreign official to
use their influence to affect a governmental decision, (iii) has paid, accepted
or received any unlawful contributions, payments, expenditures or gifts,
(iv) has violated or operated in noncompliance with any export restrictions,
money laundering law, anti-terrorism law or regulation, anti-boycott regulations
or embargo regulations, or (v) is currently subject to any United States
sanctions administered by the Office of Foreign Assets Control of the United
States Treasury Department.

 

-32-



--------------------------------------------------------------------------------

(u) Environmental Matters. Except as has not had and would not reasonably be
expected to have a Material Adverse Effect on the Company, the Company and each
Company Subsidiary: (i) have complied at all times with all applicable
Environmental Laws; (ii) have not owned or operated any property that has been
contaminated with any Hazardous Substance that could be expected to result in
liability pursuant to any Environmental Law; (iii) are not liable for Hazardous
Substance disposal or contamination on any third party property; (iv) have not
received any notice, demand, letter, claim or request for information indicating
that it may be in violation of or subject to liability under any Environmental
Law; (v) are not subject to any order, decree, injunction or agreement with any
Governmental Entity or any indemnity or other agreement with any third party
relating to liability under any Environmental Law; (vi) are not subject to any
circumstances or conditions that could reasonably be expected to result in any
claims, liability, investigations, costs or restrictions on the ownership, use,
or transfer of any property in connection with any Environmental Law; (vii) have
not participated in the management of any borrower or other third party
property, or taken any other actions such that they could be deemed an owner or
operator of such property for purposes of any Environmental Law and (viii) have
made available to the Investors copies of all environmental reports, studies,
assessments, and memoranda in its possession relating to the Company or its
Subsidiaries or any of their current or former properties or operations. For
purposes of this Agreement, “Environmental Law” means any law, regulation,
order, decree, common law or agency requirement relating to the protection of
the environment or human health and safety and “Hazardous Substance” means any
substance that is regulated pursuant to any Environmental Law including any
waste, petroleum products, asbestos, mold and lead products.

(v) Anti-Takeover Provisions and Agreed Plan Not Applicable. The Board of
Directors has taken all necessary action to ensure that, prior to the Closing
(x) each of the consummation of the Investment and the other transactions
contemplated by the Transaction Documents, a TruPS Exchange, if any, the TARP
Exchange and the Other Private Placements (collectively, the “Recapitalization
Transactions”) (1) shall have been approved pursuant to
Section 23B.19.040(1)(a)(ii) of the Revised Code of Washington and (2) shall be
deemed to be exceptions to the prohibitions and restrictions of
Section 23B.19.040 of the Revised Code of Washington, (y) any other similar
“moratorium,” “control share,” “fair price,” “takeover” or “interested
stockholder” law does not and shall not apply to the Transaction Documents or
the Recapitalization Transactions and (z) none of the Transaction Documents and
the Recapitalization Transactions shall cause any Person, solely by virtue of
the consummation of any or all of the Recapitalization Transactions or execution
of the Transaction Documents, to become an Acquiring Person under the Agreed
Plan.

(w) Intellectual Property.

(1) The Company has Previously Disclosed or provided to the Investors or their
representatives a true, complete and correct list of all Registered Intellectual
Property owned by the Company and each of the Company Subsidiaries,

 

-33-



--------------------------------------------------------------------------------

indicating for each Registered item the registration or application number and
the applicable filing jurisdiction (the “Scheduled Intellectual Property”), and,
to the knowledge of the Company, such Scheduled Intellectual Property is not
subject to any outstanding order, judgment, decree or agreement adversely
affecting the use thereof by the Company or any of the Company Subsidiaries. The
Company and each of the Company Subsidiaries owns, or is licensed to use (in
each case, free and clear of any material claims, liens or encumbrances), all
Intellectual Property used in or necessary for the conduct of its business as
currently conducted.

(2) To the knowledge of the Company, the use of any Intellectual Property by the
Company and the Company Subsidiaries does not currently infringe on or otherwise
violate the rights of any person, and has not done so in the past five years,
and such use is in accordance with any applicable license pursuant to which the
Company or any of the Company Subsidiaries acquired the right to use any
Intellectual Property.

(3) To the knowledge of the Company, no person is challenging, infringing on or
otherwise violating any right of the Company or any of the Company Subsidiaries
with respect to any material Intellectual Property owned by or licensed to the
Company or the Company Subsidiaries.

(4) Neither the Company nor any of the Company Subsidiaries has received any
notice of any pending claim with respect to any Intellectual Property used by
the Company or any of the Company Subsidiaries.

(5) To the knowledge of the Company, no Intellectual Property owned or licensed
by the Company or any of the Company Subsidiaries is being used or enforced in a
manner that would be expected to result in the abandonment, cancellation or
unenforceability of such Intellectual Property.

(6) The IT Assets owned, used or held for use by the Company or any of the
Company Subsidiaries operate and perform in all material respects in accordance
with their documentation and functional specifications and otherwise as required
in connection with the business. To the Company’s knowledge, no person has
gained unauthorized access to the IT Assets. The Company and the Company
Subsidiaries have implemented reasonable backup and disaster recovery technology
consistent with industry practices. The Company and the Company Subsidiaries
take reasonable measures, directly or indirectly, to ensure the confidentiality,
privacy and security of customer, employee and other confidential information.
The Company and the Company Subsidiaries have complied with all Internet domain
name registration and other requirements of Internet domain registrars
concerning Internet domain names that are used in the business.

For the purposes of this Agreement, “Intellectual Property” shall mean
trademarks, service marks, brand names, certification marks, trade dress, domain
names and other indications of origin, the goodwill associated with the
foregoing and registrations in any jurisdiction of, and applications in any
jurisdiction to register, the

 

-34-



--------------------------------------------------------------------------------

foregoing, including any extension, modification or renewal of any such
registration or application; inventions, discoveries and ideas, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, know-how, trade secrets and confidential
information and rights in any jurisdiction to limit the use or disclosure
thereof by any person; writings and other works, whether copyrightable or not,
in any jurisdiction; and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof; and any
similar intellectual property or proprietary rights. “IT Assets” shall mean the
computers, computer software, firmware, middleware, servers, workstations,
routers, hubs, switches, data communications lines, and all other information
technology equipment, and all associated documentation used in the business of
the Company and the Company Subsidiaries. For purposes of this Section (w),
“Registered” shall mean issued by, registered with, renewed by or the subject of
a pending application before any Governmental Entity or internet domain
registrar.

(x) Brokers and Finders. Except for Sandler O’Neill + Partners, L.P., Barclays
Capital, Inc. and FBR Capital Markets, neither the Company nor any Company
Subsidiary nor any of their respective officers, directors or employees has
employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder’s fees, and no broker or
finder has acted directly or indirectly for the Company or any Company
Subsidiary, in connection with the Transaction Documents or the transactions
contemplated hereby and thereby.

(y) Mortgage Banking Business. Except as has not had and would not reasonably be
expected to have a Material Adverse Effect on the Company:

(1) The Company and each Company Subsidiary have complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any Company Subsidiary satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any Company Subsidiary and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and

 

-35-



--------------------------------------------------------------------------------

(2) No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any Company Subsidiary has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any Company Subsidiary to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any Company Subsidiary or (C) indicated in writing to the Company or
any Company Subsidiary that it has terminated or intends to terminate its
relationship with the Company or any Company Subsidiary for poor performance,
poor loan quality or concern with respect to the Company’s or any Company
Subsidiary’s compliance with laws.

For purposes of this Section 2.2(y):

(A) “Agency” shall mean the Federal Housing Administration, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association, the
Government National Mortgage Association, or any other federal or state agency
with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or any Company Subsidiary or (ii) originate, purchase,
or service mortgage loans, or otherwise promote mortgage lending, including,
without limitation, state and local housing finance authorities;

(B) “Loan Investor” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any Company Subsidiary or a security backed by or representing an
interest in any such mortgage loan; and

(C) “Insurer” shall mean a person who insures or guarantees for the benefit of
the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Company or
any Company Subsidiary, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.

(z) Agreements with Regulatory Agencies. Neither the Company nor any Company
Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement

 

-36-



--------------------------------------------------------------------------------

or memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2008, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), with the exception of the Written Agreement and the
Cease and Desist Order, nor has the Company or any Company Subsidiary been
advised since December 31, 2008 and until the date of this Agreement by any
Governmental Entity that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement. Except as Previously Disclosed, the
Company and each Company Subsidiary are in compliance in all material respects
with each Regulatory Agreement to which it is party or subject (including, for
the avoidance of doubt, the Written Agreement and the Cease and Desist Order),
and neither the Company nor any Company Subsidiary has received any notice from
any Governmental Entity indicating that either the Company or any Company
Subsidiary is not in compliance in all material respects with any such
Regulatory Agreement.

(aa) As of the date hereof, the characteristics of the loan portfolio of the
Company have not materially changed from the characteristics of the loan
portfolio of the Company as of December 31, 2009, reflected in the tape provided
to the Investors, except for the sale, in January 2010, of $230 million indirect
automobile loan portfolio.

(bb) Prior to the Closing, no counterparty to any of the Disclosed Agreements
(other than the Company or any of the Company Subsidiaries) has declared or
otherwise asserted that an event of default has occurred under any of the
Disclosed Agreements, and as of immediately prior to the Closing, no event of
default shall exist with respect to any of the Disclosed Agreements.

(cc) As of the date hereof, Sterling Savings Bank and Golf Savings Bank,
collectively, shall have at least $2,750,000,000 in core deposits (including
money market, demand, checking, savings and transactional accounts and excluding
secured governmental deposits and certificates of deposits) and at least
$2,800,000,000 in certificates of deposits, excluding governmental and brokered
deposits.

2.3 Representations and Warranties of the Investors. Except as Previously
Disclosed, each Investor hereby represents and warrants as of the date of this
Agreement (except to the extent made only as of a specified date, in which case
as of such date) to the Company that:

(a) Organization and Authority. Each Investor is a limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing in all jurisdictions where its ownership or leasing of property or
the conduct of its business

 

-37-



--------------------------------------------------------------------------------

requires it to be so qualified and failure to be so qualified would have a
Material Adverse Effect on such Investor and has partnership power and authority
to own its properties and assets and to carry on its business as it is now being
conducted. Each Investor has furnished the Company with a true, correct and
complete copy of its certificate of limited partnership through the date of this
Agreement.

(b) Authorization.

(1) Each Investor has the partnership power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution, delivery
and performance of this Agreement by each Investor and the consummation of the
transactions contemplated hereby have been duly authorized by such Investor’s
partnership and no further approval or authorization by any of the partners is
required. Subject to such approvals of Governmental Entities as may be required
by statute or regulation, this Agreement is a valid and binding obligation of
each Investor enforceable against such Investor in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent transfer or similar laws
affecting creditors generally or by general equitable principles (whether
applied in equity or at law).

(2) Neither the execution, delivery and performance by each Investor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by such Investor with any of the provisions hereof, shall
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any Lien upon any of the
properties or assets of such Investor under any of the material terms,
conditions or provisions of (A) its certificate of limited partnership or
partnership agreement or (B) any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which such
Investor is a party or by which it may be bound, or to which such Investor or
any of the properties or assets of such Investor may be subject, or (ii) subject
to compliance with the statutes and regulations referred to in the next
paragraph, violate any statute, rule or regulation or, to the knowledge of such
Investor, any judgment, ruling, order, writ, injunction or decree applicable to
such Investor or any of their respective properties or assets except in the case
of clauses (i)(B) and (ii) for such violations, conflicts and breaches as would
not reasonably be expected to have a Material Adverse Effect on such Investor.

(c) Purchase for Investment. Each Investor acknowledges that the Securities have
not been registered under the Securities Act or under any state securities laws.
Each Investor (1) is acquiring the Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any of the Securities to any person, (2) will not sell
or otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption

 

-38-



--------------------------------------------------------------------------------

provisions of the Securities Act and any other applicable securities laws,
(3) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Securities and of making an informed investment
decision and (4) is an “accredited investor” (as that term is defined by Rule
501 of the Securities Act).

(d) Financial Capability. At Closing, each Investor shall have available funds
necessary to consummate the Closing on the terms and conditions contemplated by
this Agreement.

(e) Brokers and Finders. Neither the Investors nor their Affiliates or any of
their respective officers, directors or employees has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for any Investor, in connection with the Transaction Documents or
the transactions contemplated hereby and thereby.

(f) Ownership. As of the date of this Agreement, each Investor is not the owner
of record or the Beneficial Owner of shares of Common Stock, securities
convertible into or exchangeable for Common Stock or any other equity or equity
linked security of the Company or any of the Company Subsidiaries.

ARTICLE III

Covenants

3.1 Filings; Other Actions.

(a) Each of the Investors and the Company shall cooperate and consult with the
other and use reasonable best efforts to prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions, filings
and other documents, and to obtain all necessary permits, consents, orders,
approvals and authorizations of, or any exemption by, all third parties and
Governmental Entities, and expiration or termination of any applicable waiting
periods, necessary or advisable to consummate the transactions contemplated by
this Agreement and the other Transaction Documents and to perform covenants
contemplated by this Agreement and the other Transaction Documents; the
Investors shall make or file any such applications, notices, petitions or
filings required to be made by it with Governmental Entities as promptly as
practicable, and in any event not later than the date that is 10 calendar days,
after the date of this Agreement; provided, however, that nothing in this
Agreement shall obligate the Investors to provide any of their, their
Affiliates’ or their control persons’ or equity holders’ nonpublic, proprietary,
personal or otherwise confidential information. In furtherance and not in
limitation of the foregoing, the Investors will use reasonable best efforts to
seek and obtain the written confirmation described in Section 1.2(c)(2)(xii),
and in the event that the Federal Reserve demands changes to the structure of
the transactions contemplated by this Agreement and the other Transaction
Documents as a condition

 

-39-



--------------------------------------------------------------------------------

precedent to providing such written confirmation, each of the Investors and the
Company will cooperate and consult with the other and use all reasonable efforts
to make such changes, subject to Section 4.12; provided that no such changes
shall, in the Investors’ sole discretion, adversely affect the economic and
accounting aspects of the transactions contemplated by this Agreement and the
other Transaction Documents with respect to the Investment and/or the Company
and its Affiliates. Each party shall execute and deliver both before and after
the Closing such further certificates, agreements and other documents and take
such other actions as the other party may reasonably request to consummate or
implement such transactions or to evidence such events or matters. In
particular, the Investors shall use their reasonable best efforts to promptly
obtain, and the Company shall cooperate as may reasonably be requested by the
Investors and use its reasonable best efforts to help the Investors promptly
obtain or submit, as the case may be, as promptly as practicable, all notices to
and, to the extent required by applicable law or regulation, consents, approvals
or exemptions from bank regulatory authorities (including the Investors’ notice
to the Federal Reserve pursuant to the Change in Bank Control Act, as amended,
and applicable rules and regulations thereunder and application to the FDIC
pursuant to the Depository Institution Management Interlocks Act and applicable
rules and regulations thereunder), for the transactions contemplated by the
Transaction Documents. Each of the Investors and the Company shall have the
right to review in advance, and to the extent practicable each shall consult
with the other, in each case, subject to applicable laws relating to the
exchange of information, with respect to all the information relating to the
other party, and any of their respective subsidiaries, which appears in any
filing made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions contemplated by this
Agreement. In exercising the foregoing right, each of the parties hereto agrees
to act reasonably and as promptly as practicable. Each party hereto agrees to
keep the other party apprised of the status of matters relating to completion of
the transactions contemplated hereby. The Investors and the Company shall
promptly furnish each other to the extent permitted by applicable laws with
copies of written communications received by them or their subsidiaries from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement or by any other Transaction
Document.

(b) Unless this Agreement has been terminated pursuant to Section 5.1, the
Company shall call a meeting of its stockholders, promptly after the Closing, to
vote on proposals (i) to amend the Articles of Incorporation to increase the
number of authorized shares of Common Stock to at least 10,000,000,000 shares or
such larger number as the Board of Directors determines in its reasonable
judgment is necessary to effectuate the conversion of the Series B Stock, Series
C Stock and the Series D Stock into, and exercise of the Warrants and the TARP
Warrant for, Common Stock and (ii) to approve the conversion of the Series B
Stock and the Series D Stock into, and exercise of the Warrants for, Common
Stock in accordance with the respective terms of the Series B Shares, Series D
Shares and the Warrants (collectively, the “Stockholder Proposals”). In
addition, promptly following the receipt of the Stockholder Proposals described
in clause (i) above, the Company shall call a meeting of its stockholders to
amend the

 

-40-



--------------------------------------------------------------------------------

Articles of Incorporation to adopt certain restrictions on acquisitions and
dispositions of securities by persons that hold, or intend to acquire, 5% or
more of the value of the Common Shares of the Company, in substantially the form
attached hereto as Exhibit D (the “Charter Amendment Proposal”). The Board of
Directors shall unanimously recommend to the Company’s stockholders that such
stockholders approve the Stockholder Proposals and the Charter Amendment
Proposal. The Investors shall vote or cause to be voted all shares of capital
stock beneficially owned by them and eligible to vote on the Stockholder
Proposals and the Charter Amendment Proposal and in favor of such Stockholder
Proposals and the Charter Amendment Proposal, but only to the extent such
Stockholder Proposals and the Charter Amendment Proposal entail only the
specific items set forth in the respective definitions thereof. In connection
with each of the meetings at which such proposals will be voted on, the Company
shall promptly prepare (and the Investors shall reasonably cooperate with the
Company to prepare) and file (but, in the case of the preliminary proxy
statement regarding the Stockholder Proposals, in no event more than fifteen
business days after the last date on which the Company accepts a subscription
agreement from an investor in the Other Private Placements (excluding the
Warburg Investment)) with the SEC a preliminary proxy statement, shall use its
reasonable best efforts to solicit proxies for such stockholder approval and
shall use its reasonable best efforts to respond to any comments of the SEC or
its staff and to cause a definitive proxy statement related to such
stockholders’ meeting to be mailed to the Company’s stockholders as promptly as
practicable after clearance thereof by the SEC. The Company shall notify the
Investors promptly of the receipt of any comments from the SEC or its staff with
respect to the proxy statement and of any request by the SEC or its staff for
amendments or supplements to such proxy statement or for additional information
and shall supply the Investors with copies of all correspondence between the
Company or any of its representatives, on the one hand, and the SEC or its
staff, on the other hand, with respect to such proxy statement. If at any time
prior to such stockholders’ meeting there shall occur any event that is required
to be set forth in an amendment or supplement to the proxy statement, the
Company shall as promptly as practicable prepare and mail or otherwise
disseminate to its stockholders such an amendment or supplement. Each of the
Investors and the Company agree promptly to correct any information provided by
it or on its behalf for use in the proxy statement if and to the extent that
such information shall have become false or misleading in any material respect,
and the Company shall as promptly as practicable prepare and mail or otherwise
disseminate to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with the Investors prior to mailing any proxy statement,
or any amendment or supplement thereto, and provide the Investors with
reasonable opportunity to comment thereon. The directors’ recommendation
described in this Section 3.1 shall be included in the proxy statement filed in
connection with obtaining such stockholder approval. In the event that the
approval of any of the Stockholder Proposals or the Charter Amendment Proposal,
as applicable, is not obtained at such special stockholders’ meeting, the
Company shall include a proposal to approve (and, the Board of Directors shall
unanimously recommend approval of) such Stockholder Proposal or such Charter
Amendment Proposal, as applicable, at a meeting of its stockholders no less than
once in

 

-41-



--------------------------------------------------------------------------------

each subsequent three-month period until such approval is obtained or made, with
such three-month period to commence on the date that is 120 days after the
Closing Date to the extent such approval pertains to a Stockholder Proposal.

(c) Each party agrees, upon request, to furnish the other party with all
information concerning itself, its subsidiaries, Affiliates, directors,
officers, partners and stockholders and such other matters as may be reasonably
necessary or advisable in connection with the proxy statement in connection with
such stockholders’ meeting and any other statement, filing, notice or
application made by or on behalf of such other party or any of its subsidiaries
to any Governmental Entity in connection with the Closing and the other
transactions contemplated by the Transaction Documents.

(d) The Company hereby identifies and agrees to treat the Investors as
“Strategic Investors” for purposes of the Agreed Plan, the Series B Stock
Articles of Amendment and the Articles of Amendment of Restated Articles of
Incorporation of the Company.

3.2 Expenses. The Company shall reimburse the Investors at the Closing for all
reasonable documented out-of-pocket expenses incurred by the Investors and their
Affiliates in connection with due diligence, the negotiation and preparation of
the Transaction Documents and undertaking of the transactions contemplated by
the Transaction Documents (including fees and expenses of counsel and accounting
fees incurred by or on behalf of the Investors or their Affiliates in connection
with the transactions contemplated hereby, but excluding the purchase or
exercise price for any of the Securities and any investment banking related
fees) (collectively, the “Transaction Expenses”). In the event this Agreement is
terminated pursuant to Section 5.1, the Company shall, subject to receiving all
necessary regulatory approvals (and only to the extent of such approvals),
reimburse up to $2,500,000 of the Transaction Expenses. Other than as set forth
in the foregoing sentence, each of the parties will bear and pay all other costs
and expenses incurred by it or in its behalf in connection with the transactions
contemplated under the Transaction Documents.

3.3 Access, Information and Confidentiality.

(a) From the date of this Agreement, until the date when the shares of Common
Stock owned by the Investors represent less than 4.9% of the outstanding Common
Shares (counting (i) as shares of Common Stock owned by the Investors and
outstanding, all shares of Common Stock into which Series B Shares or the
Warrant owned by the Investors are convertible or exercisable and (ii) as shares
outstanding, (A) all shares of Common Stock into which shares of Series D Stock
then outstanding are convertible or exercisable and (B) excluding all Common
Shares issued by the Company after the Closing Date other than as contemplated
by this Agreement and the Securities), the Company shall ensure that upon
reasonable notice, the Company and its subsidiaries shall use reasonable efforts
to afford to the Investors and their representatives (including officers and
employees of the Investors, and counsel, accountants and other professionals

 

-42-



--------------------------------------------------------------------------------

retained by the Investors) such access during normal business hours to its
books, records (including Tax returns and appropriate work papers of independent
auditors under normal professional courtesy), properties and personnel and to
such other information as the Investors may reasonably request.

(b) Except as otherwise provided in Section 6.15, each party to this Agreement
shall hold, and shall cause its respective subsidiaries and their directors,
officers, employees, agents, consultants and advisors to hold, in strict
confidence, unless disclosure to a Governmental Entity is necessary or
appropriate in connection with any necessary regulatory approval or unless
compelled to disclose by judicial or administrative process or, in the written
opinion of its counsel, by other requirement of law or the applicable
requirements of any Governmental Entity, all nonpublic records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party hereto furnished to it
by such other party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (1) previously known
by such party on a nonconfidential basis, (2) in the public domain through no
fault of such party or (3) later lawfully acquired from other sources by the
party to which it was furnished), and neither party hereto shall release or
disclose such Information to any other person, except its auditors, attorneys,
financial advisors, other consultants and advisors and, to the extent permitted
above, to bank regulatory authorities.

(c) The Company shall promptly provide the Investors with written notice of the
occurrence of any circumstance, event, change, development or effect occurring
after the date hereof and relating to the Company or any Company Subsidiary of
which the Company has knowledge and which constitutes a Material Adverse Effect
or otherwise cause or render any of the representations and warranties of the
Company set forth in this Agreement to be inaccurate.

3.4 Conduct of the Business. Prior to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 5.1, the Company shall, and,
shall cause each Company Subsidiary to: (a) use commercially reasonable efforts
to carry on its business in the ordinary course of business and use reasonable
best efforts to maintain and preserve its and such Company Subsidiary’s business
(including its organization, assets, properties, goodwill and insurance
coverage) and preserve business relationships with customers, strategic
partners, suppliers, distributors and others having business dealings with it;
provided, that nothing in this clause (a) shall limit or require any actions
that the Board of Directors may, in good faith, determine to be inconsistent
with their duties or the Company’s obligations under applicable law or imposed
by any Governmental Entity, (b) if the Company shall (1) declare or pay any
dividend or distribution (other than ordinary cash dividends consistent with
past practices) on any shares of Company capital stock, or (2) take any action
that would require any adjustment to be made under the terms of the Securities
as if such Securities were issued on the date of this Agreement, make
appropriate adjustments with respect to the Investors such that the Investors
shall receive the benefit of such transaction as if the Securities to be issued

 

-43-



--------------------------------------------------------------------------------

to the Investors at the Closing had been outstanding as of the date of such
action and (c) to the extent reasonably practicable, shall consult with the
Investors prior to taking any material actions outside of the ordinary course of
business. Additionally except as required pursuant to existing written, binding
agreements in effect prior to the date of this Agreement and set forth in
Section 3.4 of the Disclosure Schedule, the Company shall and shall cause the
Company Subsidiaries to not take any of the following actions: (i) grant or
provide any severance or termination payments or benefits to any director,
officer or Employee of the Company or any of the Company Subsidiaries;
(ii) increase the compensation, bonus or pension, welfare, severance or other
benefits of, pay any bonus to, or make any new equity awards to any director,
officer or Employee of the Company or any of the Company Subsidiaries;
(iii) establish, adopt, amend or terminate any Benefit Plan or amend the terms
of any outstanding equity-based awards; (iv) take any action to accelerate the
vesting or payment, or fund or in any other way secure the payment, of
compensation or benefits under any Benefit Plan, to the extent not already
provided in any such Benefit Plan; (v) change any actuarial or other assumptions
used to calculate funding obligations with respect to any Benefit Plan or to
change the manner in which contributions to such plans are made or the basis on
which such contributions are determined, except as may be required by GAAP; or
(vi) forgive any loans to directors, officers or Employees of the Company or any
of the Company Subsidiaries.

ARTICLE IV

Additional Agreements

4.1 Agreement. The Investors agree that until such time as the Investors no
longer have a Qualifying Ownership Interest, without the prior approval of the
Board of Directors, neither the Investors nor any of their Affiliates shall,
directly or indirectly:

(a) in any way acquire, offer or propose to acquire or agree to acquire, other
than as contemplated in the Transaction Documents, Beneficial Ownership of any
Voting Securities if such acquisition would result in the Investors or their
Affiliates (i) being deemed to “control” the Company within the meaning of the
BHC Act and the CIBC Act, (ii) make any acquisition that would result in the
Investors’ owning in aggregate more than 33% of the total equity of the Company
or (iii) having Beneficial Ownership of 25% or more in aggregate of the
outstanding shares of a class of voting securities (in each case (ii) and (iii),
within the meaning of the BHC Act and Regulation Y) or Common Stock of the
Company (for the avoidance of doubt, for purposes of calculating the Beneficial
Ownership of the Investors and their Affiliates hereunder, (x) any security that
is convertible into, or exercisable for, any such voting securities or Common
Stock that is Beneficially Owned by the Investors or their Affiliates shall be
treated as fully converted or exercised, as the case may be, into the underlying
voting securities or Common Stock and (y) any security convertible into, or
exercisable for, the Common Stock that is Beneficially Owned by any person other
than the Investors or any of their Affiliates shall not be taken into account),
other than in the case of clauses (i),

 

-44-



--------------------------------------------------------------------------------

(ii) or (iii), solely as a result of the exercise of any rights or obligations
set forth in the Securities or this Agreement; provided that nothing in this
Section 4.1 shall prevent the Investors or their Affiliates from voting any
Voting Securities then Beneficially Owned by the Investors or their Affiliates
in any manner.

(1) For purposes of this Agreement, “Voting Securities” shall mean at any time
shares of any class of capital stock of the Company that are then entitled to
vote generally in the election of directors.

(2) Notwithstanding the foregoing, the parties hereby agree that nothing in this
Section 4.1 shall apply to any portfolio company with respect to which the
Investors are not the party exercising control over the decision to purchase
Voting Securities or to vote such Voting Securities; provided, that the
Investors do not provide to such entity any non-public information concerning
the Company or any Company Subsidiary and such portfolio company is not acting
at the request or direction of or in coordination with the Investors; and
provided, further, that ownership of such shares is not attributed to the
Investors under the BHC Act and the rules and regulations promulgated
thereunder.

(b) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are defined under Regulation 14A under the Exchange Act, disregarding
clause (iv) of Rule 14a-1(1)(2) and including any otherwise exempt solicitation
pursuant to Rule 14a-2(b)) to vote, or seek to advise or influence any person or
entity with respect to the voting of, any Voting Securities of the Company or
any Company Subsidiary;

(c) call or seek to call a meeting of the stockholders of the Company or any of
the Company Subsidiaries or initiate any stockholder proposal for action by
stockholders of the Company or any of the Company Subsidiaries, form, join or in
any way participate in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act and the rules and regulations promulgated thereunder) with respect
to any Voting Securities, or seek, propose or otherwise act alone or in concert
with others, to influence or control the management, board of directors or
policies of the Company or any Company Subsidiaries;

(d) bring any action or otherwise act to contest the validity of this
Section 4.1 (provided that neither the Investors nor any of their Affiliates
shall be restricted from contesting the applicability of this Section 4.1 to the
Investors or any of their Affiliates under any particular circumstance) or seek
a release of the restrictions contained herein, or make a request to amend or
waive any provision of this Section 4.1;

(e) enter into or agree, offer, propose or seek (whether publicly or otherwise)
to enter into any acquisition transaction, merger or other business combination
relating to all or part of the Company or any of the Company Subsidiaries or any
acquisition transaction for all or part of the assets of the Company or any
Company Subsidiary or any of their respective businesses; or

 

-45-



--------------------------------------------------------------------------------

(f) publicly disclose any intention, plan or arrangement inconsistent with any
of the foregoing;

provided, that without limiting the Investors’ obligations under Section 4.12,
nothing in this Section 4.1 shall prevent the Investors or their Affiliates from
voting or disposing of any Voting Securities then Beneficially Owned by the
Investors or their Affiliates in any manner; provided, further, that nothing in
clauses (b), (c) or (e) of this Section 4.1 shall apply to the Investors’ Board
Representative solely in his or her capacity as a director of the Company.

4.2 No Rights Agreement. Except for the plan a copy of which is attached as
Exhibit E hereto (the “Agreed Plan”), the Company shall not enter into any
poison pill agreement, stockholders’ rights plan or similar agreement that shall
limit the Investors’ rights to acquire up to the caps set forth in Section 4.1.

4.3 Gross-Up Rights.

(a) Sale of New Securities. After the Closing, for so long as the Investors own
Securities representing the Qualifying Ownership Interest (before giving effect
to any issuances triggering provisions of this Section 4.3), at any time that
the Company makes any public or nonpublic offering or sale of any equity
(including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity” kicker) (including any
hybrid security) (any such security, a “New Security”) (other than (1) pursuant
to the granting or exercise of employee stock options or other stock incentives
pursuant to the Company’s stock incentive plans approved by the Board of
Directors (so long as the authorized awards under the Company’s stock incentive
plans represent less than 10% of the outstanding shares of capital stock) or the
issuance of stock pursuant to the Company’s employee stock purchase plan
approved by the Board of Directors or similar plan where stock is being issued
or offered to a trust, other entity or otherwise, for the benefit of any
employees, officers or directors of the Company, in each case, in the ordinary
course of providing incentive compensation, (2) issuances of capital stock as
full or partial consideration for a merger, acquisition, joint venture,
strategic alliance, license agreement or other similar nonfinancing transaction
or (3) issuances of shares of Common Stock upon the conversion or exercise of
any convertible preferred stock or warrants issued in connection with the Other
Private Placements or the TARP Exchange, in each case, in accordance with the
terms thereof as of the date hereof) or (4) issuances of rights, stock or other
property pursuant to the Agreed Plan) the Investors shall be afforded the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms (except that,
to the extent permitted by law and the Certificate of Incorporation and bylaws
of the Company, the Investors may elect to receive such securities in nonvoting
form, convertible into voting securities in a widely dispersed offering) as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in

 

-46-



--------------------------------------------------------------------------------

the Company immediately prior to any such issuance of New Securities. The amount
of New Securities that the Investors shall be entitled to purchase in the
aggregate shall be determined by multiplying (x) the total number or principal
amount of such offered New Securities by (y) a fraction, the numerator of which
is the number of shares of Common Stock held by the Investors plus the number of
shares of Common Stock represented by the Series B Stock and the Warrant held by
the Investors on an as-converted basis as of such date, and the denominator of
which is the number of shares of Common Stock then outstanding plus the number
of shares of Common Stock represented by the Series B Stock and Series D Stock
then outstanding (if any) plus the number of shares of Common Stock represented
by the Warrant held by the Investors on an as-converted basis on such date
(after giving effect to any applicable adjustment thereunder). Notwithstanding
anything herein to the contrary, in no event shall the Investors have the right
to purchase securities hereunder to the extent that such purchase would result
in the Investors exceeding the ownership limitations set forth in
Section 4.1(a).

(b) Notice. In the event the Company proposes to offer or sell New Securities
that are subject to the Investors’ rights under Section 4.3(a), it shall give
the Investors written notice of its intention, describing the price (or range of
prices), anticipated amount of securities, timing and other terms upon which the
Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering), no later than
five business days, as the case may be, after the initial filing of a
registration statement with the SEC with respect to an underwritten public
offering, after the commencement of marketing with respect to a Rule 144A
offering or after the Company proposes to pursue any other offering. The
Investors shall have 10 business days from the date of receipt of such a notice
to notify the Company in writing that they intend to exercise their rights
provided in this Section 4.3 and as to the amount of New Securities the
Investors desire to purchase, up to the maximum amount calculated pursuant to
Section 4.3(a). Such notice shall constitute a nonbinding indication of interest
of the Investors to purchase the amount of New Securities so specified at the
price and other terms set forth in the Company’s notice to it. The failure of
the Investors to respond within such 10 business day period shall be deemed to
be a waiver of the Investors’ rights under this Section 4.3 only with respect to
the offering described in the applicable notice.

(c) Purchase Mechanism. If the Investors exercise their rights provided in this
Section 4.3, the closing of the purchase of the New Securities with respect to
which such right has been exercised shall take place within 30 calendar days
after the giving of notice of such exercise, which period of time shall be
extended for a maximum of 20 days in order to comply with applicable laws and
regulations (including receipt of any applicable regulatory or stockholder
approvals). Each of the Company and the Investors agree to use their
commercially reasonable efforts to secure any regulatory or stockholder
approvals or other consents, and to comply with any law or regulation necessary
in connection with the offer, sale and purchase of, such New Securities.

 

-47-



--------------------------------------------------------------------------------

(d) Failure of Purchase. In the event the Investors fail to exercise their
rights provided in this Section 4.3 within the 10 day period described in
Section 4.3(b) or, if so exercised, the Investors are unable to consummate such
purchase within the time period specified in Section 4.3(c) above because of
their failure to obtain any required regulatory or stockholder consent or
approval, the Company shall thereafter be entitled during the period of 90 days
following the conclusion of the applicable period to sell or enter into an
agreement (pursuant to which the sale of the New Securities covered thereby
shall be consummated, if at all, within 30 days from the date of such agreement)
to sell the New Securities not elected to be purchased pursuant to this
Section 4.3 or which the Investors are unable to purchase because of such
failure to obtain any such consent or approval, at a price and upon other terms
that, taken in the aggregate, are not more favorable to the purchasers of such
securities than were specified in the Company’s notice to the Investors.
Notwithstanding the foregoing, if such sale is subject to the receipt of any
regulatory or stockholder approval or consent or the expiration of any waiting
period, the time period during which such sale may be consummated shall be
extended until the expiration of five business days after all such approvals or
consents have been obtained or waiting periods expired, but in no event shall
such time period exceed 90 days from the date of the applicable agreement with
respect to such sale. In the event the Company has not sold the New Securities
or entered into an agreement to sell the New Securities within such 90-day
period (or sold and issued New Securities in accordance with the foregoing
within 30 days from the date of said agreement (as such period may be extended
in the manner described above for a period not to exceed 90 days from the date
of such agreement)), the Company shall not thereafter offer, issue or sell such
New Securities without first offering such securities to the Investors in the
manner provided above.

(e) Non-Cash Consideration. In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
determined by the Board of Directors shall not exceed the aggregate market price
of the securities being offered as of the date the Board of Directors authorizes
the offering of such securities.

(f) Cooperation. The Company and the Investors shall cooperate in good faith to
facilitate the exercise of the Investors’ rights under this Section 4.3,
including securing any required approvals or consents.

4.4 Governance Matters. (a) The Company shall cause the Board Representative to
be elected or appointed, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company and to the approval
of the Company’s Nominating Committee (the “Nominating Committee”) (such
approval not to be unreasonably withheld or delayed), to the Board of Directors
on the Closing Date and thereafter as long as the Investors own in aggregate
4.9% or more of the number of shares of Common Stock (counting (i) as shares of
Common Stock owned

 

-48-



--------------------------------------------------------------------------------

by the Investors and outstanding, all shares of Common Stock into which Series B
Shares or the Warrant owned by the Investors are convertible or exercisable and
(ii) as shares outstanding, (A) all shares of Common Stock into which shares of
Series D Stock then outstanding are convertible or exercisable and (B) excluding
all Common Shares issued by the Company after the Closing Date other than as
contemplated by this Agreement and the Securities) (the “Qualifying Ownership
Interest”). The Company shall be required to recommend to its stockholders the
election of the Board Representative to the Board of Directors at all of the
Company’s applicable annual meetings, subject to satisfaction of all legal and
governance requirements regarding service as a director of the Company and to
the approval of the Nominating Committee (such approval not to be unreasonably
withheld or delayed). If the Investors no longer have a Qualifying Ownership
Interest, the Investors shall have no further rights under Sections 4.4(a)
through 4.4(c) and, in each case, at the written request of the Board of
Directors, shall use all reasonable best efforts to cause their Board
Representative to resign from the Board of Directors as promptly as possible
thereafter. The Board of Directors shall cause the Board Representative to be
appointed to the Personnel Committee and Nomination Committee of the Board, so
long as the Board Representative qualifies to serve on such committees under the
applicable rules of the NASDAQ, the SEC and the Company’s corporate governance
guidelines and the charters of such committees.

(b) The Board Representative shall, subject to applicable law, be the Company’s
and the Nominating Committee’s nominee to serve on the Board of Directors. The
Company shall use its reasonable best efforts to have the Board Representative
elected as a director of the Company by the stockholders of the Company and the
Company shall solicit proxies for the Board Representative to the same extent as
it does for any of its other nominees to the Board of Directors.

(c) Subject to Section 4.4(a), upon the death, resignation, retirement,
disqualification or removal from office of the Board Representative, the
Investors shall have the right to designate the replacement for the Board
Representative, which replacement shall satisfy all legal and governance
requirements regarding service as a director of the Company. The Board of
Directors of the Company shall use its reasonable best efforts to take all
action required to fill the vacancy resulting therefrom with such person
(including such person, subject to applicable law, being the Company’s and the
Nominating Committee’s nominee to serve on the Board of Directors, using all
reasonable best efforts to have such person elected as director of the Company
by the stockholders of the Company and the Company soliciting proxies for such
person to the same extent as it does for any of its other nominees to the Board
of Directors).

(d) The Company hereby agrees that, from and after the Closing Date, for so long
as the Investors own in aggregate 4.9% or more of the number of shares of Common
Stock (counting (i) as shares of Common Stock owned by the Investors and
outstanding, all shares of Common Stock into which Series B Shares or the
Warrant owned by the Investors are convertible or exercisable and (ii) as shares
outstanding, (A) all shares of Common Stock into which shares of Series D Stock
then outstanding are

 

-49-



--------------------------------------------------------------------------------

convertible or exercisable and (B) excluding all Common Shares issued by the
Company after the Closing Date other than as contemplated by this Agreement and
the Securities), the Company shall, subject to applicable law, invite a person
designated by the Investors and reasonably acceptable to the Board of Directors
(the “Observer”) to attend meetings of the Board of Directors (including any
meetings of committees thereof which the Board Representative is a member) in a
nonvoting observer capacity. If the Investors no longer Beneficially Own the
minimum number of shares of Common Stock as specified in the first sentence of
this Section 4.4(d), the Investors shall have no further rights under this
Section 4.4(d).

(e) The Board Representative shall be entitled to the same compensation and same
indemnification in connection with his or her role as a director as the other
members of the Board of Directors, and the Board Representative shall be
entitled to reimbursement for documented, reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors or any committee
thereof, to the same extent as the other members of the Board of Directors. The
Company shall notify the Board Representative and the Observer of all regular
meetings and special meetings of the Board of Directors and of all regular and
special meetings of any committee of the Board of Directors of which the Board
Representative is a member. The Company shall provide the Board Representative
and Observer with copies of all notices, minutes, consents and other material
that it provides to all other members of the Board of Directors concurrently as
such materials are provided to the other members. The Observer shall not be
entitled to participate in discussions of matters brought to the Board of
Directors.

(f) For purposes of this Agreement, “Board Representative” means Scott Jaeckel
or such successor as the Investors shall designate as provided herein.

4.5 Legend.

(a) The Investors agree that all certificates or other instruments representing
the Securities subject to this Agreement shall bear a legend substantially to
the following effect:

“(i) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

-50-



--------------------------------------------------------------------------------

(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN A SECOND AMENDED AND RESTATED INVESTMENT
AGREEMENT, DATED AS OF MAY 25, 2010, COPIES OF WHICH ARE ON FILE WITH THE
SECRETARY OF THE ISSUER.”

(b) Upon request of the Investors, upon receipt by the Company of an opinion of
counsel reasonably satisfactory to the Company to the effect that such legend is
no longer required under the Securities Act or applicable state laws, as the
case may be, the Company shall promptly cause clause (i) of the legend to be
removed from any certificate for any Securities to be so transferred and
clause (ii) of the legend shall be removed upon the expiration of such transfer
and other restrictions set forth in this Agreement. The Investors acknowledge
that the Securities have not been registered under the Securities Act or under
any state securities laws and agrees that it shall not sell or otherwise dispose
of any of the Securities, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws.

4.6 Reservation for Issuance. The Company shall reserve that number of Common
Shares and Series B Shares sufficient for issuance upon exercise or conversion
of Securities owned at any time by the Investors without regard to any
limitation on such conversion; provided, that in the case of the Warrants and
the Series B Stock, the Company shall reserve such sufficient number of Common
Shares following the approval of the Stockholder Proposals.

4.7 Indemnity. (a) The Company agrees to indemnify and hold harmless each of the
Investors and their Affiliates and each of their respective officers, directors,
partners, employees and agents, and each person who controls the Investors
within the meaning of the Exchange Act and the rules and regulations promulgated
thereunder (collectively, the “Investor Indemnified Parties”), to the fullest
extent lawful, from and against any and all actions, suits, claims, proceedings,
costs, losses, liabilities, damages, expenses (including reasonable
out-of-pocket attorneys’ fees, expenses and disbursements), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or resulting
from (1) any inaccuracy in or breach of the Company’s representations,
warranties or certifications, as applicable (x) in this Agreement or (y) in the
certificate delivered pursuant to Section 1.2(c)(2)(xv) and (2) the Company’s
breach of agreements or covenants made by the Company in this Agreement and the
Warrant or (3) any Losses arising out of or resulting from any legal,
administrative or other proceedings arising out of the transactions contemplated
by this Agreement and the terms of the Securities (other than any Losses
attributable to the errors or omissions on the part of the Investors, but not
including the transactions contemplated hereby and other than any Losses
relating to any specific claim where proceedings are initiated by the Investors
or any Investor Indemnified Party where the Investors or such Indemnified Party
is not the substantially prevailing party with respect to such claim).

 

-51-



--------------------------------------------------------------------------------

(b) The Investors agree to indemnify and hold harmless each of the Company and
its Affiliates and each of their respective officers, directors, partners,
employees and agents, and each person who controls the Company within the
meaning of the Exchange Act and the rules and regulations promulgated thereunder
(collectively, the “Company Indemnified Parties”), to the fullest extent lawful,
from and against any and all Losses arising out of or resulting from (1) any
inaccuracy in or breach of the Investors’ representations or warranties in this
Agreement or (2) the Investors’ breach of agreements or covenants made by the
Investors in this Agreement.

(c) A party entitled to indemnification hereunder (each, an “Indemnified Party”)
shall give written notice to the party indemnifying it (the “Indemnifying
Party”) of any claim with respect to which it seeks indemnification promptly
after the discovery by such Indemnified Party of any matters giving rise to a
claim for indemnification; provided, that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 4.7 unless and to the extent that the
Indemnifying Party shall have been actually prejudiced by the failure of such
Indemnified Party to so notify such party. Such notice shall describe in
reasonable detail such claim. In case any such action, suit, claim or proceeding
is brought against an Indemnified Party, the Indemnified Party shall be entitled
to hire, at the cost and expense of the Indemnifying Party counsel and conduct
the defense thereof; provided, however, that the Indemnifying Party shall only
be liable for the legal fees and expenses of one law firm for all Indemnified
Parties, taken together with regard to any single action or group of related
actions. If the Indemnifying Party assumes the defense of any claim, all
Indemnified Parties shall thereafter deliver to the Indemnifying Party copies of
all notices and documents (including court papers) received by the Indemnified
Party relating to the claim, and any Indemnified Party shall cooperate in the
defense or prosecution of such claim. Such cooperation shall include the
retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information that are reasonably relevant to
such claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Indemnifying Party shall not be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, that the Indemnifying Party shall not unreasonably withhold,
delay or condition its consent. The Indemnifying Party further agrees that it
shall not, without the Indemnified Party’s prior written consent (which shall
not be unreasonably withheld or delayed), settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification has been
sought hereunder unless such settlement or compromise includes an unconditional
release of such Indemnified Party from all liability arising out of such action,
suit, claim or proceeding.

(d) The Company shall not be required to indemnify any Investor Indemnified
Party (1) for any claim pursuant to Section 4.7(a)(1) if the amount of Losses
incurred with respect to such claim are less than $50,000 (any claim involving
Losses less than such amount being referred to as a “De Minimis Claim”) (it
being understood

 

-52-



--------------------------------------------------------------------------------

and agreed that one or more related claims shall be treated as one claim for
purposes of determining whether such $50,000 threshold has been met) and
(2) unless and until the aggregate amount of all Losses incurred with respect to
all claims (excluding any De Minimis Claims) pursuant to Section 4.7(a)(1)
exceed $1,500,000, in which event the Company shall be responsible for the
amount of such excess. The Investors shall not be required to indemnify any
Company Indemnified Parties (1) for any claim pursuant to Section 4.7(b)(1) if
the amount of Losses incurred with respect to such claim are less than $50,000
(any claim involving Losses less than such amount being referred to as a “De
Minimis Claim” and (2) unless and until the aggregate amount of all Losses
incurred with respect to all claims (excluding any De Minimis Claims) pursuant
to Section 4.7(b)(1) exceed $1,500,000, in which event the Investors shall be
responsible for the amount of such excess.

(e) No indemnity obligation under this Section 4.7 shall result from a breach of
the representation set forth in Section 2.2(c) to the extent that such breach is
fully remedied by an adjustment under Section 6.14 hereof. The cumulative
indemnification obligation of (1) the Company to all of the Investor Indemnified
Parties or (2) the Investors to all of the Company Indemnified Parties, in each
case, for inaccuracies in or breaches of representations and warranties, shall
in no event exceed the Purchase Price.

(f) The obligations of the Indemnifying Party under this Section 4.7 shall
survive the Transfer, redemption or conversion of the Securities issued pursuant
to this Agreement, or the closing or termination of this Agreement and any other
Transaction Document. The indemnity provided for in this Section 4.7 shall be
the sole and exclusive monetary remedy of Indemnified Parties after the Closing
for any inaccuracy of any representation or warranty or any other breach of any
covenant or agreement contained in this Agreement; provided, that nothing herein
shall limit in any way any such party’s remedies in respect of intentional and
willful fraud, intentional and willful misrepresentation or omission or
intentional and willful misconduct by the other party in connection with the
transactions contemplated hereby. No party to this Agreement (or any of its
Affiliates) shall, in any event, be liable or otherwise responsible to any other
party (or any of its Affiliates) for any consequential or punitive damages of
such other party (or any of its Affiliates) arising out of or relating to this
Agreement or the performance or breach hereof. The indemnification rights
contained in this Section 4.7 are not limited or deemed waived by any
investigation or knowledge by the Indemnified Party prior to or after the date
hereof.

(g) Any indemnification payments pursuant to this Section 4.7 shall be treated
as an adjustment to the Purchase Price for the Securities for U.S. federal
income and applicable state and local Tax purposes, unless a different treatment
is required by applicable law.

4.8 Exchange Listing. The Company shall promptly use its reasonable best efforts
to cause the shares of Common Stock reserved for issuance

 

-53-



--------------------------------------------------------------------------------

pursuant to the exercise of the Warrant and pursuant to the conversion of the
Series B Stock to be approved for listing on the NASDAQ, subject to official
notice of issuance and upon receipt of the requisite approval by the Company’s
stockholders of the Stockholder Proposals, as promptly as practicable, and in
any event before the Closing if permitted by the rules of the NASDAQ.

4.9 Registration Rights.

(a) Registration.

(1) Subject to the terms and conditions of this Agreement, the Company covenants
and agrees that as promptly as practicable after the Closing Date (and in any
event, (i) for all Registrable Securities other than the Series B Stock, no
later than the date that is 30 days after the Closing Date and (ii) for the
Series B Stock, if the shares of Series B Stock are still outstanding and
“Registrable Securities” pursuant to Section 4.9(k)(4), no later than the date
that is 120 days after the Closing Date), the Company shall have prepared and
filed with the SEC one or more Shelf Registration Statements covering such
Registrable Securities (or otherwise designate an existing Shelf Registration
Statement filed with the SEC to cover such Registrable Securities), and, to the
extent the Shelf Registration Statement has not theretofore been declared
effective or is not automatically effective upon such filing, the Company shall
use reasonable best efforts to cause such Shelf Registration Statement to be
declared or become effective and to keep such Shelf Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for a period from the date of its initial
effectiveness until the time as there are no such Registrable Securities
remaining (including by refiling such Shelf Registration Statement (or a new
Shelf Registration Statement) if the initial Shelf Registration Statement
expires). Notwithstanding the foregoing, if on the filing deadlines referenced
above the Company is not eligible to file a registration statement on Form S-3,
then the Company shall not be obligated to file a Shelf Registration Statement
unless and until requested to do so in writing by the Investors or Warburg.

(2) Any registration pursuant to this Section 4.9(a) shall be effected by means
of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415. If the Investors or any other holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and Warburg and the Company shall take all
reasonable

 

-54-



--------------------------------------------------------------------------------

steps to facilitate such distribution, including the actions required pursuant
to Section 4.9(c). The lead underwriters in any such distribution shall be
selected jointly by (a) the holders of a majority of the Registrable Securities
to be distributed and (b) the holders of a majority of the Registrable
Securities (as defined in the Warburg Investment Agreement) to be distributed by
Warburg.

(3) The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration
Statement):

(A) with respect to securities that are not Registrable Securities or with
respect to Registrable Securities that cannot be sold under a registration
statement as a result of the Transfer restrictions set forth herein;

(B) during any Scheduled Black-out Periods;

(C) if, during the 6-month period following the Closing, there is existing or
pending any acquisition or probable acquisition, business combination or other
similar transaction (a “Material Event”) that, in the good faith judgment of the
Board of Directors, would make it inappropriate or inadvisable to effect such
registration to be effected at such time, in which event the Company shall have
the right to defer such registration during such period until, in the good faith
judgment of the Board of Directors, public disclosure of such Material Event or
the omission to disclose such Material Event would not be prejudicial or
contrary to the interests of the Company; or

(D) if the Company has notified the Investors and all other Holders that in the
good faith judgment of the Board of Directors, it would be materially
detrimental to the Company or its security holders for such registration to be
effected at such time, in which event the Company shall have the right to defer
such registration for a period of not more than 45 days after receipt of the
request of the Investors or any other Holder; provided, that such right to delay
a registration pursuant to this clause (D) shall be exercised by the Company
(x) only if the Company has generally exercised (or is concurrently exercising)
similar black-out rights (if any) against holders of similar securities that
have registration rights and (y) not more than two times in any 12-month period
and not more than 90 days in the aggregate in any 12-month period.

 

-55-



--------------------------------------------------------------------------------

(4) If during any period when the Shelf Registration Statement is not effective
or available, the Company proposes to register any of its securities, other than
a registration pursuant to Section 4.9(a)(1) or a Special Registration, and the
registration form to be filed may be used for the registration or qualification
for distribution of Registrable Securities, the Company shall give prompt
written notice to the Investors and all other Holders of its intention to effect
such a registration (but in no event less than ten days prior to the anticipated
filing date) and shall include in such registration all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within ten business days after the date of the Company’s notice (a
“Piggyback Registration”). Any such person that has made such a written request
may withdraw its Registrable Securities from such Piggyback Registration by
giving written notice to the Company and the managing underwriter, if any, on or
before the fifth business day prior to the planned effective date of such
Piggyback Registration. The Company may terminate or withdraw any registration
under this Section 4.9(a)(4) prior to the effectiveness of such registration,
whether or not the Investors or any other Holders have elected to include
Registrable Securities in such registration.

(5) If the registration referred to in Section 4.9(a)(4) is proposed to be
underwritten, the Company shall so advise the Investors and all other Holders as
a part of the written notice given pursuant to Section 4.9(a)(4). In such event,
the right of the Investors and all other Holders to registration pursuant to
this Section 4.9(a) shall be conditioned upon such persons’ participation in
such underwriting and the inclusion of such persons’ Registrable Securities in
the underwriting, and each such person shall (together with the Company and the
other persons distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. If any participating
person disapproves of the terms of the underwriting, such person may elect to
withdraw therefrom by written notice to the Company, the managing underwriter
and the Investors.

(6) If (x) the Company grants “piggyback” registration rights to one or more
third parties to include their securities in an underwritten offering under the
Shelf Registration Statement pursuant to Section 4.9(a)(2) or (y) a Piggyback
Registration under Section 4.9(a)(4) relates to an underwritten primary offering
on behalf of the Company, and in either case the managing underwriters advise
the Company that in their reasonable opinion the number of securities requested
to be included in such offering exceeds the number which can be sold without
adversely affecting the marketability of such offering (including an adverse
effect on the per share offering price), the Company shall include in such

 

-56-



--------------------------------------------------------------------------------

registration or prospectus only such number of securities that in the reasonable
opinion of such underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities shall be so included in the following order of
priority: (i) first, in the case of a Piggyback Registration under
Section 4.9(a)(4), the securities the Company proposes to sell, (ii) second,
Common Stock and other securities of the Company issued to Treasury,
(iii) third, Registrable Securities of the Investors and all other Holders who
have requested registration of Registrable Securities pursuant to Sections
4.9(a)(2) or 4.9(a)(4) of this Agreement, and Registrable Securities (as defined
in the Warburg Investment Agreement) of Warburg and all other Holders (as
defined in the Warburg Investment Agreement) who have requested registration of
such Registrable Securities pursuant to Sections 4.9(a)(2) or 4.9(a)(4) of the
Warburg Investment Agreement, as applicable, pro rata on the basis of the
aggregate number of such securities or shares subject to such request and
(iv) fourth, any other securities of the Company that have been requested to be
so included, subject to the terms of this Agreement.

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the Holders selling in such registration pro rata on
the basis of the aggregate number of securities or shares being sold.

(c) Obligations of the Company. The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to not become an ineligible issuer (as
defined in Rule 405 under the Securities Act). In addition, whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:

(1) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to Section 4.9(c), keep such registration
statement effective or such prospectus supplement current.

(2) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

 

-57-



--------------------------------------------------------------------------------

(3) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

(4) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided, that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

(5) Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.

(6) Give written notice to the Holders:

(A) when any registration statement filed pursuant to Section 4.9(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;

 

-58-



--------------------------------------------------------------------------------

(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

(F) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 4.9(c)(10) cease to be
true and correct.

(7) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.9(c)(6)(C) at the earliest practicable time.

(8) Upon the occurrence of any event contemplated by Section 4.9(c)(5) or
4.9(c)(6)(E) and subject to the Company’s rights under Section 4.05(d), the
Company shall promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(9) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).

(10) If an underwritten offering is requested pursuant to Section 4.9(a)(2),
enter into an underwriting agreement in customary form, scope and substance and
take all such other actions reasonably requested by the Holders of a majority of
the Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and

 

-59-



--------------------------------------------------------------------------------

other marketing activities), (i) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the Shelf
Registration Statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish the underwriters with opinions
of counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (iii) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the Shelf Registration Statement) who have
certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (iv) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings, and (v) deliver such documents and certificates as
may be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to enter
into any underwriting agreement or permit any underwritten offering absent an
agreement by the applicable underwriter(s) to indemnify the Company in form,
scope and substance as is customary in underwritten offerings by the Company in
which an affiliate of the Company acts as an underwriter.

(11) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information,
in each case, reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.

 

-60-



--------------------------------------------------------------------------------

(12) Cause all such Registrable Securities (other than the Warrant (or any
successor warrant)) to be listed on each securities exchange on which the same
class of securities issued by the Company are then listed or, if the same class
of securities is not then listed on any securities exchange, use its reasonable
best efforts to cause all such Registrable Securities (other than the Warrant
(or any successor warrant)) of such class to be listed on the New York Stock
Exchange or the NASDAQ Stock Market, as determined by the Company.

(13) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

(14) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. During (i) any Scheduled Black-out Period or (ii) upon
receipt of written notice from the Company that a registration statement,
prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits or may omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that circumstances exist that make inadvisable use of such registration
statement, prospectus or prospectus supplement, each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
pursuant to such registration statement until termination of such Scheduled
Black-out Period or until such Holder has received copies of a supplemented or
amended prospectus or prospectus supplement, or until such Holder is advised in
writing by the Company that the use of the prospectus and, if applicable,
prospectus supplement may be resumed, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies then in such Holder’s possession, of the prospectus
and, if applicable, prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice. The total number of days that any
such suspension under clause (ii) of the foregoing may be in effect in any
twelve-month period shall not exceed 90 days; provided, however, that if there
is existing or pending a Material Event that, in the good faith judgment of the
Board of Directors, would make use of the Shelf Registration Statement
inappropriate or inadvisable at such time, the Company shall have the right to
suspend such registration during the 6-month period following Closing until, in
the good

 

-61-



--------------------------------------------------------------------------------

faith judgment of the Board of Directors, public disclosure of such Material
Event or the omission to disclose such Material Event would not be prejudicial
or contrary to the interests of the Company.

(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.

(f) Furnishing Information.

(1) Neither the Investors nor any Holder shall use any free writing prospectus
(as defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.

(2) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 4.9(c) that the Investors and/or the selling
Holders and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.

(g) Indemnification.

(1) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (i) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company

 

-62-



--------------------------------------------------------------------------------

or authorized by it in writing for use by such Holder (or any amendment or
supplement thereto), in reliance upon and in conformity with information
regarding such Indemnitee or its plan of distribution or ownership interests
which was furnished in writing to the Company by such Indemnitee for use in
connection with such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto, or (ii) offers or sales effected by or on behalf such
Indemnitee “by means of” (as defined in Rule 159A) a “free writing prospectus”
(as defined in Rule 405) that was not authorized in writing by the Company.

(2) If the indemnification provided for in Section 4.9(g)(1) is unavailable to
an Indemnitee with respect to any Losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnitee, on
the other hand, shall be determined by reference to, among other factors,
whether the untrue statement of a material fact or omission to state a material
fact relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and each Holder agree
that it would not be just and equitable if contribution pursuant to this
Section 4.9(g)(2) were determined by pro rata allocation or by any other method
of allocation that does not take account of the equitable considerations
referred to in Section 4.9(g)(1). No Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company if the Company was not guilty
of such fraudulent misrepresentation.

(h) Assignment of Registration Rights. The rights of the Investors to
registration of Registrable Securities pursuant to Section 4.9(a) may be
assigned by the Investors to a transferee or assignee of Registrable Securities
to which (i) there is transferred to such transferee no less than $5,000,000 in
Registrable Securities and (ii) such Transfer is permitted under the terms
hereof; provided, however, that the transferor shall, within ten days after such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the number and type of Registrable Securities that
are being assigned.

 

-63-



--------------------------------------------------------------------------------

(i) Holdback. With respect to any underwritten offering of Registrable
Securities by the Investors or other Holders pursuant to this Section 4.9, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten days prior and 60 days following the effective date of
such offering or such longer period up to 90 days as may be requested by the
managing underwriter. The Company also agrees to cause each of its directors and
senior executive officers to execute and deliver customary lockup agreements in
such form and for such time period up to 90 days as may be requested by the
managing underwriter. “Special Registration” means the registration of
(i) equity securities and/or options or other rights in respect thereof solely
registered on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity
securities and/or options or other rights in respect thereof to be offered to
directors, members of management, employees, consultants, customers, lenders or
vendors of the Company or Company Subsidiaries or in connection with dividend
reinvestment plans.

(j) Rule 144. With a view to making available to the Investors and Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:

(1) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of this Agreement;

(2) so long as the Investors or a Holder owns any Registrable Securities,
furnish to the Investors or such Holder forthwith upon request: (x) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act, and of the Exchange Act; (y) a copy of the
most recent annual or quarterly report of the Company; and (z) such other
reports and documents as the Investors or Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration; and

(3) to take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.

(k) As used in this Section 4.9, the following terms shall have the following
respective meanings:

(1) “Holder” means the Investors and any other holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.9(h) hereof.

 

-64-



--------------------------------------------------------------------------------

(2) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

(3) “Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (a) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or
(b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement on Form S-3.

(4) “Registrable Securities” means (A) all Common Stock held by the Investors
from time to time, (B) the shares of Common Stock issued or issuable to the
Investors pursuant to the conversion of the Series B Stock or exercise of the
Warrant, (C) the Warrant, (D) to the extent that each of the Stockholder
Proposals have not been approved within 120 days of the Closing Date, all Series
B Stock held by the Investors from time to time, including any shares of Series
B Stock issued or issuable pursuant to the exercise of the Warrant, in each
case, only until such approval of the Stockholder Proposals has been obtained,
and (E) any equity securities issued or issuable directly or indirectly with
respect to the securities referred to in any of the foregoing clauses by way of
conversion, exercise or exchange thereof or stock dividend or stock split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities shall not be Registrable Securities
when (i) they are sold pursuant to an effective registration statement under the
Securities Act, (ii) they may be sold pursuant to Rule 144 without limitation
thereunder on volume or manner of sale, (iii) they shall have ceased to be
outstanding or (iv) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities. No Registrable Securities may be registered under more than one
registration statement at one time.

(5) “Registration Expenses” means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.9, including, without limitation, all
registration, filing and listing fees,

 

-65-



--------------------------------------------------------------------------------

printing expenses, fees and disbursements of counsel for the Company, blue sky
fees and expenses, expenses incurred in connection with any “road show,” the
reasonable fees and disbursements of Holders’ Counsel (not to exceed $50,000),
and expenses of the Company’s independent accountants in connection with any
regular or special reviews or audits incident to or required by any such
registration, but shall not include Selling Expenses and the compensation of
regular employees of the Company, which shall be paid in any event by the
Company.

(6) “Rule 144,” “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.

(7) “Scheduled Black-out Period” means the period from and including the 15th
day of the third month of a fiscal quarter of the Company to and including the
business day after the day on which the Company publicly releases its earnings
for such fiscal quarter.

(8) “Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).

(l) At any time, any holder of Securities (including any Holder) may elect to
forfeit its rights set forth in this Section 4.9 from that date forward;
provided, that a Holder forfeiting such rights shall nonetheless be entitled to
participate under Sections 4.9(a)(4)-(6) in any Pending Underwritten Offering to
the same extent that such Holder would have been entitled to if the holder had
not withdrawn; and provided, further, that no such forfeiture shall terminate a
Holder’s rights or obligations under Section 4.9(f) with respect to any prior
registration or Pending Underwritten Offering. “Pending Underwritten Offering”
means, with respect to any Holder forfeiting its rights pursuant to this
Section 4.9(l), any underwritten offering of Registrable Securities in which
such Holder has advised the Company of its intent to register its Registrable
Securities either pursuant to Section 4.9(a)(2) or 4.9(a)(4) prior to the date
of such Holder’s forfeiture.

4.10 Articles of Amendment. In connection with the Closing and subject to the
Par Value Change, the Company shall file the Series B Stock Articles of
Amendment for the Series B Stock in the State of Washington, and such Series B
Stock Articles of Amendment shall continue to be in full force and effect as of
the Closing Date.

4.11 Voting. Notwithstanding anything to the contrary in this Agreement or any
Transaction Document, the Investors together with their Affiliates shall not
have the ability to exercise any voting rights of any Securities in excess of
24.9% of the total outstanding Voting Securities of the Company.

 

-66-



--------------------------------------------------------------------------------

4.12 Additional Regulatory Matters. So long as the Investors have a Qualifying
Ownership Interest:

(a) each of the Company and the Investors agree to cooperate and use its
reasonable best efforts to communicate with each other with respect to their
respective purchases of equity capital securities of the Company with the
objective, among other things, that Company repurchases not cause the Investors
or their Affiliates to be deemed to become, or “control”, a “bank holding
company” with respect to the Company and its Affiliates within the meaning of
the BHC Act, including the rules and regulations promulgated thereunder (or any
successor provision);

(b) the Company shall not take any action, (including, any redemption,
repurchase or recapitalization of Common Stock, of securities or rights,
options, or warrants to purchase Common Stock, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for Common Stock in each case, where the Investors are not given the
right to participate in such redemption, repurchase or recapitalization to the
extent of the Investors’ pro rata proportion) that, based on the advice of
legal, could cause the Investors or any of their Affiliates to be deemed to
become, or “control”, a “bank holding company” with respect to the Company and
its Affiliates within the meaning of the BHC Act, including the rules and
regulations promulgated thereunder (or any successor provision); provided,
however, that the Company shall not be deemed to have violated this
Section 4.12(b) if it has given the Investors the opportunity to participate in
such redemption, recapitalization or repurchase to the extent the Investors’ pro
rata proportion and the Investors fail to so participate; and

(c) the Investors shall not take, permit or allow any action that would cause
any Company Subsidiary to become a “commonly controlled insured depository
institution” (as that term is defined for purposes of 12 U.S.C. §1815(e), as may
be amended or supplemented from time to time, and any successor thereto) with
respect to any institution that is not a direct or indirect Company Subsidiary.

In the event that either party hereto, as applicable, breaches its obligations
under this Section 4.12 or believes that it is reasonably likely to breach such
obligations, it shall immediately notify the other party and shall cooperate in
good faith with such other party to modify an ownership or other arrangements or
take any other action, in each case, as is necessary to cure or avoid such
breach.

4.13 Most Favored Nation. Subject to Section 4.13 of the Disclosure Schedule,
the Company shall not offer any investors in the Other Private Placements, or
any other capital raising transaction occurring at the same time as the
transactions contemplated by this Agreement terms more favorable, in form or
substance, than those offered in connection with the Investment, unless the
Investors are also provided with such terms.

4.14 No Change in Control. The Company shall and shall cause the Company
Subsidiaries to take all actions necessary to ensure that none of the
transactions

 

-67-



--------------------------------------------------------------------------------

contemplated by this Agreement, the Other Private Placements, the TARP Exchange
and a TruPS Exchange, if any, individually or in the aggregate, shall give rise
to a change in control under, or result in the breach or the violation of, or
the acceleration of any right under, or result in any additional rights, or the
triggering of any antidilution adjustment under the Stock Plans, the employment
agreements with J. Gregory Seibly, Daniel Byrne, Ezra Eckhardt, Larry Conley,
Carol Mangan, Deborah Meekins, Tom Colosimo, Don Wood, Kade Peterson, Cindy
Parker, David Herbison and Brian Read (collectively, the “Employment
Agreements”) or any other contract or agreement to which the Company or any
Company Subsidiary is a party, including without limitation having any such
contracts or agreements waived in writing or amended prior to Closing.

4.15 Listing Authorization. The Company shall use its reasonable best efforts to
cause (a) promptly following the approval of all of the Stockholder Proposals,
all of the Common Shares of the Company then outstanding and (b) promptly
following the effectiveness of a Shelf Registration Statement filed with the SEC
in accordance with Section 4.9 with respect to the Warrant and the Series B
Shares to be acquired in the Investment, the Warrant and such Series B Shares,
in each case (a) and (b), to have been authorized for listing on the Nasdaq
National Market (“NASDAQ”) or such other market on which the Common Stock is
then listed or quoted subject to official notice of issuance.

4.16 Continued Listing Authorization. The Company shall take all steps necessary
to prevent the Common Shares from being delisted from the NASDAQ, including,
effecting a reverse stock split of the Common Stock, if necessary, to comply
with NASDAQ Listing Rule 5450(a)(1).

4.17 Other Private Placements. The Company shall provide the Investors with
copies of any and all written documents the Company or its representatives
prepare for the purposes of the Other Private Placements, including the offering
memorandum, and shall cooperate with the Investors to incorporate the Investors’
reasonable comments to such documents provided on a timely basis prior to
furnishing such documents to the potential participants in such Other Private
Placements.

4.18 Certain Other Transactions.

(a) Notwithstanding anything in this Agreement to the contrary, the Company
shall not directly or indirectly effect or cause to be effected any transaction
with a third party that would reasonably be expected to result in a Change in
Control unless such third party shall have provided prior assurance in writing
to the Investors (in a form that is reasonably satisfactory to the Investors)
that the terms of this Agreement shall be fully performed (i) by the Company or
(ii) by such third party if it is the successor of the Company or if the Company
is its direct or indirect subsidiary. For the avoidance of doubt, it is
understood and agreed that, in the event that a Change in Control occurs on or
prior to the Closing, the Investors shall maintain the right under this
Agreement to acquire, pursuant to the terms and conditions of this Agreement,
the Securities (or such shares of stock or other securities or property
(including cash) into which the Securities may have become exchangeable as a
result of such Change in Control), as if the Closing had occurred immediately
prior to such Change in Control.

 

-68-



--------------------------------------------------------------------------------

(b) In the event that, at or prior to the Closing, (i) the number of shares of
Common Stock or securities convertible or exchangeable into or exercisable for
shares of Common Stock issued and outstanding is changed as a result of any
reclassification, stock split (including reverse split), stock dividend or
distribution (including any dividend or distribution of securities convertible
or exchangeable into or exercisable for shares of Common Stock), merger, tender
or exchange offer or other similar transaction, (ii) the Company fixes a record
date that is at or prior to the Closing Date for the payment of any non-stock
dividend or distribution on the Common Stock other than any Ordinary Cash
Dividends (as defined in the Warrant), then at the Investors’ option, which may
be exercised in the Investors’ sole discretion, the number of shares of Common
Stock and Series B Stock to be issued to the Investors at the Closing under this
Agreement shall be equitably adjusted and/or the shares of Common Stock and
Series B Stock to be issued to the Investors at the Closing under this Agreement
shall be equitably substituted with shares of other stock or securities or
property (including cash), in each case, to provide the Investors with
substantially the same economic benefit from this Agreement as the Investors had
prior to the applicable transaction. Notwithstanding anything in this Agreement
to the contrary, in no event shall the Purchase Price or any component thereof
be changed by the foregoing.

(c) In the event that, at or prior to the Closing, there occurs any
distribution, issuance or other transaction that would result in any adjustment
or give rise to any right under Section 13 of the Warrant if the applicable
transaction were to occur after the Closing, then at the Investors’ option,
which may be exercised in the Investors’ sole discretion, the form of the
Warrant shall be amended, automatically and without action on the part of the
parties to this Agreement, to reflect any adjustment to or right in respect of
(x) the Exercise Price (as defined in the Warrant) and (y) the amount and nature
of shares of stock or other securities or property (including cash) that a
warrantholder would receive upon the exercise of the Warrant, in each case, that
would be effected or created in accordance with Section 13 of the Warrant as if
the Warrant had been issued to the Investors on the date of this Agreement and
were in effect at the time of the applicable transaction. In connection with
such amendment, all references to the Warrant in this Agreement shall be
conformed, automatically and without action on the part of the parties to this
Agreement; provided, however, that notwithstanding anything in this Agreement to
the contrary, in no event shall the Purchase Price or any component thereof be
changed by the foregoing.

(d) In the event that, at or prior to the Closing, there occurs any
distribution, issuance or other transaction that would result in any adjustment
or give rise to any right under 7 of the Series B Stock Articles of Amendment if
the applicable transaction were to occur after the Closing, then at the
Investors’ option, which may be exercised in the Investors’ sole discretion, the
form of the Series B Stock Articles of Amendment shall be amended, automatically
and without action on the part of the parties

 

-69-



--------------------------------------------------------------------------------

to this Agreement, to reflect any adjustment to or right in respect of (x) the
Conversion Rate (as defined in the Series B Stock Articles of Amendment) and
(y) the amount and nature of shares of stock or other securities or property
(including cash) that a holder of Series B Preferred Stock would receive upon
the conversion of the Series B Stock Articles of Amendment, in each case, that
would be effected or created in accordance with Section 7 of the Series B Stock
Articles of Amendment as if the Series B Stock Articles of Amendment had been
issued to the Investors on the date of this Agreement and were in effect at the
time of the applicable transaction. In connection with such amendment, all
references to the Series B Stock Articles of Amendment in this Agreement shall
be conformed, automatically and without action on the part of the parties to
this Agreement; provided, however, that notwithstanding anything in this
Agreement to the contrary, in no event shall the Purchase Price or any component
thereof be changed by the foregoing.

(e) Until the first day of a taxable year of the Company to which the Board of
Directors determines that no Tax Benefit of the Company, or any direct or
indirect subsidiary thereof, may be carried forward, the Company shall not take
any action with respect to its stock or any “options” (within the meaning of
Section 1.382-4(d) of the Treasury Regulations) to acquire its stock following
the Closing, unless the Company shall have first received an unqualified opinion
(based on reasonable assumptions and factual representations) of nationally
recognized tax counsel or a private letter ruling from the Internal Revenue
Service, in either case to the effect that such action would not cause an
“ownership change” of the Company (within the meaning of Section 382(g) of the
Code and applicable Treasury Regulations), taking into account the maximum
reasonably expected effect of the exercise of any outstanding “options” (as
defined above).

(f) Notwithstanding anything in the foregoing, the provisions of this
Section 4.18 shall not be triggered by (i) the transactions contemplated by the
Other Private Placements, (ii) the transactions contemplated by the TARP
Exchange, (iii) any issuances of shares of Company’s Series E Participating
Cumulative Preferred Stock or Common Stock under the terms of the Agreed Plan
(including upon exercise of Rights (as defined in the Agreed Plan) issued
pursuant thereto), or (iv) any issuances of options, restricted stock units or
other equity-based awards granted to newly-appointed directors, employees or
consultants of the Company at or around the same time as the Investment, the
Other Private Placements and the TARP Exchange, or the issuance of Common Stock
to such persons, including upon exercise of any such options (not to exceed 2.5%
of the capital stock of the Company on a fully-diluted basis).

4.19 Transfer Restrictions. The Investors shall comply with the transfer
restrictions set forth in the Charter Amendment Proposal as if the Charter
Amendment Proposal had been approved and effective as of the Closing Date (until
such time as the Charter Amendment Proposal actually is approved and
effective). Each subscription agreement for the purchase of Series D Shares
pursuant to the Other Private Placements shall require each purchaser pursuant
thereto to comply with the transfer

 

-70-



--------------------------------------------------------------------------------

restrictions set forth in the Charter Amendment Proposal as if Charter Amendment
Proposal had been approved and effective as of the Closing Date (until such time
as the Charter Amendment Proposal actually is approved and effective)

ARTICLE V

Termination

5.1 Termination. This Agreement shall be terminated prior to the Closing:

(a) by mutual written agreement of the Company and the Investors;

(b) by the Company or the Investors, upon written notice to the other parties,
in the event that the Closing does not occur on or before September 1, 2010 (the
“Transaction Deadline”); provided, however, that the right to terminate this
Agreement pursuant to this Section 5.1(b) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date;

(c) by the Company or the Investors, upon written notice to the other parties,
in the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;

(d) by the Investors, if the Investors or any of their Affiliates receive
written notice from or is otherwise advised by the Federal Reserve that the
Federal Reserve shall not grant (or intends to rescind or revoke if previously
granted) the written confirmation described in Section 1.2(c)(2)(xii); or

(e) by the Investors, if any of the conditions to Closing set forth in
Section 1.2(c)(2) are not capable of being satisfied on or before the
Transaction Deadline.

5.2 Effects of Termination. In the event of any termination of this Agreement as
provided in Section 5.1, this Agreement (other than Section 3.2, Section 3.3(b)
(except, in respect of any party, in connection with litigation against it by
the other party or its Affiliates), Section 4.7, this Section 5.2 and Article VI
(excluding Section 6.14), which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided, that
(i) nothing herein shall relieve any party from liability for willful breach of
this Agreement and (ii) in no event shall the Company be obligated to reimburse
any Transaction Expenses in excess of the amounts provided for in Section 3.2.

 

-71-



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

6.1 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing under this Agreement but only for a period
of fifteen months following the Closing Date (or until final resolution of any
claim or action arising from the breach of any such representation and warranty,
if notice of such breach was provided prior to the end of such period) and
thereafter shall expire and have no further force and effect, including in
respect of Section 4.7; provided, that the representations and warranties in
Sections 2.2(a), 2.2(b), 2.2(c), 2.2(d), 2.3(a) and 2.3(b) shall survive
indefinitely and the representations and warranties in Section 2.2(i) shall
survive until 60 days after the expiration of the applicable statutory periods
of limitations. Except as otherwise provided herein, all covenants and
agreements contained herein shall survive for the duration of any statutes of
limitations applicable thereto or until, by their respective terms, they are no
longer operative.

6.2 Amendment. No amendment or waiver of this Agreement shall be effective with
respect to any party unless made in writing and signed by an officer of a duly
authorized representative of such party.

6.3 Waivers. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver of any party to this Agreement shall be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver.

6.4 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles shall be deemed as
sufficient as if actual signature pages had been delivered.

6.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.

 

-72-



--------------------------------------------------------------------------------

6.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

  (1) If to the Investors:

C/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Attn: Thomas M. Hagerty

Facsimile: (617) 227-3514

with a copy to (which copy alone shall not constitute notice):

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, MA 02110

Attn: James Westra, Esq. and Marilyn French, Esq.

Facsimile: (617) 772-8333

 

  (2) If to the Company:

Sterling Financial Corporation

111 North Wall Street

Spokane, WA 99201

Attn: J. Gregory Seibly

Facsimile: (509) 358-6191

 

-73-



--------------------------------------------------------------------------------

with a copy to (which copy alone shall not constitute notice):

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: John L. Douglas

Facsimile: (212) 701-5145

and

Witherspoon Kelley

422 W. Riverside Avenue, Suite 1100

Spokane, WA 99201

Attn: Andrew J. Schultheis

Facsimile: (509) 458-2728

6.8 Entire Agreement, Etc. (a) This Agreement (including the Exhibits and
Disclosure Schedules hereto) amends, restates and supersedes the First Amended
Investment Agreement (including the Exhibits and Disclosure Schedules thereto)
in its entirety. This Agreement (including the Exhibits and Disclosure Schedules
hereto) and the Transaction Documents constitute the entire agreement, and
supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof, including without limitation the First Amended Investment
Agreement; (b) this Agreement shall not be assignable by operation of law or
otherwise (any attempted assignment in contravention hereof being null and
void), except that the Investors shall be permitted to assign any or all of
their respective rights or obligations hereunder to (i) any Affiliate entity,
but only if such Affiliate agrees in writing to undertake such assigned
obligations of the assigning Investor hereunder for the benefit of the Company,
with a copy thereof to be furnished to the Company (any such transferee shall be
included in the term “Investors”); provided, further, that no such assignment
shall relieve the Investors of any of their respective obligations under this
Agreement and (ii) as provided in Section 4.9, and (c) all Securities held by an
Investor and its Affiliates shall be aggregated together for purposes of
determining the availability of rights and obligations under this Agreement,
including, without limitations, in Sections 1.1, 3.3, 4.1, 4.3, 4.4 and 4.11.
The Investors may allocate among the Investors and their Affiliates the ability
to exercise any rights under this Agreement in any manner that the Investors see
fit. For the avoidance of doubt, the confidentiality agreement, dated as of
February 12, 2010, by and between the Company and Thomas H. Lee Partners, L.P.
shall be void and supplanted by the terms of this Agreement.

6.9 Other Definitions. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,

 

-74-



--------------------------------------------------------------------------------

document or instrument as amended, supplemented or modified from time to time.
All article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.
When used herein:

(1) the term “subsidiary” means those corporations, banks, savings banks,
associations and other persons of which such person owns or controls 51% or more
of the outstanding equity securities either directly or indirectly through an
unbroken chain of entities as to each of which 51% or more of the outstanding
equity securities is owned directly or indirectly by its parent; provided,
however, that there shall not be included any such entity to the extent that the
equity securities of such entity were acquired in satisfaction of a debt
previously contracted in good faith or are owned or controlled in a bona fide
fiduciary capacity;

(2) the term “Affiliate” means, with respect to any person, any person directly
or indirectly Controlling, Controlled by or under Common Control with, such
other person.

(3) “Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under Common Control with”), when used with respect to any
person, means the possession, directly or indirectly, of the power to cause the
direction of management and/or policies of such person, whether through the
ownership of voting securities by contract or otherwise;

(4) the word “or” is not exclusive;

(5) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(6) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(7) “business day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York generally are authorized or required by law or other governmental actions
to close;

(8) “person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;

(9) “Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” are
defined in Rules 13d-3 and 13d-5 of the Exchange Act; and

 

-75-



--------------------------------------------------------------------------------

(10) “to the knowledge of the Company” or “Company’s knowledge” means the actual
knowledge after due inquiry of the officers of the Company listed on
Schedule 6.9(10).

(11) “Change in Control” means, with respect to the Company, the occurrence of
any one of the following events:

(A) individuals who, on the date of this Agreement, constitute the Board of
Directors (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board of Directors; provided that any person becoming a
director subsequent to the date of this Agreement whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board of Directors (either by a specific vote or by
approval of the proxy statement of the relevant party in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director (except that no individuals who were not
directors at the time any agreement or understanding with respect to any
Business Combination or contested election is reached shall be treated as
Incumbent Directors for the purposes of clause (3) below with respect to such
Business Combination or this paragraph in the case of a contested election);
provided, further, that the Board Representative will be treated as an Incumbent
Director even if the person designated to be such Board Representative should
change;

(B) any person is or becomes a Beneficial Owner (other than the Investors and
their Affiliates), directly or indirectly, of 20% of the aggregate voting power
of the Voting Securities; provided, however, that the event described in this
clause (2) will not be deemed a Change in Control by virtue of any holdings or
acquisitions: (i) by the Company or any of its Subsidiaries, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries; provided that such holdings or acquisitions by any
such plan (other than any plan maintained under Section 401(k) of the Internal
Revenue Code of 1986, as amended) do not exceed 20% of the then outstanding
Voting Securities, (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) pursuant to a Non-Qualifying
Transaction;

(C) the consummation of a merger, consolidation, statutory share exchange or
similar transaction that requires adoption by the Company’s stockholders (a
“Business

 

-76-



--------------------------------------------------------------------------------

Combination”), unless immediately following such Business Combination: (x) more
than 50% of the total voting power of the corporation resulting from such
Business Combination (the “Surviving Corporation”), or, if applicable, the
ultimate parent corporation that directly or indirectly has Beneficial Ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Voting Securities that
were outstanding immediately before such Business Combination (or, if
applicable, is represented by shares into which such Voting Securities were
converted pursuant to such Business Combination), and (y) at least a majority of
the members of the board of directors of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Directors at the time the Company’s
Board of Directors approved the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (x) and (y) above will be deemed a “Non-Qualifying
Transaction”); or

(D) the stockholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all of the Company’s assets.

(12) “Tax Benefit” means net operating loss carryovers, capital loss carryovers,
general business credit carryovers, alternative minimum tax credit carryovers
and foreign tax credit carryovers, as well as any potential loss or deduction
attributable to an existing “net unrealized built-in loss” within the meaning of
Section 382 of the Code.

(13) “Treasury Regulations” means as the United States Treasury Regulations
promulgated under the Code, as in effect from time to time.

6.10 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.

6.11 Severability. If any provision of this Agreement or the application thereof
to any person (including, the officers and directors of each Investor and the
Company) or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, shall remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to

 

-77-



--------------------------------------------------------------------------------

any party. Upon such determination, the parties shall negotiate in good faith in
an effort to agree upon a suitable and equitable substitute provision to effect
the original intent of the parties.

6.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies, except that the provisions of
Sections 4.7 and 4.9 shall inure to the benefit of the persons referred to in
those Sections.

6.13 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.

6.14 Certain Adjustments. If the representations and warranties set forth in
Section 2.2(c) shall not be true and correct as of the Closing Date, the number
of shares of Common Stock, the number of shares of Series B Stock, and the
number of shares of Common Stock subject to the Warrant (and the exercise price
of the Warrant) shall be, at the Investors’ option, proportionately adjusted to
provide the Investors the same economic effect as contemplated by this Agreement
in the absence of such failure to be true and correct.

6.15 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation, (i) each of the parties hereto shall cooperate
with each other in the development and distribution of all news releases and
other public information disclosures with respect to this Agreement and any of
the transactions contemplated by this Agreement or the other Transaction
Documents, and (ii) no party hereto shall make any such news release or public
disclosure without first consulting with the other party hereto and receiving
its consent (which shall not be unreasonably withheld or delayed), and each
party shall coordinate with the other with respect to any such news release or
public disclosure.

6.16 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to seek specific performance of the terms hereof, this being
in addition to any other remedies to which they are entitled at law or equity.

6.17 No Recourse. This Agreement may only be enforced against the named parties
hereto. All claims or causes of action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may be made only against the entities that are expressly identified as
parties hereto or that are subject to the terms hereof, and no past, present or
future director, officer, employee, incorporator, member, manager, partner,
stockholder, Affiliate, agent, attorney or representative of the Investors or
any other party hereto (including any person negotiating or executing this
Agreement on behalf of a party hereto) shall have any liability or obligation
with respect to this Agreement or with respect to any claim or cause of action,
whether in tort, contract or otherwise, that may arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement and
the transactions contemplated hereby and thereby.

*    *    *

 

-78-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

STERLING FINANCIAL CORPORATION By:  

/s/ J. Gregory Seibly

  Name:   J. Gregory Seibly   Title:   President and Chief Executive Officer

[Company Signature Page to Second Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE EQUITY FUND VI, L.P. By:   THL EQUITY ADVISORS VI, LLC,   its
general partner By:   THOMAS H. LEE PARTNERS, L.P.,   its sole member By:  
THOMAS H. LEE ADVISORS, LLC,   its general partner By:  

/s/ Thomas Hagerty

  Name:  

Thomas Hagerty

  Title:   Managing Director THOMAS H. LEE PARALLEL FUND VI, L.P. By:   THL
EQUITY ADVISORS VI, LLC   its general partner By:   THOMAS H. LEE PARTNERS,
L.P.,   its sole member By:   THOMAS H. LEE ADVISORS, LLC,   its general partner
By:  

/s/ Thomas Hagerty

  Name:   Thomas Hagerty   Title:   Managing Director THOMAS H. LEE PARALLEL
(DT) FUND VI, L.P. By:   THL EQUITY ADVISORS VI, LLC   its general partner By:  
THOMAS H. LEE PARTNERS, L.P.,   its sole member By:   THOMAS H. LEE ADVISORS,
LLC,   its general partner By:  

/s/ Thomas Hagerty

  Name:   Thomas Hagerty   Title:   Managing Director

[Investor Signature Page to Second Amended and Restated Investment Agreement]

 

-80-



--------------------------------------------------------------------------------

EXHIBIT A TO SECOND AMENDED AND RESTATED INVESTMENT AGREEMENT

ARTICLES OF AMENDMENT

TO THE

RESTATED ARTICLES OF INCORPORATION

OF

STERLING FINANCIAL CORPORATION

(CONVERTIBLE PARTICIPATING VOTING PREFERRED STOCK, SERIES B)

Sterling Financial Corporation, a corporation organized and existing under the
laws of Washington (the “Corporation”), in accordance with the provisions of
Chapter 23B.10 and Section 23B.06.020 of the Revised Code of Washington thereof,
does hereby submit for filing these Articles of Amendment and does hereby
certify:

FIRST: The name of the corporation is Sterling Financial Corporation.

SECOND: The board of directors of the Corporation (the “Board of Directors”) or
an applicable committee of the Board of Directors, in accordance with the
restated articles of incorporation as amended and bylaws of the Corporation
(collectively, the “Governing Documents”) and applicable law, adopted the
following resolutions on [                ] (the “Resolution Date”) creating a
series of convertible participating voting Preferred Stock of the Corporation
designated as “CONVERTIBLE PARTICIPATING VOTING PREFERRED STOCK, SERIES B.”

RESOLVED, that, pursuant to the provisions of the Corporation’s restated
articles of incorporation as amended, bylaws and applicable law, a series of
convertible participating voting preferred stock (the “Series B Preferred
Stock”), no par value per share, is hereby created, and that the Board of
Directors hereby fixes the voting and other powers, designations, preferences
and relative, participating, optional and other special rights, and the
qualifications, limitations and restrictions of the Series B Preferred Stock.

RESOLVED FURTHER, that each share of Series B Preferred Stock shall rank equally
in all respects and shall be subject to the following provisions:

1. Number and Designation; Fractional Shares. 1,390,000 shares of the authorized
and unissued shares of preferred stock of the Corporation (the “Preferred
Stock”) shall be designated as Series B Preferred Stock (the “Series B Preferred
Stock”). The Series B Preferred Stock shall have no par value per share. The
Corporation may issue fractional interests in and/or fractional shares of Series
B Preferred Stock. Each holder of a fractional interest in a share of Series B
Preferred Stock shall be entitled, proportionately, to all the rights,
preferences and privileges of the Series B Preferred Stock.



--------------------------------------------------------------------------------

2. Rank. The Series B Preferred Stock shall, with respect to dividend rights and
rights upon dissolution, liquidation or winding-up of the Corporation rank
(i) senior to the Corporation’s common stock, no par value per share (the
“Common Stock”), and to all other classes or series of equity securities of the
Corporation the terms of which expressly provide that such security ranks junior
to the Series B Preferred Stock with respect to dividend rights, rights of
redemption or rights upon liquidation, dissolution or winding-up of the
Corporation (the securities described in this clause (i), the “Junior
Securities”) and (ii) on parity with any class or series of equity securities of
the Corporation the terms of which do not expressly provide that such security
shall rank either senior or junior to the Series B Preferred Stock with respect
to dividend rights, rights of redemption and rights upon liquidation,
dissolution or winding-up of the Corporation, including the Corporation’s Series
D Convertible Participating Voting Preferred Stock (the “Series D Preferred
Stock”) except that the Series B Preferred Stock shall rank senior to the Series
D Preferred Stock in respect of its right to receive Additional Dividends (the
securities described in this clause (ii), the “Parity Securities”). The
respective definitions of Junior Securities and Parity Securities shall also
include any options, warrants and any other rights exercisable into,
exchangeable for or convertible into any Junior Securities or Parity Securities,
as the case may be.

3. Dividends.

(a) Holders of Series B Preferred Stock shall be entitled to receive, when, as
and if declared by the Board of Directors or a duly authorized committee of the
Board of Directors, out of funds legally available therefor, (i) non-cumulative
dividends and any other distributions, whether payable in cash, securities or
any other form of property or assets in the amount determined as set forth in
Section 3(b) and (ii) Additional Dividends (as defined below) in the amount
determined as set forth in Section 3(c). Holders of Series B Preferred Stock
shall not be entitled to any dividends, whether payable in cash, securities or
other property, other than dividends (if any) declared and payable on Series B
Preferred Stock as specified in this Section 3 (subject to the other provisions
herein).

(b) Subject to Section 3(a)(i), if the Board of Directors or a duly authorized
committee of the Board of Directors declares and pays a dividend in respect of
Common Stock, then the Board of Directors or such duly authorized committee of
the Board of Directors shall declare and pay to the holders of the Series B
Preferred Stock, on the same dates on which such dividend is declared or paid,
as applicable, on the Common Stock, a dividend in an amount per share of Series
B Preferred Stock (such amount, the “Deemed Conversion Dividend”) equal to the
product of (x) the per share dividend declared and paid in respect of each share
of Common Stock and (y) the number of shares of Common Stock into which such
share of Series B Preferred Stock is convertible at the then-current Conversion
Rate. Any dividend or distribution payable on the Series B Preferred Stock
pursuant to this Section 3(b) shall be paid in the same form of consideration
(whether cash, securities or any other form of property or assets, as the case
may be) as the corresponding dividend or distribution on the Common Stock.

(c) In the event (and only in the event) that the Shareholder Approvals have not
been received within 120 days of the closing of the various recapitalization
transactions to occur at or around the Resolution Date (the “Approval
Deadline”), then in addition to any dividends payable pursuant to Sections
3(a)(i) and 3(b), holders of Series B Preferred Stock shall

 

A-2



--------------------------------------------------------------------------------

be entitled to receive cumulative cash dividends at a per annum rate of 15% on
the stated amount of $92.00 per share of Series B Preferred Stock (the
“Additional Dividend”). Additional Dividends, if the Shareholder Approvals have
not been received by the Approval Deadline, shall begin to accrue and be
cumulative from the Approval Deadline.

(d) Dividends payable pursuant to Section 3(b) shall be payable on the same date
that dividends are payable to holders of shares of Common Stock. Additional
Dividends, if any, shall be payable quarterly in arrears on each Additional
Dividend Payment Date, commencing with the first such Additional Dividend
Payment Date to occur at least 30 calendar days after the Approval Deadline. In
the event that the Additional Dividend Payment Date would otherwise fall on a
day that is not a business day, the dividend payment due on that date shall be
postponed to the next day that is a business day and no additional dividend
shall accrue as a result of that postponement. No dividends shall be payable to
holders of shares of Common Stock unless the full dividends contemplated by
Sections 3(b) and (c) are paid at the same time in respect of the Series B
Preferred Stock. “Additional Dividend Payment Date” means
January 15, April 15, July 15 and October 15 of each year. The period from and
including any Additional Dividend Payment Date to, but excluding, the next
Additional Dividend Payment Date, is a “Dividend Period”; provided, that the
initial Dividend Period shall be the period from and including the Approval
Deadline, but excluding the next Additional Dividend Payment Date.

(e) Additional Dividends that are payable pursuant to Section 3(a) shall be
computed on the basis of a 360-day year consisting of twelve 30-day months. The
amount of Additional Dividends, if any, payable on any date prior to the end of
a Dividend Period, and for the initial Dividend Period, shall be computed on the
basis of a 360-day year consisting of twelve 30-day months, and actual days
elapsed over a 30-day month. Each dividend payable pursuant to this Section 3
shall be payable to holders of record as they appear in the records of the
Corporation at the close of business on the same record date, which, for
dividends contemplated by Section 3(b), shall be the same day as the record date
for the payment of the corresponding dividends to the holders of shares of
Common Stock and, for dividends contemplated by Section 3(c), shall be the 15th
calendar day immediately preceding such Additional Dividend Payment Date or such
other record date fixed by the Corporation’s Board of Directors that is not more
than 60 nor less than 10 days prior to such Additional Dividend Payment Date.
Any such record date shall be a record date whether or not such day is a
business day.

(f) So long as any shares of the Series B Preferred Stock are outstanding,
(1) no dividend or distribution shall be declared or paid, or set apart for
payment, on any Junior Securities and (2) no Junior Securities shall be,
directly or indirectly, purchased, redeemed or otherwise acquired by the
Corporation or any of its subsidiaries, nor shall any funds be set apart for any
such repurchase, redemption or other acquisition, through a sinking fund or
otherwise, unless, in each case, the dividend to be due on the shares of Series
B Preferred Stock upon payment of such dividend, distribution, purchase,
redemption or other acquisition is contemporaneously declared and paid in full
(or has been declared and a sum sufficient for the payment thereof has been set
aside for the benefit of the holders of shares of Series B Preferred Stock on
the applicable record date). The foregoing limitations shall not apply to
(i) redemptions, purchases or other acquisitions of shares of Junior Securities
in connection with any benefit plan or other similar arrangement with or for the
benefit of any one or more employees, officers, directors or consultants or in
connection with a dividend reinvestment or

 

A-3



--------------------------------------------------------------------------------

shareholder stock purchase plan and (ii) any declaration of a dividend in
connection with any shareholders’ rights plan, or the issuance of rights, stock
or other property under any shareholders’ rights plan, or the redemption or
repurchase of rights pursuant thereto.

(g) So long as any shares of Series B Preferred Stock remain outstanding, no
dividends shall be declared or paid or set aside for payment on any Parity
Securities for any period unless full dividends on all outstanding shares of
Series B Preferred Stock for the then-current dividend period have been paid in
full or declared and a sum sufficient for the payment thereof set aside for all
outstanding shares of Series B Preferred Stock. To the extent the Corporation
declares dividends on the Series B Preferred Stock and on any Parity Securities
but does not make full payment of such declared dividends, the Corporation shall
allocate the dividend payments on a pro rata basis among the holders of the
shares of Series B Preferred Stock and the holders of any Parity Securities then
outstanding. For purposes of calculating the pro rata allocation of partial
dividend payments, the Corporation shall allocate those payments so that the
respective amounts of those payments bear the same ratio to each other as all
accrued and unpaid dividends per share on the Series B Preferred Stock and all
Parity Securities bear to each other. No interest shall be payable in respect of
any dividend payment on shares of Series B Preferred Stock that may be in
arrears.

(h) If a Mandatory Conversion Date is prior to the record date for the payment
of any dividend on the Common Stock, the holders of the shares of Series B
Preferred Stock shall not have the right to receive any corresponding dividends
on the Series B Preferred Stock. If a Mandatory Conversion Date is after the
record date for any declared dividend and prior to the payment date for that
dividend, the holder of a share of Series B Preferred Stock shall receive that
dividend on the relevant payment date if such holder was the holder of record on
the record date for that dividend. This section (3)(h) shall apply to dividends
payable pursuant to both Section 3(b) and Section 3(c).

4. Liquidation Preference.

(a) In the event of the liquidation, dissolution or winding up of the affairs of
the Corporation, whether voluntary or involuntary, holders of Series B Preferred
Stock shall be entitled to receive for each share of Series B Preferred Stock,
out of the Corporation’s assets or proceeds thereof (whether capital or surplus)
available for distribution to the Corporation’s Shareholders, subject to the
rights of any of the Corporation’s creditors, before any distribution of such
assets or proceeds is made to or set aside for the holders of Common Stock or
any other stock ranking junior to the Series B Preferred Stock as to such
distribution, payment of $4.60 per share plus an amount equal to the sum of
(x) declared but unpaid dividends and (y) accrued Additional Dividends, if any,
in each case, to and including the date of liquidation (the “Liquidation
Preference”).

(b) If in any distribution described in Section 4(a), the Corporation’s assets
or proceeds thereof are not sufficient to pay in full the amounts payable with
respect to all outstanding shares of Series B Preferred Stock and the
corresponding amounts payable with respect to any other stock of the Corporation
ranking equally with the Series B Preferred Stock as to such distribution, then
holders of the Series B Preferred Stock and the holders of such other stock
shall share ratably (based on the relative Liquidation Preference of the Series
B Preferred Stock and such other stock) in any such distribution in proportion
to the full respective distributions to which they are entitled.

 

A-4



--------------------------------------------------------------------------------

(c) For purposes of Section 4(a), the merger or consolidation of the Corporation
with any other Person, including a merger or consolidation in which the holders
of the Series B Preferred Stock receive cash, securities or other property for
their shares, or the sale, lease or exchange for cash, securities or other
property of all or substantially all of the assets of the Corporation, in each
case shall not constitute a liquidation, dissolution or winding-up of the
Corporation.

(d) If the amount required under Section 4(a) has been paid in full to all
holders of Series B Preferred Stock and the corresponding amounts payable with
respect to any other stock of the Corporation ranking equally with the Series B
Preferred Stock as to such distribution have been paid in full, the holders of
other of the Corporation’s stock shall be entitled to receive all remaining
assets of the Corporation (or proceeds thereof) according to their respective
rights and preferences; provided, that if the amount of such assets or proceeds
to be distributed with respect to a number of shares of the Corporation’s Common
Stock equal to the then-current Conversion Rate (the “As-converted Liquidation
Amount”) exceeds $4.60 per share, then holders of Series B Preferred Stock shall
be entitled to receive, for each share of Series B Preferred Stock, an
additional amount (the “Liquidation Participation Amount”) out of such assets or
proceeds such that the As-converted Liquidation Amount equals the sum of the
Liquidation Preference plus the Liquidation Participation Amount, after making
appropriate adjustment such that the holders of Series B Preferred Stock, the
Series D Preferred Stock and any other Parity Securities receive the same amount
on an as-converted basis as the holders of a number of shares of Common Stock
equal to the then-current conversion rate applicable to each of the Series B
Preferred Stock, the Series D Preferred Stock and any other Parity Securities.

5. Redemption. The Series B Preferred Stock shall not be redeemable at the
Corporation’s option at any time or subject to repurchase at the option of the
holders of the Series B Preferred Stock at any time.

6. Conversion.

(a) Subject to Section 6(d), effective as of the close of business on the first
business day after the date on which the approval of each of the Shareholder
Proposals (such approval, the “Shareholder Approval”) has been obtained (such
date, the “Mandatory Conversion Date”), each share of the Series B Preferred
Stock shall automatically convert into shares of Common Stock at a conversion
rate, subject to adjustment pursuant to Section 7, of 460 shares of common stock
for each share of Series B Preferred Stock (the “Conversion Rate”). “Shareholder
Proposals” means a proposal to amend the restated articles of incorporation, as
amended, of the Corporation to increase the number of authorized shares of
Common Stock to 10,000,000,000 or such larger number as the Board of Directors
determines in its reasonable judgment is necessary to comply with any
obligations of the Corporation pursuant to any agreement entered into in
connection with certain recapitalization transactions to occur at or around the
Resolution Date.

(b) Upon occurrence of the Mandatory Conversion Date, the Corporation shall
provide the Shareholder Approval notice specified in Section 11.

 

A-5



--------------------------------------------------------------------------------

(c) Effective immediately prior to the close of business on the Mandatory
Conversion Date, dividends shall no longer be declared on any share of Series B
Preferred Stock and such share of Series B Preferred Stock shall cease to be
outstanding, in each case, subject to the right of the holder to receive any
declared and unpaid dividends on such share to the extent provided in
Section 3(h) and any other payments to which such holder is otherwise entitled
pursuant to this Section or Section 8(a). No allowance or adjustment to the
Conversion Rate, except pursuant to Section 7, shall be made in respect of
dividends payable to holders of the Common Stock of record as of any date prior
to the close of business on any Mandatory Conversion Date with respect to any
share of Series B Preferred Stock. Prior to the close of business on the
Mandatory Conversion Date, shares of Common Stock or other securities issuable
upon conversion of any share of Series B Preferred Stock shall not be deemed
outstanding for any purpose, and, subject to the two immediately preceding
sentences, holders of Series B Preferred Stock shall have no rights with respect
to the Common Stock or other securities issuable upon conversion (including
voting rights and rights to receive any dividends or other distributions on the
Common Stock or other securities issuable upon conversion) by virtue of holding
shares of Series B Preferred Stock.

Notwithstanding anything to the contrary herein, a holder of Series B Preferred
Stock shall be entitled to receive shares of Common Stock upon any conversion of
Series B Preferred Stock pursuant to this Section 6 to the extent (but only to
the extent) that at such time such holder (i) does not own, and is not deemed
for applicable bank regulatory purposes to own, securities of the Corporation in
excess of the Ownership Limit, or (ii) transfers such shares of Series B
Preferred Stock in a Widely Dispersed Offering, upon which transfer such shares
of Series B Preferred Stock shall be immediately convertible into such shares of
Common Stock by the transferee. If any delivery of shares of Common Stock owed
to a holder upon conversion of Series B Preferred Stock is not made, in whole or
in part, as a result of the foregoing limitations, the Corporation’s obligation
to make such delivery shall not be extinguished and the Corporation shall
deliver such shares as promptly as practicable after any such converting holder
gives notice to the Corporation that the requirements of this Section 6(d) are
met. For the avoidance of doubt, these limitations shall not limit the number of
shares of Series B Preferred Stock the Corporation may cause to be converted, or
otherwise constrain in any way the Corporation’s ability to exercise its right
to cause Series B Preferred Stock to be converted, pursuant to this Section 6.
“Ownership Limit” means, at the time of determination, 24.9% of any class of
voting securities of the Corporation outstanding at such time. Any calculation
of the percentage ownership of a holder of Series B Preferred Stock of the
outstanding voting securities of the Corporation for purposes of this definition
shall be made in accordance with 12 C.F.R. 225 et seq. “Affiliate” means, with
respect to any Person, any Person directly or indirectly controlling, controlled
by or under common control with, such other person. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) when used with respect to any
Person, means the possession, directly or indirectly, of the power to cause the
direction of management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. “Widely Dispersed
Offering” means (i) a widespread public distribution, (b) a transfer in which no
transferee (or group of associated transferees) would receive more than 2% of
any class of voting securities of the Corporation or (ii) a transfer to a
transferee that would control more than 50% of the voting securities of the
Corporation without any transfer from the Investor.

 

A-6



--------------------------------------------------------------------------------

(d) No fractional shares of Common Stock shall be issued to any holder of Series
B Preferred Stock upon conversion of the Series B Preferred Stock. In lieu of
fractional shares otherwise issuable, holders of Series B Preferred Stock shall
be entitled to receive an amount in cash equal to the fraction of a share of
Common Stock calculated on an aggregate basis in respect of the shares of Series
B Preferred Stock converted by such holder multiplied by the Last Reported Sale
Price of the Common Stock on the Mandatory Conversion Date. “Last Reported Sale
Price” of the Common Stock on any date shall mean the closing sale price per
share (or if no closing sale price is reported, the average of the bid and ask
prices or, if more than one in either case, the average of the average bid and
the average ask prices) on that date as reported in composite transactions for
the principal U.S. securities exchange on which the Common Stock is traded. If
the Common Stock is not listed for trading on a U.S. national or regional
securities exchange on the relevant date, the “Last Reported Sale Price” shall
be the last quoted bid price for the Common Stock in the over-the-counter market
on the relevant date as reported by Pink OTC Markets Inc. or a similar
organization. If the Common Stock is not so quoted, the “Last Reported Sale
Price” shall be the average of the mid-point of the last bid and ask prices for
the Common Stock on the relevant date from a nationally recognized investment
banking firm (unaffiliated with the Corporation) selected by the Corporation for
this purpose.

(e) The Person or Persons entitled to receive the Common Stock issuable upon
conversion of the Series B Preferred Stock shall be treated for all purposes as
the record holder(s) of such shares of Common Stock as of the close of business
on the Mandatory Conversion Date. In the event that a holder of Series B
Preferred Stock shall not by written notice designate the name in which shares
of Common Stock to be issued or paid upon conversion of shares of Series B
Preferred Stock should be registered or paid or the manner in which such shares
of Common Stock should be delivered, the Corporation shall be entitled to
register and deliver such shares of Common Stock, and make such payment, in the
name of the holder (as of the close of business on the Mandatory Conversion
Date) and in the manner shown on the records of the Corporation.

(f) Shares of Series B Preferred Stock duly converted in accordance with this
Section 6 or otherwise reacquired by the Corporation shall, upon the
effectiveness of such conversion or reacquisition, resume the status of
authorized and unissued shares of preferred stock of the Corporation,
undesignated as to series and available for future issuance, and all other
rights of the holders of such shares of Series B Preferred Stock shall
terminate, in each case, irrespective of whether the certificates of Series B
Preferred Stock have been surrendered to the Transfer Agent in accordance with
Section 11 below.

(g) On the Mandatory Conversion Date with respect to any share of Series B
Preferred Stock, certificates representing shares of Common Stock shall be
issued and delivered to the holder thereof or such holder’s designee upon
presentation and surrender of the certificate evidencing the Series B Preferred
Stock to the Corporation and, if required, the furnishing of appropriate
endorsements and transfer documents and the payment of all transfer and similar
taxes.

 

A-7



--------------------------------------------------------------------------------

7. Anti-dilution Adjustments. The Conversion Rate shall be subject to
adjustment, without duplication, under the following circumstances:

(a) (i) The issuance of Common Stock as a dividend or distribution to all
holders of Common Stock, in which event the Conversion Rate shall be adjusted
based on the following formula:

CR1 = CR0 x (OS1 / OS0)

where,

 

  CR0 =

the Conversion Rate in effect at the close of business on the Record Date

 

  CR1 =

the Conversion Rate in effect immediately after the Record Date

 

  OS0 =

the number of shares of Common Stock outstanding at the close of business on the
Record Date prior to giving effect to such issuance

 

  OS1 =

the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, such issuance

(ii) A subdivision or combination of Common Stock, in which event the Conversion
Rate shall be adjusted based on the following formula:

CR1 = CR0 x (OS1 / OS0)

where,

 

  CR0 =

the Conversion Rate in effect immediately prior to the effective date of such
share subdivision or combination

 

  CR1 =

the Conversion Rate in effect immediately after the opening of business on the
effective date of such share subdivision or combination

 

  OS0 =

the number of shares of Common Stock outstanding immediately prior to the
effective date of such share subdivision or combination

 

  OS1 =

the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, such share subdivision or combination

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of the Common Stock entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

(b) The issuance to all holders of Common Stock of rights or warrants entitling
them for a period expiring 60 days or less from the date of issuance of such
rights or warrants to purchase shares of Common Stock (or securities convertible
into Common Stock) at less than (or having a conversion price per share less
than) the Current Market Price as of the Record Date, in which event the
Conversion Rate shall be adjusted based on the following formula:

CR1 = CR0 x (OS0 + X) / (OS0 + Y)

 

A-8



--------------------------------------------------------------------------------

where,

 

  CR0 =

the Conversion Rate in effect at the close of business on the Record Date

 

  CR1 =

the Conversion Rate in effect immediately after the Record Date

 

  OS0 =

the number of shares of Common Stock outstanding at the close of business on the
Record Date

 

  X = the total number of shares of Common Stock issuable pursuant to such
rights (or upon conversion of such securities)

 

  Y = the number of shares of Common Stock equal to the aggregate price payable
to exercise such rights or warrants divided by the Current Market Price on the
date fixed for the determination of shareholders entitled to receive such rights
or warrants

However, the Conversion Rate shall be readjusted to the extent that any such
rights or warrants are not exercised prior to their expiration. “Current Market
Price” of the Common Stock (or other relevant capital stock or equity interest)
on any date of determination means the closing sale price or, if no closing sale
price is reported, the last reported sale price of the shares of the Common
Stock (or other relevant capital stock or equity interest) on the NASDAQ
National Market on such date. If the Common Stock (or other relevant capital
stock or equity interest) is not traded on the NASDAQ National Market on any
date of determination, the Closing Price of the Common Stock (or other relevant
capital stock or equity interest) on such date of determination means the
closing sale price as reported in the composite transactions for the principal
U.S. national or regional securities exchange on which the Common Stock (or
other relevant capital stock or equity interest) is so listed, or, if no closing
sale price is reported, the last reported sale price on the principal U.S.
national or regional securities exchange on which the Common Stock (or other
relevant capital stock or equity interest) is so listed, or if the Common Stock
(or other relevant capital stock or equity interest) is not so listed on a U.S.
national or regional securities exchange, the last quoted bid price for the
Common Stock (or other relevant capital stock or equity interest) in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock (or
other relevant capital stock or equity interest) on that date as determined by a
nationally recognized independent investment banking firm retained by the
Corporation for this purpose. “Ex-Date”, when used with respect to any issuance
or distribution, means the first date on which the Common Stock or other
securities trade without the right to receive the issuance or distribution
giving rise to an adjustment to the Conversion Price pursuant to Section 7.
“Dispute Resolution Procedures” means a procedure that applies in the event that
a determination of the Board of Directors is disputed by the holder of the
Series B Preferred Stock, or if there is more than one such holder, by holders
of a majority of the Series B Preferred Stock. The Board of Directors and such
holder or holders, as applicable, shall mutually agree upon the determinations
then the subject of appraisal or evaluation. If within 30 days after the Dispute
Resolution Procedures are invoked, the parties (it being understood that for
this purpose, holders of a majority of the Series B Preferred Stock shall be
deemed a party) are unable to agree upon the amount or matter, as applicable, in
question, an independent evaluator shall be chosen within 10 days thereafter by
the mutual consent of the parties or, if the parties fail to agree upon the
appointment of an evaluator, such appointment shall be made by the American
Arbitration Association, or any organization successor thereto, from a panel of
arbitrators having experience in the appraisal of the subject matter to be
appraised or evaluated as applicable. Within 5 days following the appointment of
the evaluator, each of the parties shall submit its determination of the amount
or matter, as applicable, in question to the evaluator and to each other. Each
of the

 

A-9



--------------------------------------------------------------------------------

parties shall have 15 days following receipt of the other party’s determination
to submit a written rebuttal of such determination to the evaluator. Within 30
days following his or her appointment, the evaluator shall render a decision,
which decision shall be limited to awarding only one of the two such
determinations as the final determination with respect to such matter. The costs
of conducting any Dispute Resolution Procedures shall be borne by the holder or
holders of the Series B Preferred Stock, as applicable, requesting such Dispute
Resolution Procedures, except that (A) any costs incurred by the Board of
Directors shall be borne by the Corporation and (B) if such Dispute Resolution
Procedures shall result in a determination that is disparate by 5% or more from
the Board of Director’s initial determination, all costs of conducting such
Dispute Resolution Procedures shall be borne by the Corporation.

(c) The dividend or other distribution to all holders of Common Stock of shares
of capital stock of the Corporation (other than Common Stock) or evidences of
its indebtedness or its assets (excluding any dividend, distribution or issuance
covered by clauses (a) or (b) above or (d) or (e) below) in which event the
Conversion Rate shall be adjusted based on the following formula:

CR1 = CR0 x SP0 / (SP0 – FMV)

where,

 

  CR0 =

the Conversion Rate in effect at the close of business on the Record Date

 

  CR1 =

the Conversion Rate in effect immediately after the Record Date

 

  SP0 =

the Current Market Price as of the Record Date

 

  FMV = the fair market value (as reasonably determined by the Board of
Directors, which determination is subject to adjustment pursuant to the Dispute
Resolution Procedures) on the Record Date of the shares of capital stock of the
Corporation, evidences of indebtedness or assets so distributed, expressed as an
amount per share of Common Stock

However, if the transaction that gives rise to an adjustment pursuant to this
clause (c) is one pursuant to which the payment of a dividend or other
distribution on Common Stock consists of shares of capital stock of the
Corporation of, or similar equity interests in, a subsidiary or other business
unit of the Corporation, (i.e., a spin-off) that are, or, when issued, shall be,
traded on a U.S. national securities exchange, then the Conversion Rate shall
instead be adjusted based on the following formula:

CR1 = CR0 x (FMV0 + MP0) / MP0

where,

 

  CR0 =

the Conversion Rate in effect at the close of business on the Record Date

 

  CR1 =

the Conversion Rate in effect immediately after the Record Date

 

  FMV0 =

the average of the Closing Prices of the capital stock or equity interests
representing the portion of the distribution applicable to one share of Common
Stock over the first ten Trading Days commencing on and including the fifth
Trading Day following the effective date of such distribution, or, if not traded
on a national or regional securities exchange or over-the-counter market, the
fair

 

A-10



--------------------------------------------------------------------------------

  market value (as reasonably determined by the Board of Directors, which
determination is subject to adjustment pursuant to the Dispute Resolution
Procedures) of the capital stock or equity interests representing the portion of
the distribution applicable to one share of Common Stock on such date

 

  MP0 =

the average of the Closing Prices of the Common Stock over the first ten Trading
Days commencing on and including the fifth Trading Day following the effective
date of such distribution.

“Trading Day” means a day on which the shares of Common Stock: (i) are not
suspended from trading on any national or regional securities exchange or
association or over-the-counter market at the close of business; and (ii) have
traded at least once on the national or regional securities exchange or
association or over-the-counter market that is the primary market for the
trading of the Common Stock.

(d) If the Corporation or any of its subsidiaries successfully completes a
tender or exchange offer for the Common Stock where the cash and the value of
any other consideration included in the payment per share of the Common Stock
exceeds the Closing Price per share of the Common Stock on the Trading Day
immediately succeeding the expiration of the tender or exchange offer (the
“expiration date”), the Conversion Rate shall be adjusted based on the following
formula:

CR1 = CR0 x [FMV + (SP1 x OS1)] / (SP1 x OS0)

where,

 

  CR0 =

the Conversion Rate in effect at the close of business on the expiration date

 

  CR1 =

the Conversion Rate in effect immediately after the expiration date

 

  FMV = the fair market value (as reasonably determined by the Board of
Directors, which determination is subject to adjustment pursuant to the Dispute
Resolution Procedures), on the expiration date, of the aggregate value of all
cash and any other consideration paid or payable for shares validly tendered or
exchanged and not withdrawn as of the expiration date (the “Purchased Shares”)

 

  OS1 =

the number of shares of Common Stock outstanding as of the last time tenders or
exchanges may be made pursuant to such tender or exchange offer (the “Expiration
Time”) less any Purchased Shares

 

  OS0 =

the number of shares of Common Stock outstanding at the Expiration Time,
including any Purchased Shares

 

  SP1 =

the Closing Price per share of the Common Stock on the expiration date.

(e) To the extent that the Corporation has a rights plan in effect on the
Mandatory Conversion Date with respect to any shares of Series B Preferred Stock
or Common Stock, each share of Common Stock issued upon conversion of the Series
B Preferred Stock shall be entitled to receive the appropriate number of rights,
if any, and the certificates representing the Common Stock issued upon such
conversion shall bear such legends, if any, in each case as may be provided by
the terms of any shareholder rights plan, as the same may be amended from time
to time. If, however, on the Mandatory Conversion Date, the rights have
separated from the shares of Common Stock in accordance with the provisions of
the applicable shareholder rights

 

A-11



--------------------------------------------------------------------------------

plan and the holders of the Series B Preferred Stock would not be entitled to
receive any rights in respect of Common Stock issuable upon conversion of the
Series B Preferred Stock, then the Conversion Rate shall be equally and ratably
adjusted at the time of the separation, subject to readjustment in the event of
the expiration, termination or redemption of such rights. For the avoidance of
doubt, if on the Mandatory Conversion Date, any such rights have already
separated from the shares of Series B Preferred Stock in accordance with the
provisions of the applicable shareholder rights plan, such rights shall not be
cancelled by virtue of the conversion of Series B Preferred Stock into shares of
Common Stock.

(f) Certain Determinations. For purposes of any computation of any adjustment
required under this Section 7:

(i) adjustments shall be made successively whenever any event giving rise to
such an adjustment shall occur;

(ii) except as provided herein, if any event occurs that would trigger an
adjustment to the Conversion Rate pursuant to this Section 7 under more than one
subsection hereof, such event, to the extent fully taken into account in a
single adjustment, shall not result in multiple adjustments hereunder;

(iii) all adjustments to the Conversion Rate pursuant to this Section 7 shall be
calculated to the nearest 1/10,000th of a share of Common Stock; and

(iv) no adjustment to the Conversion Rate shall be made if holders of Series B
Preferred Stock may participate in the transaction that would otherwise give
rise to an adjustment, as a result of holding the Series B Preferred Stock
(including without limitation pursuant to Section 3(b) hereof), without having
to convert the Series B Preferred Stock, as if they held the full number of
shares of Common Stock into which a share of the Series B Preferred Stock may
then be converted.

(g) Notice of Adjustments. Upon the occurrence of each adjustment to the
Conversion Rate, the Corporation shall promptly compute such adjustment in
accordance with the terms hereof and furnish to the holders of the Series B
Preferred Stock a written notice setting forth such adjustment and showing in
reasonable detail the facts upon which such adjustment is based.

(h) Adjustment for Unspecified Actions. If the Corporation takes any action
affecting the Series B Preferred Stock, other than actions described in this
Section 7, which may adversely affect the rights, preferences, or limitations of
any holder thereof, the Conversion Rate for the Series B Preferred Stock shall
be adjusted for such affected holder’s benefit, to the extent permitted by law,
in such manner, and at such time, as the Board of Directors shall reasonably
determine to be equitable in the circumstances, which determination is subject
to adjustment pursuant to the Dispute Resolution Procedures.

8. Reorganization Events.

(a) In the event that, prior to the Mandatory Conversion Date with respect to
any shares of Series B Preferred Stock, there occurs:

(i) any consolidation or merger of the Corporation with or into another Person
pursuant to which the Common Stock shall be converted into cash, securities or
other property of the Corporation or another Person, as applicable;

 

A-12



--------------------------------------------------------------------------------

(ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the Corporation’s property and assets pursuant to which the
Common Stock shall be converted into cash, securities or other property of the
Corporation or another Person;

(iii) any reclassification of the Common Stock into securities, including
securities other than the Common Stock; or

(iv) any statutory exchange of the outstanding shares of Common Stock for
securities of another Person (other than in connection with a merger or
acquisition) (any such event specified in clauses (i) through (iv), a
“Reorganization Event”),

each share of Series B Preferred Stock outstanding immediately prior to such
Reorganization Event shall, subject to the terms and provisions of this
Section 8, be converted, effective as of the close of business on the
Reorganization Conversion Date, into the type and amount of securities, cash and
other property receivable in such Reorganization Event (other than a
counterparty to the Reorganization Event or an Affiliate of such counterparty)
in respect of the number of shares of Common Stock into which one share of
Series B Preferred Stock would then be convertible assuming that a Mandatory
Conversion Date in respect of such shares of Series B Preferred Stock had
occurred (such securities, cash and other property, the “Exchange Property”). In
the event that a Reorganization Event involves common stock as all or part of
the consideration being offered in a fixed exchange ratio transaction, the fair
market value per share of such common stock shall be determined by reference to
the average of the closing prices of such common stock for the ten Trading Day
period ending immediately prior to the consummation of such Reorganization
Event. “Reorganization Conversion Date” means, with respect to the shares of
Series B Preferred Stock of any holder thereof, the date of the consummation of
the Reorganization Event or, if later, the first date on which all regulatory
approvals of an applicable holder of Series B Preferred Stock with respect to
the conversion of such shares shall have been obtained or made.

(b) Immediately prior to the close of business on the Reorganization Conversion
Date, each converting holder of Series B Preferred Stock shall be deemed to be
the holder of record of the number of shares of Common Stock deemed to be
issuable upon conversion of such holder’s Series B Preferred Stock in accordance
with clause (i) or (ii) of Section 8(a), notwithstanding that the share register
of the Corporation shall then be closed or that certificates representing such
Common Stock shall not then be actually delivered to such Person. Upon notice
from the Corporation, each holder of Series B Preferred Stock so converted shall
promptly surrender to the Corporation or its transfer agent certificates
representing the shares so converted (if not previously delivered), duly
endorsed in blank or accompanied by proper instruments of transfer.

(c) In the event that holders of the shares of Common Stock have the opportunity
to elect the form of consideration to be received in connection with any

 

A-13



--------------------------------------------------------------------------------

Reorganization Event, the consideration that the holders are entitled to receive
shall be deemed to be the types and amounts of consideration received by the
majority of the holders of the shares of Common Stock that affirmatively make an
election.

(d) The Corporation (or any successor) shall, within seven days of the
consummation of any Reorganization Event, provide written notice to the holders
of such consummation of such event and of the kind and amount of the cash,
securities or other property that constitutes the Exchange Property. Failure to
deliver such notice shall not affect the operation of this Section 8.

9. Voting Rights.

(a) The holders of the Class B Preferred Stock shall be entitled to vote
(i) together with the holders of the Common Stock of the Corporation and any
other class or series of stock of the Corporation that is entitled to vote
together with such Common Stock holders on the Voting Matters, voting together
as a single class, in the election of directors and on all other matters
submitted to the vote of shareholders of the Corporation (such matters, together
with the election of the directors, the “Voting Matters”), except for those
matters for which a series or class vote is required by applicable law or by the
terms of a class or series of stock. Each share of Class B Preferred Stock shall
have, on such matters submitted to the vote of shareholders, the number of
votes, or fraction of a single vote, per share equal to the number of shares of
Common Stock into which such share of Series B Preferred Stock is convertible at
the then-current Conversion Rate and (ii) on any matters required by law.

(b) In addition, so long as any shares of Series B Preferred Stock are
outstanding, the vote or consent of the holders of at least a majority of the
outstanding shares of Series B Preferred Stock, voting as a single, separate
class, given in person or by proxy, either in writing without a meeting or by
vote at any meeting called for the purpose, shall be necessary for effecting or
validating, whether or not such approval is required by Washington law:

(A) the consummation of a binding share exchange or reclassification involving
the Series B Preferred Stock or a merger or consolidation of the Corporation
with another entity, except that the holders of the Series B Preferred Stock
shall have no right to vote under this provision or under Washington law
(including RCW 23B.11.035) if the Corporation shall have complied with Section 8
with respect to such transaction;

(B) any amendment, alteration or repeal (including by means of a merger,
consolidation or otherwise) of any provision of the Governing Documents
(including these Articles of Amendment) that would alter or change the rights,
preferences or privileges of the Series B Preferred Stock so as to affect them
adversely;

(C) any amendment or alteration (including by means of a merger, consolidation
or otherwise) of the Governing Documents to authorize or create, or increase the
authorized amount of, any shares of, or any securities convertible into shares
of, any class or series of the Corporation’s capital stock ranking prior to the

 

A-14



--------------------------------------------------------------------------------

Series B Preferred Stock in the payment of dividends or in the distribution of
assets on any liquidation, dissolution, or winding-up of the Corporation,
thereby adversely affecting the rights, preferences or limitations of the Series
B Preferred Stock; or

(D) the voluntary liquidation, dissolution, or winding up of the Corporation.

provided, however, that any increase in the amount of the authorized Preferred
Stock or any securities convertible into Preferred Stock or the creation and
issuance, or an increase in the authorized or issued amount, of any series of
Preferred Stock or any securities convertible into preferred stock ranking
equally with and/or junior to the Series B Preferred Stock with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and/or the distribution of assets upon the Corporation’s liquidation,
dissolution or winding-up shall not, in and of itself, be deemed to adversely
affect the voting powers, preferences or special rights of the Series B
Preferred Stock and, notwithstanding any provision of Washington law (including
RCW 23B.10.040(1)(a)), holders of Series B Preferred Stock shall have no right
to vote solely by reason of such an increase, creation or issuance.

The holders of Series B Preferred Stock shall have one vote per share of Series
B Preferred Stock on any matter on which holders of Series B Preferred Stock are
entitled to vote as a single, separate class.

(c) Notwithstanding the foregoing, the holders of the Series B Preferred Stock
shall not have any voting rights if, at or prior to the effective time of the
act with respect to which such vote would otherwise be required, all outstanding
shares of Series B Preferred Stock shall have been converted into shares of
Common Stock.

10. No Preemptive Rights. No share of Series B Preferred Stock shall have any
rights of preemption whatsoever as to any securities of the Corporation, or any
warrants, rights or options issued or granted with respect thereto, regardless
of how such securities, or such warrants, rights or options, may be designated,
issued or granted.

11. Notice of Shareholder Approval. The Corporation shall notify the holders of
the status of the Shareholder Approval on the business day immediately
succeeding the date on which the Shareholder Approval has been received or the
date on which the Shareholder Approval has been sought but not received, as
applicable. If the Shareholder Approval has been received, such notice shall
state (i) that such business day is the Mandatory Conversion Date, (ii) the
number of shares of Common Stock to be issued upon conversion of each share of
Series B Preferred Stock and (iii) instructions regarding the surrender of
certificates of Series B Preferred Stock for Common Stock to the Transfer Agent.
“Transfer Agent” has the meaning provided in Section 15 below.

12. Use of Acquired Shares. The Corporation shall be entitled to deliver upon
conversion of shares of Series B Preferred Stock, as herein provided, shares of
Common Stock acquired by the Corporation (in lieu of the issuance of authorized
and unissued shares of Common Stock), so long as any such acquired shares are
free and clear of all liens, charges, security interests or encumbrances (other
than liens, charges, security interests and other encumbrances created by the
holders of the Series B Preferred Stock).

 

A-15



--------------------------------------------------------------------------------

13. Free and Clear Delivery. All shares of Common Stock or other securities
delivered upon conversion of the Series B Preferred Stock shall be duly
authorized, validly issued, fully paid and non-assessable, free of preemptive
rights and free and clear of all liens, claims, security interests and other
encumbrances (other than liens, charges, security interests and other
encumbrances created by the holders of the Series B Preferred Stock).

14. Compliance with Law. Prior to the delivery of any securities that the
Corporation shall be obligated to deliver upon conversion of the Series B
Preferred Stock, the Corporation shall use reasonable best efforts to comply
with all federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.

15. Transfer Agent. The duly appointed Transfer Agent for the Series B Preferred
Stock shall be American Stock Transfer & Trust Company, LLC. The Corporation
may, in its sole discretion, remove the Transfer Agent in accordance with the
agreement between the Corporation and the Transfer Agent; provided, that the
Corporation shall appoint a successor transfer agent who shall accept such
appointment prior to the effectiveness of such removal. Upon any such removal or
appointment, the Corporation shall send notice thereof to the holders.

16. Replacement Certificates. The Corporation shall replace any mutilated
certificate at the holder’s expense upon surrender of that certificate to the
Corporation. The Corporation shall replace certificates that become destroyed,
stolen or lost at the holder’s expense upon delivery to the Corporation of
reasonably satisfactory evidence that the certificate has been destroyed, stolen
or lost, together with any indemnity that may be reasonably required by the
Corporation; provided, that the Corporation shall not be required to issue any
additional certificates representing the Series B Preferred Stock on or after
the Mandatory Conversion Date. In place of the delivery of a replacement
certificate following the Mandatory Conversion Date, the Transfer Agent, upon
delivery of the evidence and indemnity described in the immediately preceding
sentence, shall deliver the shares of Common Stock pursuant to the terms of the
Series B Preferred Stock formerly evidenced by the certificate.

17. Taxes. The Corporation shall pay any and all stock transfer, documentary,
stamp and similar taxes that may be payable in respect of any issuance or
delivery of shares of Series B Preferred Stock or shares of Common Stock or
other securities issued on account of Series B Preferred Stock pursuant hereto
or certificates representing such shares or securities. The Corporation shall
not, however, be required to pay any such tax that may be payable, on account of
the transfer of such Series B Preferred Stock, in respect of the issuance or
delivery of shares of Series B Preferred Stock, shares of Common Stock or other
securities in a name other than that in which the shares of Series B Preferred
Stock with respect to which such shares or other securities are issued or
delivered were registered, or in respect of any payment to any Person other than
a payment to the registered holder thereof, and shall not be required to make
any such issuance, delivery or payment unless and until the Person otherwise
entitled to such issuance, delivery or payment has paid to the Corporation the
amount of any such tax or has established, to the satisfaction of the
Corporation, that such tax has been paid or is not payable.

 

A-16



--------------------------------------------------------------------------------

18. Notices. All notices referred to herein shall be in writing, and, unless
otherwise specified herein, all notices hereunder shall be deemed to have been
given upon the earlier of (a) receipt thereof and (b) (i) for notices sent
within the United States, three business days after the mailing thereof if sent
by registered or certified mail (unless first class mail shall be specifically
permitted for such notice under the terms of this amendment to the Articles of
Incorporation) with postage prepaid or (ii) for notices sent outside the United
States, two business days after the sending thereof if sent by recognized next
day courier service, in any such case, addressed: (A) if to the Corporation, to
its office at 111 North Wall, Spokane, WA 99201 (Attention: Secretary) or to the
Transfer Agent at its office at 59 Maiden Lane, Plaza Level, New York, NY 10038
(Attn: Reorganization Department), or other agent of the Corporation designated
as permitted by this amendment to the Articles of Incorporation, or (B) if to
any holder of Series B Preferred Stock, to such holder at the address of such
holder as listed in the stock record books of the Corporation (which may include
the records of the Transfer Agent) or (C) to such other address and by such
other means as the Corporation or any such holder of Series B Preferred Stock,
as the case may be, shall have designated by notice similarly given.

19. Other Rights. The shares of Series B Preferred Stock shall not have any
rights, preferences, privileges or voting powers or relative, participating,
optional, preemptive or other special rights, or qualifications, limitations or
restrictions thereof, other than as set forth herein or in the Articles of
Incorporation or as provided by applicable law.

20. Maturity. The shares of Series B Preferred Stock shall be perpetual unless
converted in accordance with these Articles of Amendment.

21. Transfer Restrictions. Solely for the purpose of permitting the utilization
of the Tax Benefits to which the Corporation (or any other member of the
consolidated group of which the Corporation is common parent for federal income
tax purposes) is or may be entitled pursuant to the Internal Revenue Code of
1986 (the “Code”) and the regulations thereunder, the following restrictions
shall apply until the Expiration Date, unless the Board of Directors has waived
such restrictions in respect of all transfers in accordance with Section 26
below:

(a) Except as otherwise provided in this subparagraph (a), no individual or
Entity (including for the avoidance of doubt the U.S. Government) other than the
Corporation shall, except as provided in Section 22(a) below, transfer to any
individual or Entity any direct or indirect interest in the Series B Preferred
Stock to the extent that such transfer, if effective, would cause the Ownership
Interest Percentage of the transferee or any other Entity or individual to
increase to 4.95 percent (4.95%) or above, or from 4.95% or above to a greater
Ownership Interest Percentage. Nothing in this Section shall preclude the
settlement of any transaction with respect to the Series B Preferred Stock
entered into through the facilities of the NASDAQ Stock Market or any other
national securities exchange; provided, however, that the securities involved in
such transaction, and the Purported Acquiror (as defined below) thereof, shall
remain subject to the provisions of these Articles of Amendment in respect of
such transaction. Unless a transferor has actual knowledge that a transfer by it
is prohibited by this subparagraph (a), (i) such transferor shall have no
liability whatsoever to the Corporation in respect of any losses or damages
suffered by the Corporation as a result of such transfer and the Corporation
shall have no cause of action or rights against such transferor in respect of
such losses or damages, (ii) such transferor shall have no liability whatsoever
to the respective transferee in respect of any losses

 

A-17



--------------------------------------------------------------------------------

or damages suffered by such transferee by virtue of the operation of this
Section and (iii) such transferee shall have no cause of action or rights
against the transferor in respect of such losses or damages, including, without
limitation, for breach of warranty of the transferor implied by applicable law
as to the effectiveness and rightfulness of the transfer.

(b) Except as otherwise provided in this subparagraph (b), no Five-Percent
Shareholder shall, except as provided in Section 22(b) below, transfer to any
individual or Entity any direct or indirect interest in any Series B Preferred
Stock owned by such Five-Percent Shareholder without the prior approval of the
Board of Directors. Nothing in this Section shall preclude the settlement of any
transaction with respect to the Series B Preferred Stock entered into through
the facilities of the NASDAQ Stock Market or any other national securities
exchange; provided, however, that the transferor of Series B Preferred Stock in
violation of the preceding sentence shall remain subject to the provisions of
this Section in respect of such transaction and liable to the Corporation for
any damages incurred as a result of such transfer. Unless a transferee has
actual knowledge that a transfer to it is prohibited by this subparagraph (b),
such transferee shall have no liability whatsoever to the Corporation or such
Five-Percent Shareholder in respect of any losses or damages suffered by the
Corporation or such Five-Percent Shareholder as a result of such transfer and
neither the Corporation nor such Five-Percent Shareholder shall have any cause
of action or rights against such transferee in respect of such losses or
damages. Unless a Five-Percent Shareholder has actual knowledge (after
commercially reasonable investigation) that a transfer by it is prohibited by
this subparagraph (b), (i) such Five-Percent Shareholder shall have no liability
whatsoever to the Corporation in respect of any losses or damages suffered by
the Corporation as a result of such transfer and the Corporation shall have no
cause of action or rights against such Five-Percent Shareholder in respect of
such losses or damages, (ii) such Five-Percent Shareholder shall have no
liability whatsoever to the respective transferee in respect of any losses or
damages suffered by such transferee by virtue of the operation of this Section
and (iii) such transferee shall have no cause of action or rights against the
Five-Percent Shareholder in respect of such losses or damages, including,
without limitation, for breach of warranty of the Five-Percent Shareholder
implied by applicable law as to the effectiveness and rightfulness of the
transfer.

(c) The Expiration Date is subject to extension for up to three (3) additional
years (i.e., until [•]) if the Board of Directors determines in its reasonable
discretion that the extension of the transfer restrictions provided in
subparagraphs (a) and (b) of this Section 21 is necessary to preserve the value
of the Tax Benefits to which the Corporation (or any other member of the
consolidated group of which the Corporation is common parent for federal income
tax purposes) is or may be entitled pursuant to the Code and the regulations
thereunder.

“Tax Benefit” means the net operating loss carryovers, capital loss carryovers,
general business credit carryovers, alternative minimum tax credit carryovers
and foreign tax credit carryovers, as well as any potential loss or deduction
attributable to an existing “net unrealized built-in loss” within the meaning of
Section 382 of the Code, of the Corporation or any direct or indirect subsidiary
thereof.

 

A-18



--------------------------------------------------------------------------------

“Expiration Date” means [—], 1 unless extended in accordance with Section 21(c)
of this section.

“Entity” means an “entity” as defined in Treasury Regulation §1.382-3(a).

“Five Percent Shareholder” means an individual or Entity whose Ownership
Interest Percentage is greater than or equal to 5%.

“Ownership Interest Percentage” means, as of any determination date, the
percentage of the Corporation’s issued and outstanding Stock (not including
treasury shares or shares subject to vesting in connection with compensatory
arrangements with the Corporation) that an individual or Entity would be treated
as owning for purposes of Section 382 of the Code, applying the following
additional rules: (i) in the event that such individual or Entity, or any
affiliate of such individual or Entity, owns or is party to an “option” (within
the meaning of Treasury Regulation § 1.382-4) with respect to Series B Preferred
Stock (including, for the avoidance of doubt, any cash-settled derivative
contract that gives such individual or Entity a “long” exposure with respect to
Stock), such individual, Entity or affiliate should be treated as owning an
amount of Series B Preferred Stock equal to the number of shares referenced by
such “option,” (ii) for purposes of applying Treasury Regulation §
1.382-2T(k)(2), the Corporation shall be treated as having “actual knowledge” of
the beneficial ownership of all outstanding shares of Stock that would be
attributed to any such individual or Entity, (iii) Section 382(l)(3)(A)(ii)(II)
of the Code shall not apply and (iv) any additional rules the Board of Directors
may establish from time to time”

“Prohibited Transfer” means any purported transfer of Stock to the extent that
such transfer is prohibited by the restrictions herein.

“Stock” means (i) shares of Common Stock, (ii) shares of Preferred Stock (other
than shares of any class of Preferred Stock described in Section 1504(a)(4) of
the Code), which shall include for the avoidance of doubt Convertible
Participating Voting Preferred Stock, Series B and Convertible Participating
Voting Preferred Stock, Series D, and (iii) any other interest (other than any
“option” within the meaning of Treasury Regulation § 1.382-4) that would be
treated as “stock” of the Corporation pursuant to Treasury Regulation §
1.382-2T(f)(18).

“transfer” refers to any means of conveying record, beneficial or tax ownership
(applying, in the case of tax ownership, applicable attribution rules for
purposes of Section 382 of the Code) of Stock, whether such means is direct or
indirect, voluntary or involuntary, and “transferee” means any Person to whom
any such security is transferred.

22. Permitted Transfers.

(a) Any transfer of Series B Preferred Stock that would otherwise be prohibited
pursuant to Section 21(a) of these Articles of Amendment shall nonetheless be
permitted if (i) such transfer is made by a Strategic Investor or a Permissible
Transferee to a Permissible Transferee, (ii) prior to such transfer being
consummated (or, in the case of an involuntary transfer, as soon as practicable
after the transaction is consummated), the Board of

 

1

Date three years from closing of recapitalization transaction.

 

A-19



--------------------------------------------------------------------------------

Directors, in its sole discretion, approves the transfer (such approval may
relate to a transfer or series of identified transfers), (iii) such transfer is
pursuant to any transaction, including, but not limited to, a merger or
consolidation, in which all holders of Series B Preferred Stock receive, or are
offered the same opportunity to receive, cash or other consideration for all
such Series B Preferred Stock, and upon the consummation of which the acquiror
will own at least a majority of the outstanding shares of Series B Preferred
Stock, (iv) such transfer is pursuant to the exercise by a Strategic Investor or
a Permissible Transferee of a warrant issued to a Strategic Investor pursuant to
an investment agreement to which the Corporation is a party or (v) such transfer
is a transfer by the Corporation to an underwriter or placement agent for
distribution in a public offering, whether registered or conducted pursuant to
an exception from registration; provided, however, that transfers by such
underwriter or placement agent to purchasers in such offering remain subject to
this Section. In determining whether to approve a proposed transfer pursuant to
(ii) of this subparagraph (a), the Board of Directors may, in its discretion,
require (at the expense of the transferor and/or transferee) an opinion of
counsel selected by the Board of Directors that the transfer will not result in
the application of any limitation pursuant to Section 382 of the Code on the use
of the Tax Benefits.

(b) Any transfer of Series B Preferred Stock that would otherwise be prohibited
pursuant to Section 21(b) shall nonetheless be permitted if (i) such transfer is
made by a Strategic Investor or a Permissible Transferee, (ii) prior to such
transfer being consummated (or, in the case of an involuntary transfer, as soon
as practicable after the transaction is consummated), the Board of Directors, in
its discretion, approves the transfer (such approval may relate to a transfer or
series of identified transfers) or (iii) such transfer is pursuant to any
transaction, including, but not limited to, a merger or consolidation, in which
all holders of Stock receive, or are offered the same opportunity to receive,
cash or other consideration for all such Series B Preferred Stock, and upon the
consummation of which the acquiror will own at least a majority of the
outstanding shares of Series B Preferred Stock. In determining whether to
approve a proposed transfer pursuant to (ii) of this subparagraph (b), the Board
of Directors may, in its discretion, require (at the expense of the transferor
and/or transferee) an opinion of counsel selected by the Board of Directors that
the transfer will not result in the application of any limitation pursuant to
Section 382 of the Code on the use of the Tax Benefits. In the case of a
proposed transfer by a Five-Percent Shareholder pursuant to this subparagraph
(b), the Board of Directors will not unreasonably withhold approval of a
proposed transfer that is structured in a manner that the Board of Directors
determines, in its reasonable judgment, minimizes the “owner shift” required to
be taken into account for purposes of Section 382 of the Code as a result of
such transfer and any subsequent transfers by the transferor and its affiliates.
In assessing whether proposed transfers are so structured, the Board of
Directors will apply the Treasury Regulations under Section 382 of the Code,
including but not limited to Treasury Regulations Sections 1.382-2T(g)(5) and
1.382-2T(k). For the avoidance of doubt, the Board of Directors may withhold
approval of any proposed transfer that it determines will result in a material
risk that any limitation pursuant to Section 382 of the Code will be imposed on
the utilization of the Tax Benefits.

(c) The Board of Directors may exercise the authority granted by this Section 22
through duly authorized officers or agents of the Corporation. The Board of
Directors may establish a committee to determine whether to approve a proposed
transfer or for any other purpose relating to these Articles of Amendment. As a
condition to the Corporation’s

 

A-20



--------------------------------------------------------------------------------

consideration of a request to approve a proposed transfer, the Board of
Directors may require the transferor and/or transferee to reimburse or agree to
reimburse the Corporation, on demand, for all costs and expenses incurred by the
Corporation with respect to such proposed transfer, including, without
limitation, the Corporation’s costs and expenses incurred in determining whether
to authorize such proposed transfer.

“Strategic Investor” means any Person that is identified as a Strategic Investor
in an investment agreement between such Person and the Company.

“Permissible Transferee” means a transferee that, immediately prior to any
transfer, has an Ownership Interest Percentage equal to (i) zero percentage
points plus (ii) any percentage attributable to a prior transfer from, or
attribution of ownership from, a Strategic Investor or another Permissible
Transferee.

23. Treatment of Prohibited Transfers. Unless the transfer is permitted as
provided in Section 22, any attempted transfer of Series B Preferred Stock in
excess of the Series B Preferred Stock that could be transferred to the
transferee without restriction under Section 21(a) shall not be effective to
transfer ownership of such excess Series B Preferred Stock (the “Prohibited
Shares”) to the purported acquiror thereof (the “Purported Acquiror”), who shall
not be entitled to any rights as a shareholder of the Corporation with respect
to such Prohibited Shares (including, without limitation, the right to vote or
to receive dividends with respect thereto).

(a) Upon demand by the Corporation, the Purported Acquiror shall transfer any
certificate or other evidence of purported ownership of Prohibited Shares within
the Purported Acquiror’s possession or control, along with any dividends or
other distributions paid by the Corporation with respect to any Prohibited
Shares that were received by the Purported Acquiror (the “Prohibited
Distributions”), to such Person as the Corporation shall designate to act as
transfer agent for such Prohibited Shares (the “Agent”). If the Purported
Acquiror has sold any Prohibited Shares to an unrelated party in an arm’s-length
transaction after purportedly acquiring them, the Purported Acquiror shall be
deemed to have sold such Prohibited Shares for the Agent, and in lieu of
transferring such Prohibited Shares (and Prohibited Distributions with respect
thereto) to the Agent shall transfer to the Agent any such Prohibited
Distributions and the proceeds of such sale (the “Resale Proceeds”) except to
the extent that the Agent grants written permission to the Purported Acquiror to
retain a portion of such Resale Proceeds not exceeding the amount that would
have been payable by the Agent to the Purported Acquiror pursuant to
subparagraph (b) below if such Prohibited Shares had been sold by the Agent
rather than by the Purported Acquiror. Any purported transfer of Prohibited
Shares by the Purported Acquiror other than a transfer described in one of the
first two sentences of this subparagraph (a) shall not be effective to transfer
any ownership of such Prohibited Shares.

(b) The Agent shall sell in one or more arm’s-length transactions (through the
NASDAQ Stock Exchange, if possible) any Prohibited Shares transferred to the
Agent by the Purported Acquiror, provided, however, that any such sale must not
constitute a Prohibited Transfer and provided further, that the Agent shall
effect such sale or sales in an orderly fashion and shall not be required to
effect any such sale within any specific time frame if, in the Agent’s
discretion, such sale or sales would disrupt the market for the Stock or
otherwise would

 

A-21



--------------------------------------------------------------------------------

adversely affect the value of the Series B Preferred Stock. The proceeds of such
sale (the “Sales Proceeds”), or the Resale Proceeds, if applicable, shall be
used to pay the expenses of the Agent in connection with its duties under this
Section 23 with respect to such Prohibited Shares, and any excess shall be
allocated to the Purported Acquiror up to the following amount: (i) where
applicable, the purported purchase price paid or value of consideration
surrendered by the Purported Acquiror for such Prohibited Shares, and (ii) where
the purported transfer of Prohibited Shares to the Purported Acquiror was by
gift, inheritance, or any similar purported transfer, the fair market value (as
determined in good faith by the Board of Directors) of such Prohibited Shares at
the time of such purported transfer. Subject to the succeeding provisions of
this subparagraph, any Resale Proceeds or Sales Proceeds in excess of the amount
allocable to the Purported Acquiror pursuant to the preceding sentence, together
with any Prohibited Distributions, shall be transferred to an entity described
in Section 501(c)(3) of the Code and selected by the Board of Directors or its
designee; provided, however, that if the Prohibited Shares (including any
Prohibited Shares arising from a previous Prohibited Transfer not sold by the
Agent in a prior sale or sales), represent a 4.95% or greater Ownership Interest
Percentage, then any such remaining amounts to the extent attributable to the
disposition of the portion of such Prohibited Shares exceeding a 4.94% Ownership
Interest Percentage shall be paid to two or more organizations qualifying under
Section 501(c)(3) selected by the Board of Directors. In no event shall any such
amounts described in the preceding sentence inure to the benefit of the
Corporation or the Agent, but such amounts may be used to cover expenses
incurred by the Agent in connection with its duties under this Section 23 with
respect to the related Prohibited Shares. Notwithstanding anything in these
Articles of Amendment to the contrary, the Corporation shall at all times be
entitled to make application to any court of equitable jurisdiction within the
State of Washington for an adjudication of the respective rights and interests
of any Person in and to any Sale Proceeds, Resale Proceeds and Prohibited
Distributions pursuant to these Articles of Amendment and applicable law and for
leave to pay such amounts into such court.

(c) Within thirty (30) business days of learning of a purported transfer of
Prohibited Shares to a Purported Acquiror, the Corporation through its Secretary
shall demand that the Purported Acquiror surrender to the Agent the certificates
representing the Prohibited Shares, or any Resale Proceeds, and any Prohibited
Distributions, and if such surrender is not made by the Purported Acquiror the
Corporation may institute legal proceedings to compel such transfer; provided,
however, that nothing in this paragraph (c) shall preclude the Corporation in
its discretion from immediately bringing legal proceedings without a prior
demand, and provided further that failure of the Corporation to act within the
time periods set out in this paragraph (c) shall not constitute a waiver of any
right of the Corporation to compel any transfer required by subparagraph (a) of
this Section 23.

(d) Upon a determination by the Corporation that there has been or is threatened
a purported transfer of Prohibited Shares to a Purported Acquiror, the
Corporation may take such action in addition to any action permitted by the
preceding paragraph as it deems advisable to give effect to the provisions of
these Articles of Amendment, including, without limitation, refusing to give
effect on the books of this Corporation to such purported transfer or
instituting proceedings to enjoin such purported transfer.

 

A-22



--------------------------------------------------------------------------------

24. Transferee Information. The Corporation may require as a condition to the
approval of the transfer of any shares of its Series B Preferred Stock pursuant
to these Articles of Amendment that the proposed transferee furnish to the
Corporation all information reasonably requested by the Corporation and
reasonably available to the proposed transferee and its affiliates with respect
to the direct or indirect ownership interests of the proposed transferee (and of
Persons to whom ownership interests of the proposed transferee would be
attributed for purposes of Section 382 of the Code) in Stock or other options or
rights to acquire Stock.

25. Legends on Certificates. All certificates evidencing ownership of shares of
Series B Preferred Stock that are subject to the restrictions on transfer
contained in these Articles of Amendment shall bear a conspicuous legend
referencing the restrictions set forth in these Articles of Amendment.

26. Waiver. The Board of Directors may, at any time prior to the Expiration
Date, waive the transfer restrictions in these Articles of Amendment in respect
of one or more classes of transfers or in respect of all transfers, provided
that the Board of Directors determines (a) that there is no reasonable
likelihood that such waiver will create or increase a material risk that
limitations pursuant to Section 382 of the Code will be imposed on the
utilization of the Tax Benefits, either at the time of waiver or a reasonable
time thereafter, or (b) that the benefits to the shareholders of the Corporation
as a whole of so waiving the provisions hereof are sufficient to permit such
waiver notwithstanding the likely detriment to the shareholders as a whole of
the limitations referred to in (a). Any such determination to waive such
restrictions in respect of all transfers shall be filed with the Secretary of
the Corporation and mailed by the Secretary to all shareholders of this
Corporation within ten days after the date of such determination

27. General Provisions.

(a) The term “outstanding”, when used with reference to shares of stock, shall
mean issued shares, excluding shares held by the Corporation or any subsidiary
of the Corporation.

(b) The term “Person” as used herein means any corporation, limited liability
Corporation, partnership, trust, organization, association, other entity or
individual.

(c) The headings of the sections of this amendment to the Articles of
Incorporation are for convenience of reference only and shall not define, limit
or affect any of the provisions hereof.

THIRD: These Articles of Amendment to the Restated Articles of Incorporation do
not provide for an exchange, reclassification or cancellation of any issued
shares.

FOURTH: These Articles of Amendment to the Restated Articles of Incorporation
were duly adopted by the Board of Directors of the Corporation on
[            ].

FIFTH: No shareholder action was required.

SIXTH: These Articles of Amendment are effective upon filing with the Secretary
of State of Washington.

 

A-23



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

A-24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sterling Financial Corporation has caused these Articles of
Amendment to be signed by             , its             , this         day of
            , 2010.

 

Sterling Financial Corporation By  

 

  Name:     Title:  

 

A-25



--------------------------------------------------------------------------------

EXHIBIT B TO SECOND AMENDED AND RESTATED INVESTMENT AGREEMENT

Form of Warrant

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH HEREIN AND IN A SECOND AMENDED AND RESTATED INVESTMENT
AGREEMENT, DATED AS OF MAY 25, 2010, COPIES OF WHICH ARE ON FILE WITH THE
SECRETARY OF THE ISSUER.

WARRANT

to purchase

173,750,0001

Shares of Common Stock

dated as of [May] [—], 2010

Sterling Financial Corporation

a Washington Corporation

Issue Date: [May] [—], 2010

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Adjustment” has the meaning given to it in Section 13(H).

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition,

 

1 Reflects aggregate number of shares of Common Stock issuable to all THL buyer
entities upon exercise of Warrant.



--------------------------------------------------------------------------------

“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any Person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such person, whether through the ownership of voting
securities, by contract or otherwise.

“Applicable Price” means 95% of the greater of the Market Price per share of
outstanding Common Stock and/or Common Equivalent Preferred Stock, as applicable
(A) on the date on which the Company issues or sells any Common Stock and/or
Common Equivalent Preferred Stock, as applicable other than Excluded Stock and
(B) the first date of the announcement of such issuance or sale.

“Appraisal Procedure” means a procedure whereby the Company and the
Warrantholder (or if there is more than one Warrantholder, a majority in
interest of Warrantholders) shall mutually agree upon the determinations then
the subject of appraisal or dispute, as applicable. If within 30 days after the
Appraisal Procedure is invoked, the parties are unable to agree upon the amount
or Disputed Adjustment Matter, as applicable, in question, an independent
evaluator shall be chosen within 10 days thereafter by the mutual consent of the
parties or, if the parties fail to agree upon the appointment of an evaluator,
such appointment shall be made by the American Arbitration Association, or any
organization successor thereto, from a panel of arbitrators having experience in
the appraisal of the subject matter to be appraised or evaluated, as applicable.
Within 5 days following the appointment of the evaluator, each of the parties
shall submit its determination of the amount or Disputed Adjustment Matter, as
applicable, in question to the evaluator and to each other. Each of the parties
shall have 15 days following receipt of the other party’s determination to
submit a written rebuttal of such determination to the evaluator. Within 30 days
following his or her appointment, the appraiser shall render a decision, which
decision shall be limited to awarding only one of the two such determinations as
the final determination with respect to such matter. The costs of conducting any
Appraisal Procedure shall be borne by the Warrantholder or Warrantholders, as
applicable, requesting such Appraisal Procedure, except that (A) any costs
incurred by the Company shall be borne by the Company and (B) if such Appraisal
Procedure shall result in a determination that is disparate by 5% or more from
the Company’s initial determination, all costs of conducting such Appraisal
Procedure shall be borne by the Company.

“Beneficial Owner” and “Beneficial Ownership” have the meanings given to such
terms in Rules 13d-3 and 13d-5 of the Exchange Act.

“BHC Act” means the Bank Holding Company Act of 1956, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Board” means the Board of Directors of the Company.

“Board Representative” has the meaning given to it in the Investment Agreement.

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires adoption by the Company’s stockholders.

 

B-2



--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
or the State of Washington generally are authorized or required by law or other
governmental actions to close.

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“CBC Act” means the Change in Bank Control Act of 1978, as amended, and the
rules and regulations promulgated thereunder.

“Change of Control” means, with respect to the Company, the occurrence of any
one of the following events:

(A) any Person is or becomes a Beneficial Owner (other than the Investor and its
Affiliates), directly or indirectly, of 24.9% or more of the aggregate voting
power of the outstanding Voting Securities of the Company and, in connection
with or subsequent to such acquisition, the Incumbent Directors cease for any
reason to constitute at least a majority of the Board; provided, that any person
becoming a director subsequent to the date of the Investment Agreement whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the relevant party in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director (except that no individuals who were
not directors at the time any agreement or understanding with respect to any
Business Combination or contested election is reached shall be treated as
Incumbent Directors for the purposes of clause (C) below with respect to such
Business Combination or this paragraph in the case of a contested election);
provided, further, that the Board Representative will be treated as an Incumbent
Director even if the Person designated to be such Board Representative should
change;

(B) any Person is or becomes a Beneficial Owner (other than the Investor and its
Affiliates), directly or indirectly, of 50% or more of the aggregate voting
power of the outstanding Voting Securities of the Company; provided, however,
that the event described in this clause (B) will not be deemed a Change of
Control by virtue of any holdings or acquisitions: (i) by the Company or any of
its Subsidiaries, (ii) by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its Subsidiaries; and provided, further,
that such holdings or acquisitions by any such plan (other than any plan
maintained under Section 401(k) of the Internal Revenue Code of 1986, as
amended) do not exceed 50% of the then outstanding Voting Securities of the
Company, (iii) by any underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) pursuant to a Non-Qualifying Transaction;

(C) a Business Combination, to the extent it is not a Non-Qualifying
Transaction; or

(D) adoption of a plan of liquidation or dissolution of the Company or a sale of
all or substantially all of the Company’s assets.

 

B-3



--------------------------------------------------------------------------------

“Common Equivalent Preferred Stock” means the Series B Preferred Stock, the
Series D Preferred Stock or any other class or series of Capital Stock of the
Company ranking pari passu with the Common Stock as to dividends or payments
upon liquidation.

“Common Stock” means the Company’s common stock, and (except as used in the
definition of Non-Qualifying Transaction) any Capital Stock for or into which
such Common Stock hereafter is exchanged, converted, reclassified or
recapitalized by the Company or pursuant to an agreement or Business Combination
to which the Company is a party.

“Company” means Sterling Financial Corporation, a Washington corporation.

“Disputed Adjustment Matter” has the meaning given to it in Section 13(H).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Excluded Stock” means (A) shares of Common Stock issued by the Company as a
stock dividend payable in shares of Common Stock, or upon any subdivision or
split-up of the outstanding shares of Capital Stock, in each case which is
subject to Section 13(B), or upon conversion of shares of Capital Stock (but not
the issuance of such Capital Stock which will be subject to the provision of
Section 13(A)), (B) shares of Common Stock to be issued to directors, employees
or consultants of the Company pursuant to options, restricted stock units or
other equity-based awards granted prior to the date of issuance of this Warrant
and pursuant to options, restricted stock units or other equity-based awards
granted after the date of issuance of this Warrant if, in the case of options,
the exercise price per share of Common Stock on the date of such grant equals or
exceeds the Market Price of a share of Common Stock on the date of such grant,
(C) any options, restricted stock units or other equity-based awards to be
issued after the date of issuance of this Warrant to directors, employees or
consultants hired in connection with, and at or around the same time as, the
Recapitalization Transactions of the Company, or the issuance of Common Stock to
such persons, including pursuant to any such awards, not to exceed 2.5% of the
capital stock of the Company on a fully diluted basis, (D) shares of Common
Stock issued upon conversion of the Series B Preferred Stock, (E) shares of
Common Stock issued upon conversion of the Series D Preferred Stock, (F) shares
of Common Stock issued upon the conversion of the Series C Preferred Stock,
(G) the Treasury Warrant, (H) shares of Common Stock issued upon exercise of the
Treasury Warrant, (I) shares of Series E Preferred Stock or Common Stock issued
under the terms of the Shareholder Rights Plan (including upon exercise of
Rights (as defined in the Shareholder Rights Plan) issued pursuant thereto),
(J) any shares issued to the Warrantholder or its Affiliates in connection with
the exercise by such Person of preemptive rights under the terms of any of the
Company’s Capital Stock and (K) any shares of Common Stock, Common Equivalent
Preferred Stock or Series C Preferred Stock issued on the day hereof.

 

B-4



--------------------------------------------------------------------------------

“Exercise Price” means [$0.22].2 The Exercise Price shall be subject to
adjustment from time to time in accordance with Section 13.

“Expiration Time” has the meaning given to it in Section 3.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting in good faith. If the Warrantholder does not accept the Board’s
calculation of Fair Market Value and the Warrantholder and the Company are
unable to agree on Fair Market Value, the procedures described in Section 15
shall be used to determine Fair Market Value.

“Group” means a “group” within the meaning of Section 13(d)(3) of the Exchange
Act.

“Incumbent Directors” means individuals who, on the date of the Investment
Agreement, constitute the Board.

“Investment Agreement” means the Second Amended and Restated Investment
Agreement, dated as of May 25, 2010, between the Company and the Investor,
including all schedules and exhibits thereto.

“Investor” means [—]3.

“Market Price” of the Common Stock (or other relevant capital stock or equity
interest) on any date of determination means the closing sale price or, if no
closing sale price is reported, the last reported sale price of the shares of
the Common Stock (or other relevant capital stock or equity interest) on the
NASDAQ on such date. If the Common Stock (or other relevant capital stock or
equity interest) is not traded on the NASDAQ on any date of determination, the
Closing Price of the Common Stock (or other relevant capital stock or equity
interest) on such date of determination means the closing sale price as reported
in the composite transactions for the principal U.S. national or regional
securities exchange on which the Common Stock (or other relevant capital stock
or equity interest) is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Common Stock (or other relevant
capital stock or equity interest) is so listed or quoted, or if the Common Stock
(or other relevant capital stock or equity interest) is not so listed or quoted
on a U.S. national or regional securities exchange, the last quoted bid price
for the Common Stock (or other relevant capital stock or equity interest) in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock (or
other relevant capital stock or equity interest) on that date as determined by a
nationally recognized independent investment banking firm retained by the
Company for this purpose.

 

2 To be adjusted at Closing to reflect 110% of the lesser of (i) $.20 per Common
Share on an as converted basis, and (ii) the lowest price per Common Share on an
as converted basis sold in any of the Other Private Placements.

3 Names to be conformed as appropriate for the THL buyer entities.

 

B-5



--------------------------------------------------------------------------------

“NASDAQ” means the Nasdaq National Market.

“Net Income” means net income, excluding the impact of any one-time deferred tax
benefit due to the reduction of valuation allowance against deferred tax assets,
extraordinary loan loss provisions or other extraordinary items calculated
pursuant to generally acceptable accounting principles consistent with past
practice.

“Non-Qualifying Transaction” means any Business Combination that satisfies all
of the following criteria: (A) more than 50% of the total voting power of the
capital stock of the surviving corporation resulting from such Business
Combination, or, if applicable, the ultimate parent corporation that directly or
indirectly has Beneficial Ownership of 100% of the voting securities eligible to
elect directors of the surviving corporation, is represented by shares of Common
Stock that were outstanding immediately before such Business Combination (or, if
applicable, is represented by shares into which such Common Stock was converted
pursuant to such Business Combination) and (B) at least a majority of the
members of the board of directors of the parent corporation (or, if there is no
parent corporation, the surviving corporation) following the consummation of the
Business Combination were Incumbent Directors at the time the Company’s Board
approved the execution of the initial agreement providing for such Business
Combination.

“Ordinary Cash Dividends” means the portion, if any, of any cash dividend that
(i) is made out of surplus or net profits legally available therefor (determined
in accordance with generally accepted accounting principles, consistently
applied) and (ii) (a) prior to [            , 2015],4 does not exceed $4,500,000
per quarter in the aggregate, and (b) on or after [            , 2015],5 does
not exceed 20% of the quarterly Net Income of the Company per quarter in the
aggregate.

“Ownership Limit” means at the time of determination, 24.9% of any class of
Voting Securities of the Company outstanding at such time. Any calculation of a
Warrantholder’s percentage ownership of the outstanding Voting Securities of the
Company for purposes of this definition shall be made in accordance with the
relevant provisions of Regulation Y of the Federal Reserve Board (12 C.F.R. 225
et seq.)

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Preliminary Control Event” means, with respect to the Company, (A) the
execution of definitive documentation for a transaction or (B) the
recommendation that stockholders tender in response to a tender or exchange
offer, in each case, that could reasonably be expected to result in a Change of
Control upon consummation.

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to

 

4 Date to reflect 5th anniversary of the Closing.

5 Date to reflect 5th anniversary of the Closing.

 

B-6



--------------------------------------------------------------------------------

Section 13(e) of the Exchange Act, or (B) pursuant to any other offer available
to substantially all holders of Common Stock, in each case whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a Subsidiary of the Company), or any
combination thereof, effected while this Warrant is outstanding; provided,
however, that “Pro Rata Repurchase” shall not include any purchase of shares by
the Company or any Affiliate thereof made in accordance with the requirements of
Rule 10b-18 as in effect under the Exchange Act. The “Effective Date” of a Pro
Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange under any tender or exchange offer which is a Pro Rata Repurchase or
the date of purchase with respect to any Pro Rata Repurchase that is not a
tender or exchange offer.

“Regulatory Approvals” means, as to any Warrantholder, to the extent applicable
and required to permit such Warrantholder to exercise this Warrant for Shares
and to own such Common Stock without such Warrantholder being in violation of
applicable law, rule or regulation (including the BHC Act and the CBC Act), the
receipt or making of approvals and authorizations of, filings and registrations
with, notifications to, or determinations by any U.S. federal, state or foreign
governmental authority or self-regulatory organization with respect to any such
exercise, including the expiration or termination of any applicable waiting
period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, if any.

“SEC” has the meaning given to it in Section 12.

“Securities” has the meaning given to it in the Investment Agreement.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Series B Preferred Stock” means the Convertible Participating Voting Preferred
Stock, Series B of the Company.

“Series C Preferred Stock” means the Mandatorily Convertible Preferred Stock,
Series C of the Company.

“Series D Preferred Stock” means the Convertible Participating Voting Preferred
Stock, Series D of the Company.

“Series E Preferred Stock” means the Series E Participating Cumulative Preferred
Stock, Series E of the Company.

“Shareholder Rights Plan” means the Shareholder Rights Plan dated as of
April 14, 2010 between the Company and American Stock Transfer & Trust Company,
LLC, as Rights Agent.

“Shares” is defined in Section 2.

“Stockholder Proposals” means a proposal to amend the restated articles of
incorporation, as amended, of the Company to increase the number of authorized
shares of Common Stock to 10,000,000,000 or such larger number as the Board
determines in its reasonable judgment is

 

B-7



--------------------------------------------------------------------------------

necessary to comply with any obligations of the Company pursuant to any
agreement entered into in connection with certain recapitalization transactions
to occur at or around the date of this Warrant.

“Subsidiary” of a Person means any corporation, bank, savings bank, association
or other Person of which such Person owns or controls 51% or more of the
outstanding equity securities either directly or indirectly through an unbroken
chain of entities, as to each of which 51% or more of the outstanding equity
securities is owned directly or indirectly by its parent; provided, however,
that there shall not be included any such entity to the extent that the equity
securities of such entity were acquired in satisfaction of a debt previously
contracted in good faith or are owned or controlled in a bona fide fiduciary
capacity.

“Transfer” has the meaning given to it in Section 8(B)(ii).

“Treasury Warrant” means the Amended and Restated Warrant issued by the Company
to the United States Department of the Treasury on the date hereof.

“Voting Securities” means, at any time, shares of any class of capital stock of
the Company that are then entitled to vote generally in the election of
directors.

“Warrantholder” has the meaning given to it in Section 2.

“Warrant” means this Warrant, issued to the Investor pursuant to the Investment
Agreement.

“Widely Dispersed Offering” means (a) a widespread public distribution, (b) a
transfer in which no transferee (or group of associated transferees) would
receive more than 2% of any class of Voting Securities of the Company or (c) a
transfer to a transferee that would control more than 50% of the Voting
Securities of the Company without any transfer from the Investor.

2. Number of Shares; Exercise Price. This certifies that, for value received,
[—]6, its Affiliates or its registered assigns (the “Warrantholder”) is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
acquire from the Company, in whole or in part, up to an aggregate of
173,750,0007 fully paid and nonassessable shares of Common Stock (the “Shares”),
of the Company, at a purchase price equal to the Exercise Price per Share or to
acquire from the Company shares of Series B Preferred Stock in accordance with
Section 14. The number of Shares and the Exercise Price are subject to
adjustment as provided herein, and all references to “Shares,” “Common Stock”
and “Exercise Price” herein shall be deemed to include any such adjustment or
series of adjustments.

3. Exercise of Warrant; Term. (A) To the extent permitted by applicable laws and
regulations, and subject to the restrictions set forth in Section 3(B), the
right to purchase the

 

6 Names to be conformed as appropriate.

7 Reflects aggregate number of shares of Common Stock issuable to all THL buyer
entities upon exercise of Warrant.

 

B-8



--------------------------------------------------------------------------------

Shares represented by this Warrant is exercisable, in whole or in part by the
Warrantholder, at any time or from time to time after the execution and delivery
of this Warrant by the Company, on the date hereof, but in no event later than
11:59 p.m., New York City time, on the seventh anniversary of the date of
issuance of the Warrant (the “Expiration Time”), by (i) the surrender of this
Warrant and Notice of Exercise annexed hereto, duly completed and executed on
behalf of the Warrantholder, at the office of the Company in Spokane, Washington
(or such other office or agency of the Company in the United States as it may
designate by notice in writing to the Warrantholder at the address of the
Warrantholder appearing on the books of the Company), and (ii) payment of the
Exercise Price for the Shares thereby purchased at the election of the
Warrantholder in one of the following manners:

(1) by tendering in cash, by certified or cashier’s check payable to the order
of the Company, or by wire transfer of immediately available funds to an account
designated by the Company; or

(2) by having the Company withhold shares of Common Stock issuable upon exercise
of the Warrant equal in value to the aggregate Exercise Price as to which this
Warrant is so exercised based on the Market Price of the Common Stock on the
trading day immediately prior to the date on which this Warrant and the Notice
of Exercise are delivered to the Company.

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three (3) Business Days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.

(B) Notwithstanding anything herein to the contrary, the Warrant shall be
exercisable only as follows:

(i) by the Investor pursuant to Section 3(A) for shares of Common Stock,
provided that in no event shall Investor be entitled to receive shares of Common
Stock upon the exercise hereof to the extent (but only to the extent) that at
the time the Investor exercises the Warrant (1) the Investor has failed to
obtain any applicable Regulatory Approvals or (2) such receipt would cause the
Investor to own, or be deemed for applicable bank regulatory purposes to own,
Voting Securities of the Company in excess of the Ownership Limit; or

(ii) by any Warrantholder other than the Investor and its Affiliates, if such
Warrantholder shall have acquired this Warrant directly or indirectly by a
transaction or transactions constituting a Widely Dispersed Offering and not in
violation of the provisions of Section 8 hereof, for shares of Common Stock,
subject to any restrictions or limitations under applicable laws and
regulations.

4. Issuance of Shares; Authorization; Listing. Certificates for Shares or Series
B Preferred Stock as the case may be, issued upon exercise of this Warrant will
be issued in such name or names as the Warrantholder may designate and will be
delivered to such named Person or Persons within a reasonable time, not to
exceed 3 Business Days after the date on which this

 

B-9



--------------------------------------------------------------------------------

Warrant has been duly exercised in accordance with the terms of this Warrant.
The Company hereby represents and warrants that any Shares or Series B Preferred
Stock issued upon the exercise of this Warrant in accordance with the provisions
of Section 3 and all other provisions of this Warrant will be duly and validly
authorized and issued, fully paid and nonassessable and free from all taxes,
liens and charges (other than liens or charges created by the Warrantholder or
taxes in respect of any transfer occurring contemporaneously therewith). The
Company agrees that the Shares or Series B Preferred Stock so issued will be
deemed to have been issued to the Warrantholder as of the close of business on
the date on which this Warrant and payment of the Exercise Price are delivered
to the Company in accordance with the terms of this Warrant, notwithstanding
that the stock transfer books of the Company may then be closed or certificates
representing such Shares or Series B Preferred Stock, as the case may be, may
not be actually delivered on such date. Subject to receipt of the approval by
the Company’s stockholders of the Stockholder Proposals, the Company will at all
times reserve and keep available, in the case of Common Stock, out of its
authorized but unissued Common Stock, and, in the case of the Series B Preferred
Stock, out of its authorized but unissued preferred stock, solely for the
purpose of providing for the exercise of this Warrant, the aggregate number of
shares of Common Stock and Series B Preferred Stock, as the case may be, then
issuable upon exercise of this Warrant. The Company will use reasonable best
efforts to (i) procure, at its sole expense, the listing of (A) the Shares
issuable upon exercise of this Warrant, including but not limited to those
Shares issuable pursuant to Section 13 of this Warrant and (B) in the event that
the approval by the Company’s stockholders of the Stockholder Proposals has not
been received within 120 days of the date of this Warrant, any other securities
issuable upon exercise of this Warrant, in each of cases (A) and (B) subject to
issuance or notice of issuance on all stock exchanges on which the Common Stock
are then listed or traded and (ii) maintain the listing of such Shares after
issuance. The Company will use commercially reasonable efforts to ensure that
the Shares and the Series B Preferred Stock may be issued without violation of
any applicable law or regulation or of any requirement of any securities
exchange on which the Shares or Series B Preferred Stock, as the case may be,
are listed or traded.

5. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock less the pro-rated Exercise Price for such fractional
share.

6. No Rights as Shareholders; Transfer Books. This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a shareholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.

7. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company.

8. Transfer/Assignment. This Warrant and all rights hereunder are transferable,
in whole or in part, upon the books of the Company by the registered holder
hereof in person or by

 

B-10



--------------------------------------------------------------------------------

duly authorized attorney, and a new warrant shall be made and delivered by the
Company, of the same tenor and date as this Warrant but registered in the name
of the transferee, upon surrender of this Warrant, duly endorsed, to the office
or agency of the Company described in Section 2. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company. Notwithstanding the foregoing, the Investor shall comply
with the transfer restrictions set forth in the Charter Amendment Proposal (as
defined in the Investment Agreement) as if the Charter Amendment Proposal had
been approved and effective as of the Closing Date (as defined in the Investment
Agreement) until such time as the Charter Amendment Proposal actually is
approved and effective. Following the approval of the Charter Amendment Proposal
(or other similar amendment to the Company’s Articles of Incorporation), the
Investor shall comply with the transfer restrictions contained therein.

9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of an indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

12. Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to timely file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) thereunder (or, if the Company is not required to file such reports under
the Securities Act or the Exchange Act, it will, upon the request of any
Warrantholder, make publicly available such information as necessary to permit
sales pursuant to Rule 144), and it will use reasonable best efforts to take
such further action as any Warrantholder may reasonably request, all to the
extent required from time to time to enable such holder to sell the Warrants
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or Regulation S under the Securities Act, as
such rules may be amended from time to time, or (ii) any successor rule or
regulation hereafter adopted by the SEC. Upon the written request of any
Warrantholder, the Company will deliver to such Warrantholder a written
statement that it has complied with such requirements.

 

B-11



--------------------------------------------------------------------------------

13. Adjustments and Other Rights. The Exercise Price and the number of Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided, that no single event shall be subject to
adjustment under more than one sub-section of this Section 13 so as to result in
duplication; provided, further, that, notwithstanding any provision of this
Warrant to the contrary, any adjustment shall be made to the extent (and only to
the extent) that such adjustment would not cause or result in any Warrantholder
and its Affiliates, collectively, being in violation of the Ownership Limit
(excluding for purposes of this calculation any reduction in the percentage of
Voting Securities or other capital stock of the Company such Warrantholder and
its Affiliates so owns, controls or has the power to vote resulting from
transfers by the Investor and its Affiliates of Securities purchased by the
Investor pursuant to the Investment Agreement) or any other applicable law,
regulation or rule of any governmental authority or self-regulatory
organization. Any adjustment (or portion thereof) prohibited pursuant to the
foregoing proviso shall be postponed and implemented on the first date on which
such implementation would not result in the condition described in such proviso.

(A) Common Stock Issued at Less than the Applicable Price. (i) If the Company
issues or sells, or agrees to issue or sell, any Common Stock or other
securities that are convertible into or exchangeable or exercisable for or
otherwise linked to Common Stock, other than Excluded Stock, for consideration
per share less than the Applicable Price then the Exercise Price in effect
immediately prior to each such issuance or sale will immediately (except as
provided below) be reduced to the price determined by multiplying the Exercise
Price in effect immediately prior to such issuance or sale by a fraction,
(x) the numerator of which shall be (1) the number of shares of Common Stock
outstanding immediately prior to such issuance or sale (including, to the extent
applicable, the number of shares of Common Stock into which any shares of Series
B Preferred Stock and Series D Preferred Stock then outstanding are convertible
and into which this Warrant and the Treasury Warrant are exercisable) plus
(2) the number of shares of Common Stock which the aggregate consideration
received by the Company for the total number of such additional shares of Common
Stock so issued or sold would purchase at the Applicable Price, and (y) the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such issuance or sale (including, to the extent applicable,
the number of shares of Common Stock into which any shares of Series B Preferred
Stock and Series D Preferred Stock then outstanding are convertible and into
which this Warrant and the Treasury Warrant are exercisable). In such event, the
number of shares of Common Stock issuable upon the exercise of this Warrant
shall be increased to the number obtained by dividing (x) the product of (1) the
number of Shares issuable upon the exercise of this Warrant before such
adjustment and (2) the Exercise Price in effect immediately prior to the
issuance or sale giving rise to this adjustment, by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence. For the
avoidance of doubt, no increase in the Exercise Price or reduction in the number
of Shares issuable upon exercise of this Warrant shall be made pursuant to this
sub-clause (i) of this Section 13(A).

(ii) For the purposes of any adjustment of the Exercise Price and the number of
Shares issuable upon exercise of this Warrant pursuant to this Section 13(A),
the following provisions shall be applicable:

(1) In the case of the issuance or sale of equity or equity-linked securities
for cash, the amount of the consideration received by the Company shall be
deemed to be the amount of the gross cash proceeds received by the Company for
such securities before deducting therefrom any discounts or commissions allowed,
paid or incurred by the Company for any underwriting or otherwise in connection
with the issuance and sale thereof.

 

B-12



--------------------------------------------------------------------------------

(2) In the case of the issuance or sale of equity or equity-linked securities
(otherwise than upon the conversion of shares of Capital Stock or other
securities of the Company) for a consideration in whole or in part other than
cash, including securities acquired in exchange therefor (other than securities
by their terms so exchangeable), the consideration other than cash shall be
deemed to be the Fair Market Value, before deducting therefrom any discounts or
commissions allowed, paid or incurred by the Company for any underwriting or
otherwise in connection with the issuance and sale thereof.

(3) In the case of the issuance of (i) options, warrants or other rights to
purchase or acquire equity or equity-linked securities (whether or not at the
time exercisable) or (ii) securities by their terms convertible into or
exchangeable for equity or equity-linked securities (whether or not at the time
so convertible or exchangeable) or options, warrants or rights to purchase such
convertible or exchangeable securities (whether or not at the time exercisable):

(a) The aggregate maximum number of shares of securities deliverable upon
exercise of such options, warrants or other rights to purchase or acquire equity
or equity-linked securities shall be deemed to have been issued at the time such
options, warrants or rights are issued and for a consideration equal to the
consideration (determined in the manner provided in Section 13(A)(i) and (ii)),
if any, received by the Company upon the issuance or sale of such options,
warrants or rights plus the minimum purchase price provided in such options,
warrants or rights for the equity or equity-linked securities covered thereby.

(b) The aggregate maximum number of shares of equity or equity-linked securities
deliverable upon conversion of or in exchange for any such convertible or
exchangeable securities, or upon the exercise of options, warrants or other
rights to purchase or acquire such convertible or exchangeable securities and
the subsequent conversion or exchange thereof, shall be deemed to have been
issued at the time such securities were issued or such options, warrants or
rights were issued and for a consideration equal to the consideration, if any,
received by the Company for any such securities and related options, warrants or
rights (excluding any cash received on account of accrued interest or accrued
dividends), plus the additional consideration (in each case, determined in the
manner provided in Section 13(A)(i) and (ii)), if any, to be received by the
Company upon the conversion or exchange of such securities, or upon the exercise
of any related options, warrants or rights to purchase or acquire such
convertible or exchangeable securities and the subsequent conversion or exchange
thereof.

 

B-13



--------------------------------------------------------------------------------

(c) On any change in the number of shares of equity or equity-linked securities
deliverable upon exercise of any such options, warrants or rights or conversion
or exchange of such convertible or exchangeable securities or any change in the
consideration to be received by the Company upon such exercise, conversion or
exchange, but excluding changes resulting from the anti-dilution provisions
thereof (to the extent comparable to the anti-dilution provisions contained
herein), the Exercise Price and the number of Shares issuable upon exercise of
this Warrant as then in effect shall forthwith be readjusted to such Exercise
Price and number of Shares as would have been obtained had an adjustment been
made upon the issuance or sale of such options, warrants or rights not exercised
prior to such change, or of such convertible or exchangeable securities not
converted or exchanged prior to such change, upon the basis of such change.

(d) If the Exercise Price and the number of Shares issuable upon exercise of
this Warrant shall have been adjusted upon the issuance or sale of any such
options, warrants, rights or convertible or exchangeable securities, no further
adjustment of the Exercise Price and the number of Shares issuable upon exercise
of this Warrant shall be made for the actual issuance of Common Stock upon the
exercise, conversion or exchange thereof.

(B) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare a dividend or make a distribution on its Common Stock
in shares of Common Stock, (ii) subdivide or reclassify the outstanding shares
of Common Stock into a greater number of shares, or (iii) combine or reclassify
the outstanding Common Stock into a smaller number of shares, the number of
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder after such date shall be entitled to purchase the number of shares
of Common Stock which such holder would have owned or been entitled to receive
after such date had this Warrant been exercised immediately prior to such date.
In such event, the Exercise Price in effect at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be adjusted to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of this Warrant before such adjustment and (2) the Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for such
dividend, distribution, subdivision, combination or reclassification giving rise
to this adjustment by (y) the new number of Shares issuable upon exercise of
this Warrant determined pursuant to the immediately preceding sentence.

(C) Other Distributions. In case the Company shall fix a record date for the
making of a distribution to all holders of shares of its Common Stock (i) of
shares of any class other than its Common Stock, (ii) of evidence of
indebtedness of the Company or any Subsidiary, (iii) of

 

B-14



--------------------------------------------------------------------------------

assets or cash (excluding the amount of Ordinary Cash Dividends, and dividends
or distributions referred to in Section 13(B)), or (iv) of rights or warrants
(other than in connection with the adoption of a shareholder rights plan), in
each such case, the Exercise Price in effect prior thereto shall be reduced
immediately thereafter to the price determined by dividing (x) an amount equal
to the difference resulting from (1) the number of shares of Common Stock
outstanding on such record date multiplied by the Exercise Price per Share on
such record date, less (2) the Fair Market Value of said shares or evidences of
indebtedness or assets or rights or warrants to be so distributed, by (y) the
number of shares of Common Stock outstanding on such record date; such
adjustment shall be made successively whenever such a record date is fixed. In
such event, the number of shares of Common Stock issuable upon the exercise of
this Warrant shall be increased to the number obtained by dividing (x) the
product of (1) the number of Shares issuable upon the exercise of this Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the issuance giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence. In the event
that such distribution is not so made, the Exercise Price and the number of
Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board determines not to distribute
such shares, evidences of indebtedness, assets, rights or warrants, as the case
may be, to the Exercise Price that would then be in effect and the number of
Shares that would then be issuable upon exercise of this Warrant if such record
date had not been fixed.

(D) Certain Repurchases of Common Stock. In case the Company effects a Pro Rata
Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the effective date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Market Price
of a share of Common Stock on the trading day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of
(i) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (ii) the Market Price per share of Common Stock on the trading day
immediately preceding the first public announcement of such Pro Rata Repurchase.
In such event, the number of shares of Common Stock issuable upon the exercise
of this Warrant shall be increased to the number obtained by dividing (x) the
product of (1) the number of Shares issuable upon the exercise of this Warrant
before such adjustment, and (2) the Exercise Price in effect immediately prior
to the Pro Rata Repurchase giving rise to this adjustment by (y) the new
Exercise Price determined in accordance with the immediately preceding sentence.

(E) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(B)), any Shares (assuming, for these purposes, that
the Stockholder Approval shall have been obtained) issued or issuable upon
exercise of this Warrant after the date of such Business Combination or
reclassification shall be exchangeable for the number of shares of stock or
other securities or property (including cash) to which the Common Stock issuable
(at the time of such Business Combination or reclassification) upon exercise of
this Warrant immediately prior to the consummation of such Business Combination
or reclassification would have been entitled upon consummation of such Business
Combination or reclassification; and in any such case, if

 

B-15



--------------------------------------------------------------------------------

necessary, the provisions set forth herein with respect to the rights and
interests thereafter of the Warrantholder shall be appropriately adjusted so as
to be applicable, as nearly as may reasonably be, to any shares of stock or
other securities or property thereafter deliverable on the exercise of this
Warrant. In determining the kind and amount of stock, securities or the property
receivable upon consummation of such Business Combination, if the holders of
Common Stock have the right to elect the kind or amount of consideration
receivable upon consummation of such Business Combination, then the
Warrantholder shall have the right to make a similar election upon exercise of
this Warrant with respect to the number of shares of stock or other securities
or property which the Warrantholder will receive upon exercise of this Warrant.

(F) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 13 shall be made to the nearest one-tenth (1/10th) of a cent. Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01, but any such amount shall be carried forward and an adjustment with
respect thereto shall be made at the time of and together with any subsequent
adjustment which, together with such amount and any other amount or amounts so
carried forward, shall aggregate $0.01 or more.

(G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount of cash in lieu
of a fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.

(H) Adjustment for Unspecified Actions. If the Company takes any action
affecting the Common Stock or the Common Equivalent Preferred Stock, other than
actions described in this Section 13, which in the reasonable judgment of the
Board would adversely affect the exercise rights of the Warrantholder, the
Exercise Price for the Warrant and/or the number of Shares received upon
exercise of the Warrant shall be adjusted for the Warrantholder’s benefit (the
“Adjustment”), to the extent permitted by law, in such manner, and at such time,
as the Board after consultation with the Warrantholder shall reasonably
determine to be equitable in the circumstances. In the event that an Adjustment
or the Board’s failure to make an Adjustment is disputed (each, a “Disputed
Adjustment Matter”), such Disputed Adjustment Matter shall be resolved through
the Appraisal Procedure mutatis mutandis.

(I) Statement Regarding Adjustments. Whenever the Exercise Price or the number
of Shares into which this Warrant is exercisable shall be adjusted as provided
in Section 13, the Company shall forthwith file at the principal office of the
Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect

 

B-16



--------------------------------------------------------------------------------

and the number of Shares into which this Warrant shall be exercisable after such
adjustment, and the Company shall also cause a copy of such statement to be sent
by mail, first class postage prepaid, to each Warrantholder at the address
appearing in the Company’s records.

(J) Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 13 (but only if the action
of the type described in this Section 13 would result in an adjustment in the
Exercise Price or the number of Shares into which this Warrant is exercisable or
a change in the type of securities or property to be delivered upon exercise of
this Warrant), the Company shall give notice to the Warrantholder, in the manner
set forth in Section 13(I), which notice shall specify the record date, if any,
with respect to any such action and the approximate date on which such action is
to take place. Such notice shall also set forth the facts with respect thereto
as shall be reasonably necessary to indicate the effect on the Exercise Price
and the number, kind or class of shares or other securities or property which
shall be deliverable upon exercise of this Warrant. In the case of any action
which would require the fixing of a record date, such notice shall be given at
least 10 days prior to the date so fixed, and in case of all other action, such
notice shall be given at least 15 days prior to the taking of such proposed
action. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of any such action.

(K) No Impairment. The Company will not, by amendment of its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Warrantholder.

(L) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, NASDAQ or stockholder approvals or exemptions,
in order that the Company may thereafter validly and legally issue as fully paid
and nonassessable all shares of Common Stock that the Warrantholder is entitled
to receive upon exercise of this Warrant pursuant to this Section 13.

(M) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in Exercise Price made hereunder would reduce the Exercise Price to an amount
below par value of the Common Stock, then such adjustment in Exercise Price made
hereunder shall reduce the Exercise Price to the par value of the Common Stock.

(N) Notwithstanding anything to contrary set forth herein, the Exercise Price
and the number of Shares issuable upon exercise of this Warrant shall also be
subject to adjustment from time to time as set forth in this Section 13 as
applied to any Common Equivalent Preferred Stock, mutatis mutandis.

 

B-17



--------------------------------------------------------------------------------

14. Exercise for Series B Preferred Stock. Prior to the receipt of all necessary
approvals of the Company’s stockholders of the Stockholder Proposals, the
Warrantholder may exercise all or any part of this Warrant for a number of
shares of Series B Preferred Stock that would be convertible in accordance with
the terms thereof into that number of shares of Common Stock it would otherwise
be entitled to receive in accordance with Section 3. The Company will at all
times reserve and keep available, out of its authorized preferred stock, a
sufficient number of shares of preferred stock for the purpose of providing for
the exchange of this Warrant for shares of Series B Preferred Stock. It is
understood and agreed that, in lieu of delivering shares of Series B Preferred
Stock pursuant to this Section 14, the Company may deliver depositary shares for
shares of a new series of preferred stock having rights, preferences and
privileges identical to the Series B Preferred Stock.

15. Contest and Appraisal Rights. Upon each determination of Market Price or
Fair Market Value, as the case may be, hereunder, the Company shall promptly
give notice thereof to the Warrantholder, setting forth in reasonable detail the
calculation of such Market Price or Fair Market Value, and the method and basis
of determination thereof, as the case may be. If the Warrantholder (or if there
is more than one Warrantholder, a majority in interest of Warrantholders) shall
disagree with such determination and shall, by notice to the Company given
within 15 days after the Company’s notice of such determination, elect to
dispute such determination, such dispute shall be resolved in accordance with
this Section 15. In the event that a determination of Market Price, or Fair
Market Value (if such determination solely involves Market Price), is disputed,
such dispute shall be submitted, at the Company’s expense, to a NASDAQ member
firm selected by the Company and acceptable to the Warrantholder, whose
determination of Market Price or Fair Market Value, as the case may be, shall be
binding on the Company and the Warrantholder. In the event that a determination
of Fair Market Value, other than a determination solely involving Market Price,
is disputed, such dispute shall be resolved through the Appraisal Procedure.

16. Governing Law. This Warrant shall be binding upon any successors or assigns
of the Company. This Warrant shall constitute a contract under the laws of the
State of New York and for all purposes shall be construed in accordance with and
governed by the laws of the State of New York applicable to agreements made and
to be performed entirely within such state.

17. Attorneys’ Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder as the holder of this Warrant relating hereto,
the prevailing party shall be entitled to reasonable attorneys’ fees and
expenses incurred in enforcing this Warrant.

18. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only, in the case of an amendment, with the written
consent of the Company and the Warrantholder, or in the case of a waiver, by the
party against whom the waiver is to be effective.

19. Notices. All notices hereunder shall be in writing and shall be effective
(A) on the day on which delivered if delivered personally or transmitted by
telex or telegram or telecopier with evidence of receipt, (B) one Business Day
after the date on which the same is delivered to a nationally recognized
overnight courier service with evidence of receipt, or

 

B-18



--------------------------------------------------------------------------------

(C) five Business Days after the date on which the same is deposited, postage
prepaid, in the U.S. mail, sent by certified or registered mail, return receipt
requested, and addressed to the party to be notified at the address indicated
below for the Company, or at the address for the Warrantholder set forth in the
registry maintained by the Company pursuant to Section 9, or at such other
address and/or telecopy or telex number and/or to the attention of such other
person as the Company or the Warrantholder may designate by ten-day advance
written notice.

If to the Investor:

C/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Attn: Thomas M. Hagerty

Facsimile: (617) 227-3514

with a copy to (which copy alone shall not constitute notice):

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, MA 02110

Attn: James Westra, Esq. and Marilyn French, Esq.

Facsimile: (617) 772-8333

If to the Company:

Sterling Financial Corporation

111 North Wall Street

Spokane, WA 99201

Attn: J. Gregory Seibly

Facsimile: (509) 358-6191

with a copy to (which copy alone shall not constitute notice):

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: John Douglas

Facsimile: (212) 701-5145

20. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its certificate of
incorporation.

 

B-19



--------------------------------------------------------------------------------

21. Entire Agreement. This Warrant and the forms attached hereto, and the
Investment Agreement, contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
arrangements or undertakings with respect thereto.

[Remainder of page intentionally left blank]

 

B-20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer.

Dated: [            ]

 

STERLING FINANCIAL CORPORATION By:  

 

  Name:   Title:

 

Attest: By:  

 

  Name:   Title: Acknowledged and Agreed:

[INVESTOR]

By:  

 

  Name:   Title:

[Signature Page to Warrant]

 

B-21



--------------------------------------------------------------------------------

[Form Of Notice Of Exercise]

Date:                     

 

TO: Sterling Financial Corporation

 

RE: Election to Subscribe for and Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, should be issued in the name set forth below.
If the new warrant is being transferred, an opinion of counsel is attached
hereto with respect to the transfer of such warrant.

 

Number of Shares of Common Stock:  

 

  Method of Payment of Exercise Price:  

 

  Name and Address of Person to be     Issued New Warrant:  

 

 

 

Holder:  

 

By:  

 

Name:  

 

Title:  

 

[Form of Notice of Exercise]

 

B-22



--------------------------------------------------------------------------------

EXHIBIT C TO INVESTMENT AGREEMENT

[Form of Opinion]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO SECOND AMENDED AND RESTATED INVESTMENT

AGREEMENT

ARTICLES OF AMENDMENT

OF

RESTATED

ARTICLES OF INCORPORATION

OF STERLING FINANCIAL CORPORATION

The undersigned officer of Sterling Financial Corporation (the “Corporation”),
on behalf of the Corporation, does hereby certify that the following correctly
sets forth an amendment to the Corporation’s Restated Articles of Incorporation.

A. The name of this Corporation is Sterling Financial Corporation.

B. The Restated Articles of Incorporation are hereby amended as follows:

1. The following text is hereby added as Article [—] of the Restated Articles of
Incorporation of the Corporation:

ARTICLE [—]

Ownership Limit

Section 1. Certain Definitions. For purposes of this Article [—], the following
terms shall have the meanings indicated:

“affiliate” shall have the meanings set forth in Rule 12b-2 under the 1934 Act;

“Code” means the Internal Revenue Code of 1986, as amended from time to time;

“Entity” means an “entity” as defined in Treasury Regulation § 1.382-3(a);

“Expiration Date” means [—],1 unless extended in accordance with Section 2(c) of
this Article [—];

“Five-Percent Shareholder” means an individual or Entity whose Ownership
Interest Percentage is greater than or equal to 5%;

“Option” shall have the meaning set forth in Treasury Regulation § 1.382-4.

 

1

Date three years from closing of recap transaction.



--------------------------------------------------------------------------------

“Ownership Interest Percentage” means, as of any determination date, the
percentage of the Corporation’s issued and outstanding Stock (not including
treasury shares or shares subject to vesting in connection with compensatory
arrangements with the Corporation) that an individual or Entity would be treated
as owning for purposes of Section 382 of the Code, applying the following
additional rules: (i) in the event that such individual or Entity, or any
affiliate of such individual or Entity, owns or is party to an Option with
respect to Stock (including, for the avoidance of doubt, any cash-settled
derivative contract that gives such individual or Entity a “long” exposure with
respect to Stock), such individual, Entity or affiliate should be treated as
owning an amount of Stock equal to the number of shares referenced by such
Option, (ii) for purposes of applying Treasury Regulation § 1.382-2T(k)(2), the
Corporation shall be treated as having “actual knowledge” of the beneficial
ownership of all outstanding shares of Stock that would be attributed to any
such individual or Entity, (iii) Section 382(l)(3)(A)(ii)(II) of the Code shall
not apply and (iv) any additional rules the Board of Directors may establish
from time to time;

“Permissible Transferee” means a transferee that, immediately prior to any
transfer, has an Ownership Interest Percentage equal to (i) zero percentage
points plus (ii) any percentage attributable to a prior transfer from, or
attribution of ownership from, a Strategic Investor or another Permissible
Transferee.

“Person” means any individual, firm, corporation, partnership, trust
association, limited liability company, limited liability partnership,
governmental entity or other entity and shall include any successor (by merger
or otherwise) of any such entity.

“Prohibited Transfer” means any purported transfer of Stock to the extent that
such transfer is prohibited under this Article [—];

“Strategic Investor” means any Person that is identified as a Strategic Investor
in an investment agreement between such Person and the Company.

“Stock” means (i) shares of Common Stock, (ii) shares of Preferred Stock (other
than shares of any class of Preferred Stock described in Section 1504(a)(4) of
the Code), which shall include for the avoidance of doubt Convertible
Participating Voting Preferred Stock, Series B and Convertible Participating
Voting Preferred Stock, Series D, and (iii) any other interest (other than any
Option) that would be treated as “stock” of the Corporation pursuant to Treasury
Regulation § 1.382-2T(f)(18).

“Tax Benefit” means the net operating loss carryovers, capital loss carryovers,
general business credit carryovers, alternative minimum tax credit carryovers
and foreign tax credit carryovers, as well as any potential loss or deduction
attributable to an existing “net unrealized built-in loss” within the meaning of
Section 382 of the Code, of the Corporation or any direct or indirect subsidiary
thereof;

“transfer” refers to any means of conveying record, beneficial or tax ownership
(applying, in the case of tax ownership, applicable attribution rules for
purposes of Section 382 of the Code) of Stock, whether such means is direct or
indirect, voluntary or involuntary, and “transferee” means any Person to whom
any such security is transferred; and

 

D-2



--------------------------------------------------------------------------------

“U.S. Government” means any of (i) the federal government of the United States
of America, (ii) any instrumentality or agency of the federal government of the
United States of America and (iii) any Person wholly-owned by, or the sole
beneficiary of which is, the federal government of the United States or any
instrumentality or agency thereof.

Section 2. Transfer Restrictions. Solely for the purpose of permitting the
utilization of the Tax Benefits to which the Corporation (or any other member of
the consolidated group of which the Corporation is common parent for federal
income tax purposes) is or may be entitled pursuant to the Code and the
regulations thereunder, the following restrictions shall apply until the
Expiration Date, unless the Board of Directors has waived such restrictions in
respect of all transfers in accordance with Section 7 below:

(a) From and after [—],2 except as otherwise provided in this subparagraph (a),
no individual or Entity (including for the avoidance of doubt the U.S.
Government) other than the Corporation shall, except as provided in Section 3(a)
below, transfer to any individual or Entity any direct or indirect interest in
any Stock or Options to acquire Stock to the extent that such transfer, if
effective, would cause the Ownership Interest Percentage of the transferee or
any other Entity or individual to increase to 4.95 percent (4.95%) or above, or
from 4.95% or above to a greater Ownership Interest Percentage. Nothing in this
Article [—] shall preclude the settlement of any transaction with respect to the
Stock entered into through the facilities of the NASDAQ Stock Market or any
other national securities exchange; provided, however, that the securities
involved in such transaction, and the Purported Acquiror (as defined below)
thereof, shall remain subject to the provisions of this Article [—] in respect
of such transaction. Unless a transferor has actual knowledge that a transfer by
it is prohibited by this subparagraph (a), (i) such transferor shall have no
liability whatsoever to the Corporation in respect of any losses or damages
suffered by the Corporation as a result of such transfer and the Corporation
shall have no cause of action or rights against such transferor in respect of
such losses or damages, (ii) such transferor shall have no liability whatsoever
to the respective transferee in respect of any losses or damages suffered by
such transferee by virtue of the operation of this Article [—] and (iii) such
transferee shall have no cause of action or rights against the transferor in
respect of such losses or damages, including, without limitation, for breach of
warranty of the transferor implied by applicable law as to the effectiveness and
rightfulness of the transfer.

(b) From and after [—],3 except as otherwise provided in this subparagraph (b),
no Five-Percent Shareholder shall, except as provided in Section 3(b) below,
transfer to any individual or Entity any direct or indirect interest in any
Stock or Options to acquire Stock owned by such Five-Percent Shareholder without
the prior approval of the Board of Directors. Nothing in this Article [—] shall
preclude the settlement of any transaction

 

2

Effective date of this amendment.

3

Effective date of this amendment.

 

D-3



--------------------------------------------------------------------------------

with respect to the Stock entered into through the facilities of the NASDAQ
Stock Market or any other national securities exchange; provided, however, that
the transferor of Stock in violation of the preceding sentence shall remain
subject to the provisions of this Article [—] in respect of such transaction and
liable to the Corporation for any damages incurred as a result of such transfer.
Unless a transferee has actual knowledge that a transfer to it is prohibited by
this subparagraph (b), such transferee shall have no liability whatsoever to the
Corporation or such Five-Percent Shareholder in respect of any losses or damages
suffered by the Corporation or such Five-Percent Shareholder as a result of such
transfer and neither the Corporation nor such Five-Percent Shareholder shall
have any cause of action or rights against such transferee in respect of such
losses or damages. Unless a Five-Percent Shareholder has actual knowledge (after
commercially reasonable investigation) that a transfer by it is prohibited by
this subparagraph (b), (i) such Five-Percent Shareholder shall have no liability
whatsoever to the Corporation in respect of any losses or damages suffered by
the Corporation as a result of such transfer and the Corporation shall have no
cause of action or rights against such Five-Percent Shareholder in respect of
such losses or damages, (ii) such Five-Percent Shareholder shall have no
liability whatsoever to the respective transferee in respect of any losses or
damages suffered by such transferee by virtue of the operation of this Article
[—] and (iii) such transferee shall have no cause of action or rights against
the Five-Percent Shareholder in respect of such losses or damages, including,
without limitation, for breach of warranty of the Five-Percent Shareholder
implied by applicable law as to the effectiveness and rightfulness of the
transfer. Notwithstanding the foregoing, the transfer restrictions described in
this subparagraph (b) shall not apply to the transfer of any direct or indirect
interest in any Stock by the U.S. Government, provided that such transfer is
made to a direct “public group” of the Corporation, as defined in Treasury
Regulation Section 1.382-2T(f)(13).

(c) The Expiration Date is subject to extension for up to three (3) additional
years (i.e., until [—]) if the Board of Directors determines in its reasonable
discretion that the extension of the transfer restrictions provided in
subparagraphs (a) and (b) of this Section 2 is necessary to preserve the value
of the Tax Benefits to which the Corporation (or any other member of the
consolidated group of which the Corporation is common parent for federal income
tax purposes) is or may be entitled pursuant to the Code and the regulations
thereunder.

Section 3. Permitted Transfers.

(a) Any transfer that would otherwise be prohibited pursuant to Section 2(a) of
this Article [—] shall nonetheless be permitted if (i) such transfer is made by
a Strategic Investor or a Permissible Transferee to a Permissible Transferee,
(ii) prior to such transfer being consummated (or, in the case of an involuntary
transfer, as soon as practicable after the transaction is consummated), the
Board of Directors, in its sole discretion, approves the transfer (such approval
may relate to a transfer or series of identified transfers), (iii) such transfer
is pursuant to any transaction, including, but not limited to, a merger or
consolidation, in which all holders of Stock receive, or are offered the same
opportunity to receive, cash or other consideration for all such Stock, and upon
the consummation of which the acquiror will own at least a majority of the
outstanding shares of Stock, (iv)

 

D-4



--------------------------------------------------------------------------------

such transfer is pursuant to the exercise by a Strategic Investor or a
Permissible Transferee of a warrant issued to a Strategic Investor pursuant to
an investment agreement to which the Corporation is a party or (v) such transfer
is a transfer by the Corporation to an underwriter or placement agent for
distribution in a public offering, whether registered or conducted pursuant to
an exception from registration; provided, however, that transfers by such
underwriter or placement agent to purchasers in such offering remain subject to
this Article [—]. In determining whether to approve a proposed transfer pursuant
to (ii) of this subparagraph (a), the Board of Directors may, in its discretion,
require (at the expense of the transferor and/or transferee) an opinion of
counsel selected by the Board of Directors that the transfer will not result in
the application of any limitation pursuant to Section 382 of the Code on the use
of the Tax Benefits.

(b) Any transfer that would otherwise be prohibited pursuant to Section 2(b) of
this Article [—] shall nonetheless be permitted if (i) such transfer is made by
a Strategic Investor or a Permissible Transferee, (ii) prior to such transfer
being consummated (or, in the case of an involuntary transfer, as soon as
practicable after the transaction is consummated), the Board of Directors, in
its discretion, approves the transfer (such approval may relate to a transfer or
series of identified transfers) or (iii) such transfer is pursuant to any
transaction, including, but not limited to, a merger or consolidation, in which
all holders of Stock receive, or are offered the same opportunity to receive,
cash or other consideration for all such Stock, and upon the consummation of
which the acquiror will own at least a majority of the outstanding shares of
Stock. In determining whether to approve a proposed transfer pursuant to (ii) of
this subparagraph (b), the Board of Directors may, in its discretion, require
(at the expense of the transferor and/or transferee) an opinion of counsel
selected by the Board of Directors that the transfer will not result in the
application of any limitation pursuant to Section 382 of the Code on the use of
the Tax Benefits. In the case of a proposed transfer by a Five-Percent
Shareholder pursuant to this subparagraph (b), the Board of Directors will not
unreasonably withhold approval of a proposed transfer that is structured in a
manner that the Board of Directors determines, in its reasonable judgment,
minimizes the “owner shift” required to be taken into account for purposes of
Section 382 of the Code as a result of such transfer and any subsequent
transfers by the transferor and its affiliates. In assessing whether proposed
transfers are so structured, the Board of Directors will apply the Treasury
Regulations under Section 382 of the Code, including but not limited to Treasury
Regulations Sections 1.382-2T(g)(5) and 1.382-2T(k). For the avoidance of doubt,
the Board of Directors may withhold approval of any proposed transfer that it
determines will result in a material risk that any limitation pursuant to
Section 382 of the Code will be imposed on the utilization of the Tax Benefits.

(c) The Board of Directors may exercise the authority granted by this Section 3
through duly authorized officers or agents of the Corporation. The Board of
Directors may establish a committee to determine whether to approve a proposed
transfer or for any other purpose relating to this Article [—]. As a condition
to the Corporation’s consideration of a request to approve a proposed transfer,
the Board of Directors may require the transferor and/or transferee to reimburse
or agree to reimburse the Corporation, on demand, for all costs and expenses
incurred by the Corporation with respect to such proposed transfer, including,
without limitation, the Corporation’s costs and expenses incurred in determining
whether to authorize such proposed transfer.

 

D-5



--------------------------------------------------------------------------------

Section 4. Treatment of Prohibited Transfers. Unless the transfer is permitted
as provided in Section 3 of this Article [—], any attempted transfer of Stock or
Options in excess of the Stock or Options that could be transferred to the
transferee without restriction under Section 2(a) of this Article [—] shall not
be effective to transfer ownership of such excess Stock or Options (the
“Prohibited Shares”) to the purported acquiror thereof (the “Purported
Acquiror”), who shall not be entitled to any rights as a shareholder of the
Corporation with respect to such Prohibited Shares (including, without
limitation, the right to vote or to receive dividends with respect thereto).

(a) Upon demand by the Corporation, the Purported Acquiror shall transfer any
certificate or other evidence of purported ownership of Prohibited Shares within
the Purported Acquiror’s possession or control, along with any dividends or
other distributions paid by the Corporation with respect to any Prohibited
Shares that were received by the Purported Acquiror (the “Prohibited
Distributions”), to such Person as the Corporation shall designate to act as
transfer agent for such Prohibited Shares (the “Agent”). If the Purported
Acquiror has sold any Prohibited Shares to an unrelated party in an arm’s-length
transaction after purportedly acquiring them, the Purported Acquiror shall be
deemed to have sold such Prohibited Shares for the Agent, and in lieu of
transferring such Prohibited Shares (and Prohibited Distributions with respect
thereto) to the Agent shall transfer to the Agent any such Prohibited
Distributions and the proceeds of such sale (the “Resale Proceeds”) except to
the extent that the Agent grants written permission to the Purported Acquiror to
retain a portion of such Resale Proceeds not exceeding the amount that would
have been payable by the Agent to the Purported Acquiror pursuant to
subparagraph (b) below if such Prohibited Shares had been sold by the Agent
rather than by the Purported Acquiror. Any purported transfer of Prohibited
Shares by the Purported Acquiror other than a transfer described in one of the
first two sentences of this subparagraph (a) shall not be effective to transfer
any ownership of such Prohibited Shares.

(b) The Agent shall sell in one or more arm’s-length transactions (through the
NASDAQ Stock Exchange, if possible) any Prohibited Shares transferred to the
Agent by the Purported Acquiror, provided, however, that any such sale must not
constitute a Prohibited Transfer and provided further, that the Agent shall
effect such sale or sales in an orderly fashion and shall not be required to
effect any such sale within any specific time frame if, in the Agent’s
discretion, such sale or sales would disrupt the market for the Stock or
otherwise would adversely affect the value of the Stock. The proceeds of such
sale (the “Sales Proceeds”), or the Resale Proceeds, if applicable, shall be
used to pay the expenses of the Agent in connection with its duties under this
Section 4 with respect to such Prohibited Shares, and any excess shall be
allocated to the Purported Acquiror up to the following amount: (i) where
applicable, the purported purchase price paid or value of consideration
surrendered by the Purported Acquiror for such Prohibited Shares, and (ii) where
the purported transfer of Prohibited Shares to the Purported Acquiror was by
gift, inheritance, or any similar purported transfer, the fair market value (as
determined in good faith by the Board of Directors) of such Prohibited Shares at
the

 

D-6



--------------------------------------------------------------------------------

time of such purported transfer. Subject to the succeeding provisions of this
subparagraph, any Resale Proceeds or Sales Proceeds in excess of the amount
allocable to the Purported Acquiror pursuant to the preceding sentence, together
with any Prohibited Distributions, shall be transferred to an entity described
in Section 501(c)(3) of the Code and selected by the Board of Directors or its
designee; provided, however, that if the Prohibited Shares (including any
Prohibited Shares arising from a previous Prohibited Transfer not sold by the
Agent in a prior sale or sales) represent a 4.95% or greater Ownership Interest
Percentage, then any such remaining amounts to the extent attributable to the
disposition of the portion of such Prohibited Shares exceeding a 4.94% Ownership
Interest Percentage shall be paid to two or more organizations qualifying under
Section 501(c)(3) selected by the Board of Directors. In no event shall any such
amounts described in the preceding sentence inure to the benefit of the
Corporation or the Agent, but such amounts may be used to cover expenses
incurred by the Agent in connection with its duties under this Section 4 with
respect to the related Prohibited Shares. Notwithstanding anything in this
Article [—] to the contrary, the Corporation shall at all times be entitled to
make application to any court of equitable jurisdiction within the State of
Washington for an adjudication of the respective rights and interests of any
Person in and to any Sale Proceeds, Resale Proceeds and Prohibited Distributions
pursuant to this Article [—] and applicable law and for leave to pay such
amounts into such court.

(c) Within thirty (30) business days of learning of a purported transfer of
Prohibited Shares to a Purported Acquiror, the Corporation through its Secretary
shall demand that the Purported Acquiror surrender to the Agent the certificates
representing the Prohibited Shares, or any Resale Proceeds, and any Prohibited
Distributions, and if such surrender is not made by the Purported Acquiror the
Corporation may institute legal proceedings to compel such transfer; provided,
however, that nothing in this paragraph (c) shall preclude the Corporation in
its discretion from immediately bringing legal proceedings without a prior
demand, and provided further that failure of the Corporation to act within the
time periods set out in this paragraph (c) shall not constitute a waiver of any
right of the Corporation to compel any transfer required by subparagraph (a) of
this Section 4.

(d) Upon a determination by the Corporation that there has been or is threatened
a purported transfer of Prohibited Shares to a Purported Acquiror, the
Corporation may take such action in addition to any action permitted by the
preceding paragraph as it deems advisable to give effect to the provisions of
this Article [—], including, without limitation, refusing to give effect on the
books of this Corporation to such purported transfer or instituting proceedings
to enjoin such purported transfer.

Section 5. Transferee Information. The Corporation may require as a condition to
the approval of the transfer of any shares of its Stock or Options to acquire
Stock pursuant to this Article [—] that the proposed transferee furnish to the
Corporation all information reasonably requested by the Corporation and
reasonably available to the proposed transferee and its affiliates with respect
to the direct or indirect ownership interests of the proposed transferee (and of
Persons to whom ownership interests of the proposed transferee would be
attributed for purposes of Section 382 of the Code) in Stock or other options or
rights to acquire Stock.

 

D-7



--------------------------------------------------------------------------------

Section 6. Legend on Certificates. All certificates evidencing ownership of
shares of Stock that are subject to the restrictions on transfer contained in
this Article [—] shall bear a conspicuous legend referencing the restrictions
set forth in this Article [—].

Section 7. Waiver of Article [—]. The Board of Directors may, at any time prior
to the Expiration Date, waive this Article [—] in respect of one or more classes
of transfers or in respect of all transfers, provided that the Board of
Directors determines (a) that there is no reasonable likelihood that such waiver
will create or increase a material risk that limitations pursuant to Section 382
of the Code will be imposed on the utilization of the Tax Benefits, either at
the time of waiver or a reasonable time thereafter, or (b) that the benefits to
the shareholders of the Corporation as a whole of so waiving the provisions
hereof are sufficient to permit such waiver notwithstanding the likely detriment
to the shareholders as a whole of the limitations referred to in (a). Any such
determination to waive this Article [—] in respect of all transfers shall be
filed with the Secretary of the Corporation and mailed by the Secretary to all
shareholders of this Corporation within ten (10) days after the date of such
determination.

Section 8. Board Authority.

(a) The Board of Directors shall have the power to determine all matters
necessary for assessing compliance with this Article [—], including, without
limitation, the identification of Five-Percent Shareholders with respect to the
Corporation within the meaning of Section 382 of the Code and the regulations
thereunder; the owner shifts, within the meaning of Section 382 of the Code,
that have previously taken place; the magnitude of the ownership shift that
would result from the proposed transaction; the effect of any reasonably
foreseeable transactions by the Corporation or any other Person (including any
transfer of Stock or Options to acquire Stock that the Corporation has no power
to prevent, without regard to any knowledge on the part of the Corporation as to
the likelihood of such transfer); the possible effects of an ownership change
within the meaning of Section 382 of the Code and any other matters which the
Board of Directors determines to be relevant. Moreover, the Corporation and the
Board of Directors shall be entitled to rely in good faith upon the information,
opinions, reports or statements of the chief executive officer, the chief
financial officer, or the chief accounting officer of the Corporation or of the
Corporation’s legal counsel, independent auditors, transfer agent, investment
bankers, and other employees and agents in making the determinations and
findings contemplated by this Article [—] to the fullest extent permitted by
law. Any determination by the Board of Directors pursuant to this Article [—]
shall be conclusive.

(b) Nothing contained in this Article [—] shall limit the authority of the Board
of Directors to take such other action to the extent permitted by law as it
deems necessary or advisable to protect the Corporation and its shareholders in
preserving the Tax Benefits.

 

D-8



--------------------------------------------------------------------------------

(c) In the case of an ambiguity in the application of any of the provisions of
this Article [—], including any definition used herein, the Board of Directors
shall have the power to determine the application of such provisions with
respect to any situation based on its reasonable belief, understanding or
knowledge of the circumstances. In the event this Article [—] requires an action
by the Board of Directors but fails to provide specific guidance with respect to
such action, the Board of Directors shall have the power to determine the action
to be taken so long as such action is not contrary to the provisions of this
Article [—]. All such actions, calculations, interpretations and determinations
which are done or made by the Board of Directors in good faith shall be
conclusive and binding on the Corporation, the Agent, and all other parties for
all other purposes of this Article [—].

Section 9. Severability. If any provision of this Article [—] or any application
of such provision is determined to be invalid by any federal or state court
having jurisdiction over the issue, the validity of the remaining provisions
shall not be affected and other applications of such provision shall be affected
only to the extent necessary to comply with the determination of such court.

Section 10. Benefits of Article [—]. Nothing in this Article [—] shall be
construed to give to any Person other than the Corporation or the Agent any
legal or equitable right, remedy or claim under this Article [— ]. This Article
[—] shall be for the sole and exclusive benefit of the Corporation and the
Agent.

[Remainder of Page Intentionally Left Blank]

 

D-9



--------------------------------------------------------------------------------

C. This amendment of the Restated Articles of Incorporation of the Corporation
was duly adopted by the Board of Directors of the Corporation, in accordance
with the provisions of RCW 23B.10.030, at the meeting of the Board of Directors
of the Corporation held on [—], 2010, and approved by the Shareholders of the
Corporation in accordance with the provisions of RCW 23B.10.030 and 23B.10.040
at a Special Meeting of Shareholders on [—], 2010.

IN WITNESS WHEREOF, Sterling Financial Corporation has caused these Articles of
Amendment to be signed by                 , its                 , this     day
of             , 20    .

Sterling Financial Corporation

 

By:  

 

Name:   Title:  

 

D-10



--------------------------------------------------------------------------------

Exhibit E to Investment Agreement

[Exhibit 4.1 to Form 8-K filed on April 15, 2010.]

 

E-1